




 




 


ASSET AND STOCK PURCHASE AGREEMENT
 
among
 
TEREX CORPORATION
 
and
 
BUCYRUS INTERNATIONAL, INC.
 
dated as of December 20, 2009
 


 



 
 

--------------------------------------------------------------------------------

 

Table of Contents
                                                                                            Page
 
 


 
ARTICLE I
Definitions
SECTION 1.1. Certain Defined Terms
2
SECTION 1.2. Other Interpretive Provisions
13
ARTICLE II
Purchase and Sale of Assets and Shares
SECTION 2.1. Transfers of Assets.
13
SECTION 2.2. Assumption of Liabilities by Buyer.
16
SECTION 2.3. Transfer of Shares; Issuance of Shares
18
SECTION 2.4. Consideration
18
SECTION 2.5. Equity Option
19
SECTION 2.6. The Closing
21
SECTION 2.7. Deliveries at the Closing.
21
SECTION 2.8. Post-Closing Purchase Price Adjustment.
24
SECTION 2.9. Purchase Price Allocation.
26
SECTION 2.10. Completion of Transfers.
26
ARTICLE III
Representations and Warranties of Seller Parent
SECTION 3.1. Organization
28
SECTION 3.2. Authorization, Enforceability
29
SECTION 3.3. Capital Stock of the Sold Companies
29
SECTION 3.4. Subsidiaries.
29
SECTION 3.5. Financial Statements.
29
SECTION 3.6. Undisclosed Liabilities
30
SECTION 3.7. Non-Contravention.
30
SECTION 3.8. Compliance with Law; Governmental Authorizations; Consents.
31
SECTION 3.9. Litigation
31
SECTION 3.10. Permits
31
SECTION 3.11. Absence of Material Changes
32
SECTION 3.12. Tax Matters
33
SECTION 3.13. Labor Matters.
35
SECTION 3.14. Employee Benefit Matters.
35
SECTION 3.15. Intellectual Property
38
SECTION 3.16. Contracts.
39
SECTION 3.17. Environmental Matters
41
SECTION 3.18. Accounts Receivable
42
SECTION 3.19. Insurance
42
SECTION 3.20. Real Property
42
SECTION 3.21. Personal Property
44
SECTION 3.22. Inventory
44
SECTION 3.23. Assets
44
SECTION 3.24. Guarantees
45
SECTION 3.25. Warranties/Product Liability
45
SECTION 3.26. Export Control Compliance
45
SECTION 3.27. Anti-Bribery Compliance
45
SECTION 3.28. Related Party Transactions
46
SECTION 3.29. Operation of the Business
46
SECTION 3.30. No Brokers’ or Other Fees
46
SECTION 3.31. No Other Representations or Warranties
46
ARTICLE IV
Representations and Warranties of Buyer
SECTION 4.1. Organization
47
SECTION 4.2. Authorization, Enforceability
47
SECTION 4.3. Non-Contravention
47
SECTION 4.4. Litigation
47
SECTION 4.5. Compliance with Laws; Governmental Authorizations
48
SECTION 4.6. Financial Resources
48
SECTION 4.7. No Brokers’ or Other Fees
48
SECTION 4.8. Purchase for Investment
48
SECTION 4.9. No Other Representations or Warranties
48
ARTICLE V
Covenants and Agreements
SECTION 5.1. Conduct of Business Prior to the Closing
48
SECTION 5.2. Access to Books and Records; Final Financial Statements.
51
SECTION 5.3. Notification of Certain Matters
52
SECTION 5.4. Efforts; Regulatory Filings and Consents.
53
SECTION 5.5. Third Party Consents
55
SECTION 5.6. Tax Matters.
55
SECTION 5.7. Tax Indemnity.
57
SECTION 5.8. Procedures Relating to Indemnity of Tax Claims.
60
SECTION 5.9. Refunds
62
SECTION 5.10. Employment Matters Generally.
62
SECTION 5.11. U.S. Employment Matters.
63
SECTION 5.12. Non-U.S. Employment Matters.
66
SECTION 5.13. Vacation
67
SECTION 5.14. No Third Party Beneficiaries
67
SECTION 5.15. Employee Notifications
68
SECTION 5.16. Contact with Customers and Suppliers
68
SECTION 5.17. Use of Trademarks
68
SECTION 5.18. Credit and Performance Support Obligations
69
SECTION 5.19. Directors and Officers; Organizational Documents
70
SECTION 5.20. Further Assurances
70
SECTION 5.21. Intercompany Debt
71
SECTION 5.22. Expenses; Transfer Taxes
71
SECTION 5.23. Pre-Closing Environmental Matters.
72
SECTION 5.24. Delivery of Accounts Receivable
72
SECTION 5.25. Insurance Proceeds
72
SECTION 5.26. Post-Closing Cooperation
72
SECTION 5.27. Non-Solicitation/Non-Competition.
73
SECTION 5.28. Non-Disparagement
74
SECTION 5.29. Confidentiality
75
SECTION 5.30. Bulk Transfer Laws
75
ARTICLE VI
Conditions to Seller Parent’s Obligations
SECTION 6.1. Representations and Warranties
75
SECTION 6.2. Performance
75
SECTION 6.3. Officer’s Certificate
75
SECTION 6.4. Consents and Approvals
75
SECTION 6.5. Injunction
76
SECTION 6.6. No Proceedings
76
SECTION 6.7. Closing Agreements
76
ARTICLE VII
Conditions to Buyer’s Obligations
SECTION 7.1. Representations and Warranties
76
SECTION 7.2. Performance
76
SECTION 7.3. Officer’s Certificate
76
SECTION 7.4. Final Financial Statements
77
SECTION 7.5. Consents and Approvals
77
SECTION 7.6. Injunctions
77
SECTION 7.7. No Proceedings
77
SECTION 7.8. Collateral
77
SECTION 7.9. Closing Agreements
77
ARTICLE VIII
Termination
SECTION 8.1. Termination
77
SECTION 8.2. Effect of Termination
78
ARTICLE IX
Indemnification
SECTION 9.1. Indemnification by Seller Parent.
78
SECTION 9.2. Indemnification by Buyer.
79
SECTION 9.3. Indemnification as Exclusive Remedy
80
SECTION 9.4. Indemnification Calculations.
80
SECTION 9.5. Survival
80
SECTION 9.6. Notice and Opportunity to Defend
80
SECTION 9.7. Payments
81
SECTION 9.8. Tax Indemnity
82
SECTION 9.9. Other Limitations on Indemnification
82
ARTICLE X
Miscellaneous
SECTION 10.1. Governing Law
82
SECTION 10.2. Projections
82
SECTION 10.3. Materiality; Schedules
82
SECTION 10.4. Amendment
83
SECTION 10.5. Waiver
83
SECTION 10.6. Assignment
83
SECTION 10.7. Notices
83
SECTION 10.8. Complete Agreement
85
SECTION 10.9. Counterparts
85
SECTION 10.10. Publicity; Confidentiality.
85
SECTION 10.11. Headings
85
SECTION 10.12. Severability
85
SECTION 10.13. Third Parties
86
SECTION 10.14. Consent to Jurisdiction; Waiver of Jury Trial
86
SECTION 10.15. Enforcement of Agreement
86



 

 
 

--------------------------------------------------------------------------------

 

Schedules
 
Schedule 1
Asset Sellers
Schedule 1.1(a)
Base Cash Amount
Schedule 1.1(b)
Buyer Knowledge Parties
Schedule 1.1(c)
Seller Parent Knowledge Parties
Schedule 2
German Restructuring
Schedule 2.1(b)(ix)
Excluded IT Assets
Schedule 2.1(c)(xvi)
Additional Excluded Assets
Schedule 2.2(b)(xi)
Additional Assumed Liabilities
Schedule 2.2(c)(ix)
Additional Excluded Liabilities
Schedule 2.8(a)
Base Statement of Net Asset Value
Schedule 2.9
Purchase Price Allocation
Schedule 3.3
Capital Stock of the Sold Companies
Schedule 3.4
Subsidiaries
Schedule 3.5(a)
Unaudited Financial Statements
Schedule 3.5(b)
Non-Conforming Financial Statements
Schedule 3.6
Liabilities
Schedule 3.8(a)
Non-Compliance with Law; Permits
Schedule 3.8(b)
Required Consents
Schedule 3.9
Litigation
Schedule 3.11
Absence of Certain Changes
Schedule 3.12
Tax Matters
Schedule 3.13(a)
Union Action
Schedule 3.13(b)
Labor Practices
Schedule 3.13(c)
Collective Bargaining Agreements
Schedule 3.13(d)
Pending Workers’ Compensation Claims
Schedule 3.14(a)
Benefit Plans
Schedule 3.14(b)
Benefit Plans: Non-Compliance
Schedule 3.14(c)
Qualified Plans
Schedule 3.14(d)
Benefit Plans: Unfunded Liabilities
Schedule 3.14(f)
Benefit Plans: Liabilities
Schedule 3.14(g)
Benefit Plans: Severance, Change-in-Control, Bonus Payments
Schedule 3.14(i)
Unregistered U.K. Benefit Plans
Schedule 3.14(j)
Undertakings
Schedule 3.14(k)
Unpaid Fees and Expenses
Schedule 3.14(l)
U.K. Stakeholder Pension Compliance
Schedule 3.14(m)
Death Benefits Insurance
Schedule 3.14(n)
TUPE Benefits
Schedule 3.14(o)
U.K. Pensions Act Liabilities
Schedule 3.14(p)
U.K. Occupational Benefit Schemes
Schedule 3.15(a)
Owned Intellectual Property
Schedule 3.15(b)
Intellectual Property Proceedings
Schedule 3.16(a)
Material Contracts
Schedule 3.16(b)
Customers and Suppliers
Schedule 3.16(b)(1)
Material Disputes
Schedule 3.16(c)
Enforceability and Breaches of Material Contracts
Schedule 3.17
Environmental Matters
Schedule 3.18
Non-Conforming Accounts Receivable
Schedule 3.19
Insurance
Schedule 3.20(a)
Leased Real Property; Owned Real Property
Schedule 3.20(b)
Leased Owned Real Property or Subleased Leased Real Property
Schedule 3.20(c)
Condition of Real Property
Schedule 3.20(d)
Encumbrances on Real Property
Schedule 3.22
Inventory
Schedule 3.23
Assets
Schedule 3.24
Guarantees
Schedule 3.25
Product Liability
Schedule 3.28
Related Party Transactions
Schedule 3.28(a)
Credit Support Agreements
Schedule 3.29
Operation of the Business
Schedule 4.4
Buyer Litigation
Schedule 4.5(b)
Buyer Approvals and Consents
Schedule 5.1
Exceptions to Interim Operating Covenants
Schedule 5.1(b)
Foreign Structure Changes
Schedule 5.10(a)
Transferred Collective Bargaining Agreements
Schedule 5.12(a)
Non-U.S. Transferred Employee Benefits
Schedule 5.26
Business’ Website Domains
Schedule 6.4
Jurisdictions of Competition Law Consents and Governmental Authorizations
Schedule 6.5
Jurisdictions
Schedule 7.5(a)
Jurisdictions of Competition Law Consents
Schedule 7.5(b)
Governmental Authorizations
Schedule 7.5(c)
Required Consents and Permits

v

 
 

--------------------------------------------------------------------------------

 

Exhibits
 

   
Exhibit A
Transition Services Agreement
Exhibit B
IP License Agreement



vii

 
 

--------------------------------------------------------------------------------

 

Index of Defined Terms
 
Defined Term
Section
Accounts
Receivable                                                                               
1.1
Acquired
Assets                                                                               
2.1(b)
Acquired
Contracts                                                                               
2.1(b)(iv)
Actual Closing
Cash                                                                               
1.1
Affiliate                                                                               
1.1
Aggregate Discounted
Amount                                                                               
1.1
Agreement                                                                               
1.1
Allocation
Schedule                                                                               
2.9(a)
Ancillary
Agreements                                                                               
2.7(d)(iii)
Applicable Non-U.S. Transferred Employees Transition Date                  
1.1
Asset
Sellers                                                                               
Preamble
Assigned Intellectual
Property                                                                               
2.1(b)(iii)
Assignment and Assumption
Agreement                                                                               
1.1
Assignment and Assumption of Real Estate Leases
2.7(a)(vii)
Assignment of
Copyrights                                                                               
1.1
Assignment of Intellectual
Property                                                                               
1.1
Assignment of
Patents                                                                               
1.1
Assignment of
Trademarks                                                                               
1.1
Assumed
Liabilities                                                                               
2.2(b)
Auditors                                                                               
1.1
Average Bucyrus Stock
Price                                                                               
1.1
Base Cash
Amount                                                                               
1.1
Base Statement of Net Asset
Value                                                                               
1.1
Benefit
Plans                                                                               
3.14(a)
Bills of
Sale                                                                               
2.7(a)(i)
Books and
Records                                                                               
1.1
Bucyrus
Stock                                                                               
1.1
Business                                                                               
1.1
Business
Day                                                                               
1.1
Business
Employee                                                                               
1.1
Buyer
Preamble
Buyer Excess
2.8(d)
Buyer Indemnified Persons
9.1(a)
Buyer NAV Threshold
1.1
Buyer Tax Act
5.7(b)
Buyer Welfare Plans
5.11(f)(i)
Buyer’s 401(k) Plan
5.11(e)
Cash
1.1
Closing
2.6
Closing Agreements
2.7(d)(ii)
Closing Date
2.6
Closing Date Net Cash
2.4(b)
Closing Receivables
5.24
Code                                                                               
1.1
Company Material Adverse
Effect                                                                               
1.1
Confidentiality Agreement
1.1
Consents
1.1
Contracts
1.1
Control                                                                               
1.1
Copyrights                                                                               
1.1
CPA Firm
2.8(c)
Credit Support Agreements
5.18
De Minimis Foreign Transfer
2.10(b)
Deeds
2.7(a)(vii)
Discounted Amount
1.1
DOJ
5.4(b)
Domestic Assets
1.1
Domestic Closing Date
2.6
Domestic Seller
1.1
Effective Time
2.6
Encumbrance
1.1
Engagement Letter
1.1
Environmental Claim
1.1
Environmental Laws
1.1
Equipment
1.1
Equity Agreement
2.5(d)
Equity Amount
2.5(a)
Equity Notice
2.5(a)
ERISA
1.1
Estimated Aggregate Discounted Amount
2.4(b)
Estimated Net Cash
2.4(b)
Excess Tier I Amount
1.1
Excess Tier II Amount
1.1
Excess Tier III Amount
1.1
Excluded Assets
2.1(c)
Excluded
Liabilities                                                                               
2.2(c)
February Buyer
Excess                                                                               
2.8(d)
Final Financial
Statements                                                                               
5.2(b)
Final Statement of Net Asset Value
2.8(c)
Financial Statements
1.1
Foreign Acquired Assets
1.1
Foreign Assumed Liabilities
1.1
Foreign Closing
2.6
Foreign Deferred Transfers
2.10(b)
Foreign Implementation Agreements
1.1
Foreign Outside Date
2.10(d)
Foreign Sold Shares
1.1
FTC
5.4(b)
German Restructuring
Preamble
Governmental Antitrust Authority
1.1
Governmental Authority
1.1
Halco
Preamble
Hazardous Materials
1.1
Hedging Contracts
1.1
HSR Act
1.1
Hypac
Preamble
Indebtedness
1.1
Indemnified Party
9.6(a)
Indemnifying Party
9.6(a)
Initial Purchase Price
2.4(a)
Intellectual Property
1.1
Intercompany Machine Payables
1.1
Interim Date
1.1
Inventory
1.1
Investments
1.1
IP License
Agreement                                                                               
1.1
IRS                                                                               
1.1
Knowledge of
Buyer                                                                               
1.1
Knowledge of Seller
Parent                                                                               
1.1
Law                                                                               
1.1
Leased Real
Property                                                                               
1.1
Liabilities                                                                               
1.1
Losses                                                                               
9.1(a)
Material Contracts
3.16(a)
Net Asset Value
2.8(a)
Net Asset Value Base Amount
1.1
Net Asset Value Statement
2.8(a)
Net COBRA Cost
5.11(f)
Non-compete Expiration Date
5.27(b)
Non-U.S. Benefit Plans
3.14(a)
Non-U.S. Employees
5.12(a)
Non-U.S. Transferred Employees
5.12(a)
O&K
Preamble
O&K Limited
Preamble
Objection
2.8(b)
Order
1.1
Ordinary Course or Ordinary Course of Business
1.1
Other Competition Laws
1.1
Owned Real Property
1.1
Owned Intellectual Property
3.15(a)
Patents
1.1
Permits
3.10
Permitted Encumbrances
1.1
Person
1.1
Phase I Audits
5.23(a)
Post-Closing
Consents                                                                               
5.5
Pre-Closing
Period                                                                               
1.1
Pre-Closing Tax
Returns                                                                               
5.6(b)
Proceeding
3.9
Product
3.25
Purchase Price
2.4(a)
Qualified Plans
3.14(c)
Real Estate
Leases                                                                               
1.1
Real
Property                                                                               
1.1
Reedrill                                                                               
1.1
Reedrill Third Party
Payables                                                                               
1.1
Reedrill Third Party
Receivables                                                                               
1.1
Registered                                                                               
1.1
Release
1.1
Rental Equipment
1.1
SEC
1.1
SEC Filings
5.2(c)
Second Request
5.4(b)
Securities Act
4.8
Seller Guarantees
1.1
Seller NAV Threshold
1.1
Seller Parent
Preamble
Seller Parent Indemnified Persons
9.2(a)
Seller Parent’s Savings Programs
5.11(e)
Sellers
1.1
Share Seller
Preamble
Sold Companies
Preamble
Sold Shares
Preamble
Stand-Alone Pre-Closing Tax Return
5.6(b)
Stock Consideration
1.1
Straddle Period
5.6(b)
Subsidiaries
1.1
Superior
Preamble
Tangible Personal Property
1.1
Tax or Taxes
1.1
Tax Claim
5.8(a)
Tax Equalization Clawback
5.7(c)
Tax Proceeding
5.8(b)
Tax Return
1.1
Taxing Authority
1.1
Terex Equipment
Preamble
Terex Germany
Preamble
Terex Holdings UK
Preamble
Terex LLC
Preamble
Terex Mining
Preamble
Terex Mining
Australia                                                                               
Preamble
Terex Mining
Division                                                                               
3.16(b)
Terex
NHL                                                                               
Preamble
Tier I Amount
1.1
Tier II Amount
1.1
Tier I Rate
1.1
Tier II Rate
1.1
Tier III Rate
1.1
Trade
Secrets                                                                               
1.1
Trademarks                                                                               
1.1
Trading
Day                                                                               
1.1
Transfer
Documents                                                                               
2.7(a)(i)
Transfer Taxes
1.1
Transferred Employees
1.1
Transition Agreements
1.1
TUPE Related Labor Claims
1.1
U.K. Benefit Plans
3.14(i)
U.K. Business Employees
3.14(j)
UKT
3.14(n)
Update Schedule
5.3
Updated Financial Statements
5.2(b)
U.S. Benefit Plans
3.14(a)
U.S. Business Employee
1.1
U.S. GAAP
1.1
U.S. Transferred Employees
5.11(b)
U.S. Transferred Employees Transition Date
1.1
WARN Act
1.1




 
 

--------------------------------------------------------------------------------

 

ASSET AND STOCK PURCHASE AGREEMENT
This ASSET AND STOCK PURCHASE AGREEMENT, dated as of December 20, 2009, by and
between Terex Corporation, a company organized under the laws of Delaware
(“Seller Parent”), and Bucyrus International, Inc., a company organized under
the laws of Delaware (“Buyer”).
 
W I T N E S S E T H:
 
WHEREAS, Seller Parent together with (i) New Terex Holdings UK Limited, a
company organized under the laws of England and Wales (“Terex Holdings UK”),
(ii) Terex Equipment Limited, a company organized under the laws of Scotland
(“Terex Equipment”),  (iii) Terex GmbH, a company organized under the laws of
Germany (“Terex Germany”), (iv) Terex USA, LLC, a limited liability company
formed under the laws of Delaware (“Terex LLC”) and (v) PT Onjaya Kokoh (“PT
Terex”), a company organized under the laws of Indonesia (in the process of
changing its name to PT Terex Nusantara), are engaged, directly or indirectly,
in the Business;
 
WHEREAS, Terex Germany shall restructure its operations to move the portions of
its business constituting the Business into a new entity in accordance with
Schedule 2 (the “German Restructuring”);
 
WHEREAS, Seller Parent, Terex Holdings UK and Terex Equipment (individually,
each a “Share Seller”, and collectively referred to as the “Share Sellers”) are
the direct or indirect legal and beneficial owners of (A) all of the outstanding
capital stock (as more fully set forth on Schedule 3.3) of (i) Superior Highwall
Holding, Inc. (“Superior”),  a Delaware corporation, (ii) Terex Mining
Equipment, Inc., a Delaware corporation (“Terex Mining”), (iii) O&K Orenstein &
Koppel, Inc., a company organized under the Canada Business Corporation Act
(“O&K”), (iv) Hypac (Tianjin) International Trading Company Limited, a company
organized under the laws of the People’s Republic of China (“Hypac”), (v) Terex
Mining Australia Pty Limited, a company organized under the laws of Australia
(“Terex Mining Australia”), (vi) Halco Holdings Limited, a company organized
under the laws of England and Wales (“Halco”), and (vii) O&K Orenstein & Koppel
Limited, a company organized under the laws of England and Wales (“O&K
Limited”), and (B) 50% of Terex NHL Mining Equipment Company Limited, a company
organized under the laws of the People’s Republic of China (“Terex NHL”) (each
entity set forth in clause (A)(i) through (A)(vii) and clause (B), individually
a “Sold Company”, and collectively, together with any entities whose shares are
transferred to Buyer pursuant to the German Restructuring, the “Sold
Companies”);
 
WHEREAS, Seller Parent and each of the entities set forth on Schedule 1 hereto
(individually, an “Asset Seller”, and collectively, with Seller Parent, the
“Asset Sellers”) own the Acquired Assets (as defined below); and
 
WHEREAS, the parties hereto desire that (i) Seller Parent shall cause the Share
Sellers to sell and transfer to Buyer, and Buyer shall purchase from the Share
Sellers, the issued and outstanding capital stock of the Sold Companies as set
forth on Schedule 3.3 hereto (the “Sold Shares”), and (ii) Seller Parent shall
cause the Asset Sellers to sell and transfer to Buyer,
 

 

--------------------------------------------------------------------------------

 

and Buyer shall purchase from the Asset Sellers, all of the Acquired Assets and
assume all of the Assumed Liabilities (as defined below).
 
NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements herein contained and intending to be
legally bound hereby, the parties hereto hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
SECTION 1.1. Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings:
 
“Accounts Receivable” shall mean accounts, notes and other receivables of the
Business as of the Closing Date.
 
“Actual Closing Cash” shall mean for each Sold Company listed on Schedule 1.1(a)
hereto the actual amount of Cash held by such Sold Company at the Closing Date.
 
“Affiliate” shall mean, with respect to any specified Person, any other Person
that directly or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person, as of the
date on which, or at any time during the period for which, the determination of
affiliation is being made.
 
“Aggregate Discounted Amount” shall mean the sum of the Discounted Amounts for
each Sold Company set forth on Schedule 1.1(a) hereto, provided however, the
Aggregate Discounted Amount shall be equal to zero to the extent the Actual
Closing Cash for each Sold Company, taken in the aggregate, is equal to, or less
than, for each Sold Company the Base Cash Amount, taken in the aggregate.
 
“Agreement” shall mean this Asset and Stock Purchase Agreement by and between
the parties hereto (including the Exhibits and Schedules attached hereto), as
amended, modified or supplemented from time to time.
 
“Applicable Non-U.S. Transferred Employees Transition Date” shall have the
meaning set forth in the Transition Agreement within the context and meaning of
Schedule 1 thereto.
 
“Assignment and Assumption Agreement” shall mean an assignment and assumption
agreement, to be dated as of the Closing Date, in form and substance mutually
agreed to by Seller Parent and Buyer.
 
“Assignment of Copyrights” shall mean the assignment of Copyrights, to be dated
as of the Closing Date, in form and substance mutually agreed to by Seller
Parent and Buyer.
 

 
2

--------------------------------------------------------------------------------

 

“Assignment of Intellectual Property” shall mean the assignment of Assigned
Intellectual Property, to be dated as of the Closing Date, in form and substance
mutually agreed to by Seller Parent and Buyer.
 
“Assignment of Patents” shall mean the assignment of Patents and proprietary
processes, to be dated as of the Closing Date, in form and substance mutually
agreed to by Seller Parent and Buyer.
 
“Assignment of Trademarks” shall mean the assignment of Trademarks, to be dated
as of the Closing Date, in form and substance mutually agreed to by Seller
Parent and Buyer.
 
“Auditors” shall mean PricewaterhouseCoopers LLP.
 
“Average Bucyrus Stock Price” shall mean the average of the daily volume
weighted average price per share of Bucyrus Stock on the NASDAQ Global Select
Market for the period of ten consecutive Trading Days ending on the second full
Trading Day prior to the date of this Agreement.


“Base Cash Amount” shall mean, for a Sold Company listed thereon, the amount
reflected on Schedule 1.1(a) hereto with respect to such Sold Company.


“Base Statement of Net Asset Value” shall mean the statement of net asset value
of the Business as set forth on Schedule 2.8(a) (which for avoidance of doubt
includes September actual Reedrill Third Party Receivables and September actual
Reedrill Third Party Payables, and includes Intercompany Machine Payables).


“Books and Records” shall mean files, documents, books, records, ledgers,
correspondence, lists, plats, architectural plans, drawings and specifications,
creative materials, marketing and promotional materials, studies, reports, and
any other printed or written materials solely pertaining to the Business or the
Acquired Assets, including any Tax Returns solely related to the Business or the
Acquired Assets, regardless of the manner or form (for example, as paper files
or computer files) in which the same exist or are maintained.


“Bucyrus Stock” shall mean shares of the common stock, par value $.01 per share,
of Bucyrus International, Inc.
 
“Business” shall mean the business carried on by Seller Parent and its
Affiliates currently conducted in its mining division within the Materials
Processing and Mining segment, including Seller Parent’s and its Affiliates’
operations in designing, manufacturing, marketing, distributing and selling (a)
high capacity off-road surface mining trucks that have a rigid body (as opposed
to articulated) and a payload capacity of 120 metric tons or greater;
(b) hydraulic track drills, jumbo drills, and rotary blasthole drills, but
excluding auger drills and related tools business; (c) highwall miners; (d)
hydraulic excavators with an operating weight of 150 metric tons or greater; and
(e) related components, replacement parts and after sales services for (a) - (d)
above.
 

 
3

--------------------------------------------------------------------------------

 

“Business Day” shall mean any day that is not a Saturday, a Sunday or other day
on which banks are required or authorized by Law to be closed in The City of New
York.
 
“Business Employee” shall mean each employee of any Seller or any Sold Company
or any Subsidiary of a Sold Company employed in the Business as of the end of
the Business Day prior to the Closing Date, including those employees who are on
a leave of absence, and as set forth in the list of Business Employees provided
or to be provided prior to the Closing Date to Buyer in accordance with Section
3.14(s).
 
“Buyer NAV Threshold” means the Net Asset Value Base Amount plus $15,000,000.
 
“Cash” shall mean cash and cash equivalents, liquid investments and the like,
including “money market” funds, commercial paper funds, certificates of
deposits, Treasury Bills and accrued interest thereon (plus all uncollected bank
deposits and less all outstanding checks).
 
“Code” shall mean the U.S. Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.
 
“Company Material Adverse Effect” shall mean any change, effect, occurrence,
circumstance or development that has a material adverse effect on the business,
properties, assets, results of operations or financial condition of the
Business, taken as a whole, but shall exclude any effects resulting from or
relating to (i) events affecting the United States, Canada, Europe, Asia,
Australia or global economy or capital or financial markets generally; (ii)
events that generally affect the industries in which the Business or its
customers conduct business; (iii) changes in Law, U.S. GAAP, or in the
authoritative interpretations thereof applicable to the Business; (iv)
earthquakes or similar catastrophes, or acts of war (whether declared or
undeclared), sabotage, terrorism, military action or any material escalation or
worsening thereof; (v) the execution, announcement or existence of this
Agreement or the transactions contemplated hereby, or the identity of Buyer,
including if any customer, dealer, agent or supplier ceases to do business with
a Sold Company or the Business as a result of the execution, announcement or
existence of this Agreement or identity of Buyer; and (vi) any act expressly
required under this Agreement or for which the consent of Buyer is required
pursuant to this Agreement and as to which Buyer has withheld its consent;
provided, however, that in each case of (i), (ii), (iii) and (iv), in the event
such change, effect, occurrence, state of facts, circumstance or development
has, or would have reasonably be expected to have, a materially disproportionate
adverse effect on the Business, relative to other Persons manufacturing and
selling the same products made by the Business in the industries in which the
Business operates then it shall be a Company Material Adverse Effect.
 
“Confidentiality Agreement” shall mean the confidentiality letter agreement
dated August 15, 2009 between Buyer and Seller Parent.
 
“Consents” shall mean consents, approvals, authorizations, permits, clearances,
exemptions, waivers, notices or the expiration or termination of any prescribed
waiting period.
 
“Contracts” shall mean any contract, agreement, mortgage, indenture, lease and
sublease, purchase order, arrangement license and commitment, whether written or
oral.
 

 
4

--------------------------------------------------------------------------------

 

“Control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, shall
mean the possession, directly or indirectly, of the power to direct or cause the
direction of the affairs or management of a Person, whether through the
ownership of voting securities, by contract or otherwise, including the
ownership, directly or indirectly, of securities having the power to elect a
majority of the board of directors or similar body governing the affairs of such
Person.
 
“Copyright” or “Copyrights” shall mean any work of authorship, published or
unpublished, and any United States or foreign copyrights, and registrations
thereof and applications therefor, including all renewals and extensions thereof
and rights corresponding thereto in both published and unpublished works
throughout the world, owned by any of the Sellers and the Sold Companies and
exclusively used in connection with the conduct of the Business.
 
“Discounted Amount” shall mean, for each Sold Company listed on Schedule 1.1(a)
hereto, the sum of the following: (i) the product of the Tier I Rate times the
Excess Tier I Amount for such Sold Company, plus (ii) the product of the Tier II
Rate times the Excess Tier II Amount for such Sold Company, plus (iii) the
product of the Tier III Rate times the Excess Tier III Amount for such Sold
Company.
 
“Domestic Assets” shall mean any Acquired Assets owned by a Domestic Seller
which are not subject to a foreign Governmental Authority and concerning which
no Consent of a foreign Governmental Authority is required pursuant to this
Agreement.
 
“Domestic Seller” shall mean any Seller of Acquired Assets or Sold Shares
incorporated or organized pursuant to the Laws of a state or other political
subdivision of the United States.
 
“Domestic Shares” shall mean the Sold Shares, other than the Foreign Sold
Shares.
 
“Encumbrance” shall mean, with respect to any property or asset, any lien,
charge, claim, encumbrance, mortgage, pledge, easement, license, use
restriction, option or other rights to acquire an interest, rights of first
refusal or security interest thereupon or in respect thereof, or restriction on
voting.
 
“Engagement Letter” shall mean the Engagement Letter, dated as of September 29,
2009, among the Auditors, Seller Parent and Buyer.
 
“Environmental Claim” shall mean any written notice, claim, demand, action,
suit, complaint or proceeding by any Person alleging Liability or potential
Liability (including Liability or potential Liability for investigatory costs,
cleanup costs, governmental response costs, natural resource damages, fines or
penalties) relating to any Environmental Laws, or concerning any Release or
alleged Release of or exposure to Hazardous Materials.
 
“Environmental Laws” shall mean all Laws now or previously in effect, including
common law relating to (x) pollution or protection of the environment (including
indoor and outdoor air, surface water, groundwater, drinking water supplies, and
surface or subsurface land
 

 
5

--------------------------------------------------------------------------------

 

or structures) or human health and safety related to exposure to Hazardous
Materials, (y) the exposure to, or the use, storage, recycling, treatment,
generation, transportation, processing, labeling, release or disposal of any
Hazardous Materials or wastes, or (z) asbestos, lead-based paint,
polychlorinated biphenyls, noise, or odor, including, but not limited to, any
Liability for remediation, investigation, or responding to any contamination or
alleged contamination relating to these or any other Hazardous Materials or to
human health or safety related to exposure to Hazardous Materials.
 
“Equipment” shall mean furniture, trade fixtures, furnishings, machinery,
vehicles, equipment, computers, tools and other tangible personal property and
interests therein of the Sellers that are primarily used in the Business,
wherever located, including any of the foregoing purchased subject to any
conditional sales or title retention agreement in favor of any other Person, but
excluding Books and Records and Inventory.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated thereunder.
 
“Excess Tier I Amount” shall mean the excess, if any, of (x) the lesser of the
Tier I Amount or the Actual Closing Cash over (y) the Base Cash Amount.
 
“Excess Tier II Amount” shall mean the excess, if any, of (x) the lesser of the
Tier II Amount or the Actual Closing Cash over (y) the Tier I Amount.
 
“Excess Tier III Amount” shall mean the excess, if any, of the Actual Closing
Cash over the Tier II Amount.
 
“Financial Statements” shall mean (a) the combined balance sheets of the
Business as of December 31, 2008 and 2007 and the related combined income
statements and cash flow for the periods ended December 31, 2008, 2007 and 2006,
and (b) the combined balance sheet of the Business as of September 30, 2009 (the
“Interim Date”) and the related combined statements of income and cash flow for
the period then ended.
 
“Foreign Acquired Assets” shall mean all Acquired Assets located outside the
United States or owned by a Seller that is not a Domestic Seller, to the extent
such Acquired Assets and the transfer thereof are subject to any non-United
States Law.
 
“Foreign Assumed Liabilities” shall mean all Assumed Liabilities of any Seller
that is not a Domestic Seller.
 
“Foreign Implementation Agreements” shall mean the various agreements to be
executed by the applicable Sellers and Buyer after the date of this Agreement
for the purpose of implementing the transfer and conveyance on the Closing Date,
or as soon thereafter as can be effected, of the Foreign Acquired Assets,
Foreign Assumed Liabilities and the Foreign Sold Shares to Buyer by such
Sellers.
 
“Foreign Sold Shares” shall mean the Sold Shares of a Sold Company that is not
incorporated or organized pursuant to the laws of a state or other political
subdivision of the United States.
 

 
6

--------------------------------------------------------------------------------

 

“Governmental Antitrust Authority” shall mean any Governmental Authority with
regulatory jurisdiction over any Consent required for the consummation of the
transactions contemplated by this Agreement, under the HSR Act or under Other
Competition Laws.
 
“Governmental Authority” shall mean any sovereign nation or any state, province,
commonwealth, territory, county, municipality or locality or any other political
jurisdiction of any nature, or any government thereof, and any governmental,
regulatory or administrative authority, agency, division, department,
instrumentality, ministry, commission or other body or any court, tribunal or
judicial body, in each case acting for, with or by empowerment of such
government.
 
“Hazardous Materials” shall mean any pollutant, contaminant or hazardous, toxic
or dangerous waste, substance or material regulated in, for purposes of, any
Environmental Law, or which results in Liability under any Environmental Law,
including any petroleum compounds or wastes (including crude oil or any fraction
thereof), asbestos containing material, lead-based paint, mold, and
polychlorinated biphenyls.
 
“Hedging Contracts” shall mean any derivative financial instruments or contracts
or any other hedging agreements, including options, forward and futures purchase
contracts, puts, calls, swaps or other agreements or instruments that may be
used for, or may have the effect of, hedging or protecting against risks
relating to interest rates, currency exchange rates, commodities prices or
similar market risks.
 
“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations promulgated thereunder.
 
“Indebtedness” shall mean, with respect to any Person, items treated as
indebtedness under U.S. GAAP as in existence on December 31, 2009, as
consistently applied in the Business, including, without duplication, (i) all
obligations of such Person for borrowed money (including with respect to
overdraft facilities), or with respect to deposits or advances of any kind
(excluding advances received from customers against delivery of products or
services in the Ordinary Course of Business consistent with past practice of
such Person); (ii) all obligations of such Person evidenced by debt bonds,
debentures, notes or similar instruments; (iii) all liabilities in respect of
mandatorily redeemable or purchasable capital stock or securities convertible
into capital stock; (iv) all liabilities for the deferred purchase price of
assets or property (other than ordinary course trade payables, operating leases
and other than customary reservations or retentions of title under agreements
with suppliers in the Ordinary Course of Business); (v) all obligations of such
Person upon which interest is customarily charged (other than trade payables
incurred and paid in the Ordinary Course of Business consistent with past
practice of such Person); (vi) all liabilities in respect of any lease of (or
other arrangement conveying the right to use) real and/or personal property
which are required to be accounted for as capital leases under U.S. GAAP and
(vii) all liabilities in respect of derivative transactions and securities or
for the reimbursement of any obligor on any letter of credit, bank’s acceptance
or similar credit transaction in each case related to or securing obligations of
a type described in clauses (i) through (v) above to the extent of the
obligation secured, and all liabilities as obligor, guarantor, or otherwise, to
the extent of the obligation secured or guaranteed, as the case may be;
 

 
7

--------------------------------------------------------------------------------

 

provided, however, that Indebtedness shall not include any operating lease
obligations, all Liabilities in respect of Hedging Contracts or any factored
Accounts Receivable.
 
“Intellectual Property” shall mean (i) all Patents, Copyrights and Trademarks;
(ii) all trade secrets, confidential business and technical information and any
other confidential information (including research and development, know-how,
prototypes, models, production and other designs, formulae, technology and other
processes and techniques, schematics, technical data, business methods, customer
lists and supplier lists, and any other information meeting the definition of a
trade secret under the Uniform Trade Secrets Act or similar laws in any
jurisdiction) (“Trade Secrets”); and (iii) all other proprietary technology,
intellectual property, industrial or similar proprietary rights in any country
worldwide.
 
“Intercompany Machine Payables” shall mean all trade intercompany payables
associated with non-mining machine sales with respect to the Business and the
Sold Companies due to the Sellers or their Affiliates (other than the Sold
Companies) which have a corresponding offsetting non-cash asset reflected in the
Net Asset Value.
 
“Inventory” shall mean raw materials, work in progress, goods consigned by the
Sellers, finished goods, parts, packaging and labels in respect of the Business
(including, without limitation, any of the foregoing held for the benefit of the
Business in the possession of third party manufacturers, suppliers, dealers or
others in transit).
 
“Investments” shall mean partnership interests or any other equity interest in
any corporation, limited liability company, partnership, joint venture, trust or
other business association.
 
“IP License Agreement” shall mean the Intellectual Property License Agreement in
substantially the form of Exhibit B to be entered into between the Seller Parent
and Buyer pursuant to which Seller Parent and its Subsidiaries grant Buyer and
its Affiliates a perpetual, royalty-free, assignable, sublicensable, license
(which shall be exclusive within the Business’s field of use and non-exclusive
outside the field of use of the Business as currently conducted) to use any and
all Intellectual Property (other than Assigned Intellectual Property) that is
used, useful in, or otherwise necessary to operate, the Business and that Seller
Parent and its Subsidiaries own, control or otherwise have the right to license
or sublicense provided, however, Buyer shall not be permitted to assign,
sublicense or otherwise transfer any intellectual property licensed under the IP
License Agreement except (i) to its current or future affiliates or successors,
and (ii) sublicenses to third party vendors or contractors solely for the
purpose of enabling Buyer and its affiliates to source materials and components
or outsource manufacturing, assembly or other processes.
 
“IRS” shall mean the U.S. Internal Revenue Service.
 
“Knowledge of Buyer” shall mean the actual knowledge (after reasonable inquiry
of current employees with management responsibility for the fact or matter at
issue) of the individuals listed on Schedule 1.1(b).
 

 
8

--------------------------------------------------------------------------------

 

“Knowledge of Seller Parent” shall mean the actual knowledge (after reasonable
inquiry of current employees with management responsibility for the fact or
matter at issue) of the individuals listed on Schedule 1.1(c).
 
“Law” shall mean any statute, law, ordinance, regulation, rule or Order enacted,
issued, promulgated, enforced or entered by any Governmental Authority.
 
“Leased Real Property” shall mean those parcels of real property set forth on
Schedule 3.20(a) or otherwise primarily used or held for use in the Business as
leased property together with all easements, rights of way, reservations,
privileges, appurtenances and other estates and rights pertaining thereto,
including in each case, (i) any pre-paid rent, security deposits and options to
renew or purchase in connection therewith and (ii) any fixtures, structures or
improvement appurtenant to such real property, held by the Sellers pursuant to a
lease, sublease, license or other written agreement.
 
“Liabilities” shall mean any and all liabilities, commitments, responsibilities
and obligations of any kind, whether fixed, contingent or absolute, matured or
unmatured, liquidated or unliquidated, accrued or not accrued, asserted or not
asserted, known or unknown, determined, determinable or otherwise, whenever or
however arising (including, whether arising out of any contract, any Law, Order
or tort) and whether or not the same would be required to be reflected in
financial statements or disclosed in the notes thereto.
 
“Net Asset Value Base Amount” shall mean the net asset value as set forth in the
Base Statement of Net Asset Value.
 
“Order” shall mean any order, judgment, writ, injunction, decree, stipulation,
determination or award entered by or with any Governmental Authority or
arbitration tribunal.
 
“Ordinary Course” or “Ordinary Course of Business” shall mean the conduct of the
Business in accordance with the Sellers’ normal day-to-day customs, practices,
procedures and applicable agreements in the operation of the Business.
 
“Other Competition Laws” shall mean all non-U.S. Laws intended to prohibit,
restrict or regulate actions having an anticompetitive effect or purpose,
including, but not limited to, competition, restraint of trade,
antimonopolization, merger control or antitrust Laws.
 
“Owned Real Property” shall mean those parcels of real property listed on
Schedule 3.20(a) or otherwise primarily used or held for use in the Business as
owned property, including any buildings, structures and improvements located on
any such real property and all fixtures attached thereto and all easements,
rights of way, reservations, privileges, appurtenances and other estates and
rights pertaining thereto.
 
“Patent” or “Patents” shall mean any United States or foreign utility or design
patents, together with any extensions, reexaminations and reissues of such
patents, patents of addition, patent applications, divisions, continuations,
continuations-in-part, and any subsequent filings in any country or jurisdiction
claiming priority therefrom, owned by any of the Sellers or the Sold Companies
and exclusively used in the conduct of the Business.
 

 
9

--------------------------------------------------------------------------------

 

“Permitted Encumbrances” shall mean any (i) Encumbrances disclosed on the
Schedules to this Agreement, (ii) Encumbrances for Taxes not yet due and
payable, or being contested in good faith by appropriate proceedings and for
which appropriate reserves have been established, (iii) Encumbrances in respect
of property or assets imposed by Law that were incurred in the Ordinary Course
of Business, such as carriers’, warehousemen’s, workers’, repairman’s,
materialmen’s and mechanics’ liens and other similar liens, (iv) pledges or
deposits made in the Ordinary Course of Business to secure obligations under
workers’ compensation laws or similar legislation or to secure public or
statutory obligations, (v) Encumbrances that will be released and, as
appropriate, removed of record, at or prior to Closing in accordance with the
terms of this Agreement, (vi) Encumbrances arising under original purchase price
conditional sales contracts, reservation of title agreement and equipment leases
with third parties that are contracts entered into in connection with the
Business and (vii) in addition with respect to the Real Property, (A) reciprocal
easement agreements, utility easements and other customary encumbrances on
title, (B) Encumbrances which would be disclosed on a current title report or
similar report or listing relating to the Real Property, (C) zoning, ordinances,
building codes, regulations and enactments of any governmental or administrative
agency having jurisdiction over the Real Property, and (D) any conditions that
would be shown by a current (as of the date of this Agreement) and accurate
survey or personal inspection of the Real Property, provided that such matters
described in clauses (A) through (D) do not, individually or in the aggregate,
materially impair the present use of the Real Property affected thereby.
 
“Person” shall mean any individual, partnership, firm, corporation, association,
trust, unincorporated organization, joint venture, limited liability company or
other entity.
 
“Pre-Closing Period” shall mean the period from and after the date of this
Agreement and until the earlier of (x) the termination of this Agreement or (y)
the close of business local time in each applicable jurisdiction on the Closing
Date.
 
“Real Estate Leases” shall mean, collectively, each lease, sublease, license and
other agreement pursuant to which any Seller or Sold Company is granted the
right to use or occupy, now or in the future, the Leased Real Property or any
portion thereof, including any and all modifications, amendments and supplements
thereto and any assignments thereof.
 
“Real Property” shall mean, collectively, the Owned Real Property and the Leased
Real Property.
 
“Reedrill” shall mean the Reedrill Division of the Business in the United
States.
 
“Reedrill Third Party Payables” shall mean third party payables administered by
Seller Parent’s affiliate Terex LLC on behalf of Reedrill.
 
“Reedrill Third Party Receivables” shall mean third party receivables
administered by Seller Parent’s affiliate Terex LLC on behalf of Reedrill.
 
“Registered” shall mean issued by, registered with, renewed by or the subject of
a pending application before any Governmental Authority or Internet domain name
registrar.
 
“Release” shall have the meaning provided in 42 U.S.C. Section 9601(22).
 

 
10

--------------------------------------------------------------------------------

 

“Rental Equipment” shall mean equipment that is designated on the Books and
Records of the Business as owned by the Sellers and intended for rent to third
parties primarily in connection with the Business.
 
“SEC” shall mean the United States Securities and Exchange Commission.
 
“Seller Guarantees” shall mean any guarantees, indemnities, surety bonds,
letters of credit and letters of comfort given or obtained by Seller Parent or
its Affiliates (other than the Sold Companies), as applicable, for the benefit
of the Sold Companies, the Acquired Assets or the Business.
 
“Seller NAV Threshold” means the Net Asset Value Base Amount minus $15,000,000.
 
“Sellers” shall mean each of the Asset Sellers and Share Sellers.
 
“Stock Consideration” shall mean the number of fully paid and nonassessable
shares of Bucyrus Stock (rounded down to the nearest whole share) equal to the
quotient of (A) the Equity Amount divided by (B) the Average Bucyrus Stock
Price.
 
“Subsidiaries” shall mean, with respect to any Person, any and all corporations,
partnerships, limited liability companies and other entities with respect to
which such Person, directly or indirectly, has the power to elect members of the
board of directors or similar body governing the affairs of such entity.
 
“Tangible Personal Property” shall mean all tangible personal property of the
Asset Sellers which are primarily used in the Business, in each case including
Equipment, but excluding Inventory.
 
“Tax” or “Taxes” shall mean (i) any foreign, federal, state, or local taxes of
any kind or nature, including but not limited to those measured on, measured by
or referred to as, income, alternative or add-on minimum, gross income, gross
receipts, capital, capital gains, sales, use, ad valorem, franchise, license,
profits or excess profits, transfer, withholding, payroll, employment, social,
excise, severance, production, stamp, value added, real or personal property or
windfall profits taxes, assessments, taxes or charges of any kind whatsoever
(whether computed on a separate or consolidated, unitary or combined basis, or
in any other manner), together with any interest and any penalties, additions to
tax or additional amounts with respect thereto, and any interest in respect of
such penalties, additions to tax, or additional amounts, and (ii) liability for
the payment of any amounts as a result of an express or implied obligation to
indemnify any other Person with respect to the payment of any amounts described
in clause (i).
 
“Tax Return” shall mean any return, report or statement required to be filed
with any Taxing Authority with respect to Taxes relating to the Acquired Assets
or the Sold Companies, including (i) any schedule or attachment thereto or
amendment thereof, and (ii) where permitted or required, combined or
consolidated returns for any group of entities that includes the Sold Companies
or any Subsidiary, and any amendments thereof.
 

 
11

--------------------------------------------------------------------------------

 

“Taxing Authority” shall mean, with respect to any Tax, the Governmental
Authority or political subdivision thereof or any transnational or supranational
authority that imposes such Tax or is charged with the collection of such Tax.
 
“Tier I Amount” shall mean, for each Sold Company listed thereon, the amount
reflected on Schedule 1.1(a) under the heading “Tier I Amount” hereto with
respect to such Sold Company.
 
“Tier II Amount” shall mean, for each Sold Company listed thereon, the amount
reflected on Schedule 1.1(a) hereto under the heading “Tier II Amount” with
respect to such Sold Company.
 
“Tier I Rate” shall mean 7½%.
 
“Tier II Rate” shall mean 15%.
 
“Tier III Rate” shall mean 100%.
 
“Trademark” or “Trademarks” shall mean any unregistered or registered trademarks
and service marks in the United States or foreign jurisdictions, and any
applications to register same; any trade names, brand names, product
identifiers, certification marks, logos, trade dress, and Internet domain names,
and any registration thereof or application therefor in the United States or
foreign jurisdictions, including any extension, modification or renewal of any
such registration or application, and all goodwill associated with all of the
foregoing throughout the world, owned by any of the Sellers and the Sold
Companies and exclusively used in connection with the conduct of the Business.
 
“Trading Day” shall mean a day on which shares of Bucyrus Stock are traded on
the NASDAQ Global Select Market.
 
“Transfer Taxes” shall mean any liability, obligation or commitment for
transfer, documentary, sales, use, registration, value-added, stamp duty and
other similar Taxes (including all applicable real estate transfer Taxes) and
related amounts (including any penalties, interest and additions to Taxes).
 
“Transferred Employees” shall mean those Business Employees who accept
employment with Buyer or any of its Affiliates or whose employment transfers
from an Asset Seller or an Affiliate of Seller Parent to Buyer or any of its
Affiliates by operation of Law, as a result of the arrangements set out in this
Agreement.
 
“Transition Agreements” shall mean the agreements for the provision of
transition services substantially in the form attached as Exhibit A hereto.
 
“TUPE Related Labor Claims” shall mean the claims asserted against Buyer, any
Subsidiary of Buyer, Seller Parent or its Subsidiaries, or any Sold Company or
its Subsidiaries, as the case may be, by any employee of Seller Parent or its
Affiliates, including the Transferred Employees, passed to Buyer, any Subsidiary
of Buyer, or any Sold Company or its Subsidiaries, as the case may be, or any
Business Employee, based upon the allegation that his or her
 

 
12

--------------------------------------------------------------------------------

 

employment relationship passed or did not pass to Buyer, any Subsidiary of
Buyer, or any Sold Company or its Subsidiaries, as the case may be.
 
“U.S. Business Employee” shall mean any Business Employee of a Domestic Seller.
 
“U.S. GAAP” shall mean United States generally accepted accounting principles
and practices.
 
“U.S. Transferred Employees Transition Date” shall have the meaning set forth in
the Transition Agreement.
 
“WARN Act” shall mean the Worker Adjustment and Retraining Notification Act of
1988, as amended, and any successor or similar state or local Law, and the rules
and regulations promulgated thereunder and under any successor or similar state
or local Law.
 
SECTION 1.2. Other Interpretive Provisions.  The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole (including the Schedules and Exhibits hereto) and
not to any particular provision of this Agreement, and all Article, Section,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.  The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.”  The meanings given to terms
defined herein shall be equally applicable to both the singular and plural forms
of such terms.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  Except as otherwise
expressly provided herein, all references to “dollars” or “$” shall be deemed
references to the lawful money of the United States of America.
 
ARTICLE II
 
PURCHASE AND SALE OF ASSETS AND SHARES
 
SECTION 2.1. Transfers of Assets.
 
(a) On the Closing Date and subject to the terms and conditions set forth in
this Agreement, Seller Parent shall, and shall cause the Asset Sellers to, sell,
convey, assign, transfer and deliver to Buyer (and Buyer shall purchase, acquire
and accept from Seller Parent or such Asset Sellers), all of Seller Parent’s or
such Asset Sellers’ right title and interest to and in the Acquired Assets, free
and clear of all Encumbrances other than Permitted Encumbrances.
 
(b) As used in this Agreement, the term “Acquired Assets” shall consist of all
assets, property, rights and privileges of the Asset Sellers that are primarily
used or primarily held for use in the Business as of the Closing Date wherever
located, including all of the following items, but excluding the Excluded
Assets:
 
(i)      all right, title and interest of Seller Parent or the Asset Sellers in
and to the Owned Real Property;
 

 
13

--------------------------------------------------------------------------------

 

(ii)           all right, title and interest of Seller Parent or Asset Sellers
in and to the Leased Real Property, pursuant to the Real Estate Leases;
 
(iii)           all (i) Intellectual Property set forth on Schedule 3.15(a);
(ii) right, title and interest of Asset Sellers and their Subsidiaries
(including the Sold Companies) in any other Intellectual Property owned or
licensed or sublicensed by Seller Parent or any of the Asset Sellers or any of
their Subsidiaries (including the Sold Companies) to the extent exclusively used
in the Business, (iii) any goodwill associated with the foregoing, licenses and
sublicenses granted and obtained with respect thereto, and rights thereunder,
remedies against third parties for past, present, and future infringements
thereof, and rights to protection of past, present, and future interests therein
(including the rights to sue for and remedies against past, present and future
infringements of, and rights of priority and protection of interests therein
under the laws of any jurisdiction worldwide) under the law of all jurisdictions
(“Assigned Intellectual Property”), all of which will be transferred by the
holder thereof directly to Buyer, through, inter alia, the assignments described
in Section 2.7(a)(iii)-(vi);
 
(iv)           all Contracts and Hedging Contracts to which a Sold Company or an
Asset Seller is party that are primarily related to the Business, excluding (x)
such arrangements relating to employment and employee benefits as set forth in
this Agreement and (y) confidentiality agreements relating to the sale of the
Business (collectively, the “Acquired Contracts”);
 
(v)           all Books and Records;
 
(vi)           Permits held by the Sold Companies and, to the extent
transferable under applicable Law, Permits held by any of the Asset Sellers;
 
(vii)           all Tangible Personal Property and Rental Equipment;
 
(viii)            all Inventory held by or for the account of the Business as of
the Effective Time;
 
(ix)           except as set forth on Schedule 2.1(b)(ix), (A) all computer and
automatic machinery, servers, network equipment and connections, that are
primarily used or primarily held for use in the Business and (B) all software,
program documentation, tapes, manuals, forms, guides and other materials with
respect thereto and related licenses and other agreements that are primarily
used or primarily held for use in the Business;
 
(x)           all Accounts Receivable or other rights to receive payments
arising out of or primarily relating to the Business, any Acquired Asset or any
Assumed Liability as of the Effective Time, including Reedrill Third Party
Receivables;
 
(xi)           all causes of action, lawsuits, judgments, claims and demands of
any nature available to or being pursued by Seller Parent or any of its
Affiliates to the extent primarily related to the Business, any Acquired Asset
or any Assumed Liability, or the ownership, use, function or value of any
Acquired Asset, whether arising by way of counterclaim or otherwise;
 

 
14

--------------------------------------------------------------------------------

 

(xii)           all rights, claims and credits to the extent arising out of or
relating to the Business, any Acquired Asset or any Assumed Liability, including
claims in bankruptcy, and any such items arising under guarantees, warranties,
offsets, indemnities and all other intangible property rights or claims and
similar rights in favor of Seller Parent or any Asset Seller or any of their
Affiliates (other than the Sold Companies) to the extent arising out of or
relating to the Business, any Acquired Asset or any Assumed Liability;
 
(xiii)           all credits, prepaid expenses, deferred charges, advance or
progress payments, security deposits, prepaid items and duties to the extent
related to the Business, any Acquired Asset or any Assumed Liability;
 
(xiv)           properties and assets of any Benefit Plans to the extent
contemplated by this Agreement; and
 
(xv)           all goodwill of Seller Parent, the Asset Sellers, Sold Companies
or their Affiliates associated with the Acquired Assets, the Assumed Liabilities
and the Business.
 
(c) As used in this Agreement, the term “Excluded Assets” shall mean the
following assets of the Sellers and their Affiliates:
 
(i)           any intercompany accounts receivable between the Business and the
Sold Companies, on the one hand, and Seller Parent or any of its other
Affiliates, on the other hand (other than the Sold Companies);
 
(ii)           all rights of the Sellers and their Affiliates (other than the
Sold Companies) under this Agreement, the Ancillary Agreements, if any, the
Closing Agreements and any other documents, instruments or certificates executed
in connection with this Agreement and the transactions contemplated hereby;
 
(iii)           all assets, other than Acquired Assets, of any kind whatsoever
of the Sellers and their Affiliates not primarily used or held for use in the
Business;
 
(iv)           subject to Section 5.17, Intellectual Property in and to the
“Terex” brand name, the “Terex” logotype and trademark, service marks, trade
names and domain names using the “Terex” brand name;
 
(v)           except to the extent as set forth in this Agreement, all
properties and assets of any Benefit Plans;
 
(vi)           Cash (except for Cash of the Sold Companies as of the Closing
Date);
 
(vii)           any interest bearing securities held by the Sellers or the Sold
Companies;
 
(viii)           the corporate charters (or local equivalents), minutes and
stock record books and corporate seals of each Asset Seller;
 
(ix)           any confidentiality or other agreements relating to the potential
sale of the Business or any portion thereof;
 

 
15

--------------------------------------------------------------------------------

 

(x)           any capital stock of or any equity interest in any Person other
than the Sold Companies;
 
(xi)           all Tax losses and Tax loss carry forwards of the Asset Sellers
and rights to receive refunds, credits and credit carry forwards with respect to
any and all Taxes, to the extent attributable to a taxable period (or portion
thereof) ending on or prior to the Closing Date, including interest thereon,
whether or not the foregoing is derived from the Business;
 
(xii)           all current and prior insurance policies and all rights of any
nature with respect thereto, including all insurance recoveries thereunder and
rights to assert claims with respect to any such insurance recoveries;
 
(xiii)           any Books and Records to the extent their transfer is
prohibited by applicable Law;
 
(xiv)           any Permits to the extent not transferable under applicable Law;
 
(xv)           all rights, claims and credits to the extent arising out of or
primarily relating to any Excluded Asset or any Excluded Liability, including
claims in bankruptcy, and any such items arising under guarantees, warranties,
offsets, indemnities and all other intangible property rights or claims and
similar rights in favor of any Asset Seller or any of their Affiliates arising
out of or primarily relating to any Excluded Asset or any Excluded Liability;
and
 
(xvi)           the assets listed or described on Schedule 2.1(c)(xvi).
 
SECTION 2.2. Assumption of Liabilities by Buyer.
 
(a) On the Closing Date and subject to the terms and conditions set forth in
this Agreement, Buyer shall expressly assume, and agree to pay or otherwise
perform or discharge, the Assumed Liabilities.
 
(b) As used in this Agreement, the term “Assumed Liabilities” shall mean all
Liabilities (including, for avoidance of doubt, the Liabilities of the Sold
Companies other than Excluded Liabilities), to the extent arising out of, in
respect of or relating to the Business or the Acquired Assets before, on or
after the Closing Date, including the following:
 
(i)        all Liabilities of any Seller under the Acquired Contracts;
 
(ii)        all trade accounts payable arising out of or primarily relating to
the Business or any Acquired Asset including Reedrill Third Party Payables,
other than any such accounts payable constituting an Excluded Liability;
 
(iii)        all Liabilities of any Seller or Sold Company under each of the
Real Estate Leases;
 
(iv)        all Liabilities of any Seller or any of their Affiliates in respect
of any adverse claims, disputes, Proceedings, investigations or inquiries
(asserted, instituted or rendered, or otherwise existing or occurring, prior to,
on or at any time after, the Closing Date)
 

 
16

--------------------------------------------------------------------------------

 

arising out of, relating to or otherwise in respect of, (x) any and all goods
sold or supplied, or services or other work performed (including, without
limitation, all liabilities, obligations or commitments of any Seller based on
express or implied warranties), by the Business before, on or after the Closing
Date, or (y) the Acquired Assets or the Business, or the existence, ownership,
possession, operation, conduct or condition thereof (whether by the Sellers or
any other Person) before, on or after the Closing Date;
 
(v)        all Liabilities, including liabilities relating to or arising out of
employee benefit plans or collective bargaining agreements, to the extent
assumed by Buyer pursuant to this Agreement;
 
(vi)        to the maximum extent permitted by Law, all Liabilities of the
Sellers and their Affiliates relating to workers’ compensation insurance, claims
and benefits for and by Transferred Employees, including, for the avoidance of
doubt (A) all similar statutory or contractual obligations in any jurisdiction
to provide insurance, compensation or benefits for injured employees, and (B)
all administrative functions pertaining to existing and future worker
compensation claims;
 
(vii)        all other Liabilities relating to or arising out of the employment
or termination thereof of any Transferred Employee to the extent assumed by
Buyer pursuant to this Agreement and all TUPE Related Labor Claims;
 
(viii)                   all Liabilities arising out of, based upon, resulting
from or relating to the Acquired Assets or the Business, whether express or
implied, liquidated, absolute, accrued, contingent or otherwise, or known or
unknown, and based upon, relating to, arising out of or resulting from any fact,
circumstance, occurrence, condition, act or omission occurring or existing, in
whole or in part, after the Closing;
 
(ix)        all Indebtedness that reduces the Purchase Price in accordance with
Section 2.4;
 
(x)        all other Liabilities to the extent accrued on the Final Statement of
Net Asset Value;
 
(xi)        all other Liabilities listed or described on Schedule 2.2(b)(xi).
 
(c) Notwithstanding anything in this Agreement to the contrary, Buyer will not
assume or have any responsibility for any Excluded Liabilities.  As used in this
Agreement, the term “Excluded Liabilities” shall mean the following Liabilities
of the Sellers and their Affiliates arising out of, in respect of, or relating
to the Business or the Acquired Assets:
 
(i)           unless otherwise required by applicable Law in respect of the
Business and the Sold Companies, any intercompany accounts payable due to the
Sellers or their Affiliates (other than the Sold Companies) as of the Closing
Date other than Intercompany Machine Payables created in the Ordinary Course of
Business or set forth in the Net Asset Value Statement;
 

 
17

--------------------------------------------------------------------------------

 

(ii)           all Liabilities, whether express or implied, liquidated,
absolute, accrued, contingent or otherwise, or known or unknown, to the extent
arising out of the operation or conduct or other activity by a Seller or any of
its Affiliates of any business other than the Business;
 
(iii)           any obligation of any Seller or any Sold Company to indemnify
any Person (including any of such Seller’s or Sold Company’s stockholders) by
reason of the fact that such Person was a director or officer of Seller or any
of its Subsidiaries or was serving at the request of any such entity as a
partner, trustee, director or officer of another entity (whether such
indemnification is for judgments, damages, penalties, fines, costs, amounts paid
in settlement, losses, expenses or otherwise and whether such indemnification is
pursuant to any statute, charter document, bylaw, agreement or otherwise), in
each case, to the extent relating to or arising from acts and circumstances
arising prior to the Closing Date;
 
(iv)           all Liabilities that relate primarily to, or that arise primarily
out of, any Excluded Asset;
 
(v)           all Liabilities of the Sellers or their Affiliates or the Business
under confidentiality agreements to which any Seller is a party relating to the
sale of the Business;
 
(vi)           any Liability for any unpaid Taxes of any Person under Treasury
Regulation §1.1502-6 (or any similar provision of state, local or non-U.S. Law),
as a transferee or successor, by contract or otherwise;
 
(vii)           all Liabilities for Taxes, whether or not accrued, assessed or
currently due and payable, relating to the operation or ownership of the
Business (including for clarification the Sold Companies and the Acquired
Assets) for any period ending on or prior to the Closing Date and, in the case
of a Straddle Period (all Liabilities for Taxes apportioned to the period ending
on or before the Closing Date in the manner described in Section 5.7(d) hereof),
except to the extent of the amounts reflected on the Final Statement of Net
Asset Value;
 
(viii)           Liabilities relating to the factoring of Accounts Receivable;
and
 
(ix)           all other Liabilities listed or described on Schedule 2.2(c)(ix).
 
SECTION 2.3. Transfer of Shares; Issuance of Shares.  On the Closing Date and
subject to the terms and conditions set forth in this Agreement, Seller Parent
shall, and shall cause the Share Sellers to, sell, convey, assign, transfer and
deliver to Buyer, and Buyer will purchase, acquire and accept from Seller Parent
and the Share Sellers, all of Seller Parent’s and the Share Sellers’ right,
title and interest in and to the Sold Shares, free and clear of all Encumbrances
other than Permitted Encumbrances and such Encumbrances, if any, as may be
created by or on behalf of Buyer.
 
SECTION 2.4. Consideration. (a)  On the Closing Date and subject to the terms
and conditions set forth in this Agreement, in consideration of the sale,
conveyance, assignment and transfer of the Sold Shares and the Acquired Assets,
Buyer will pay to Seller Parent and the other Sellers, $1,300,000,000.00 (One
Billion Three Hundred Million Dollars) less the Estimated Aggregate Discounted
Amount, if any, plus or minus Estimated Net Cash (i.e. minus Estimated
 

 
18

--------------------------------------------------------------------------------

 

Net Cash if Estimated Net Cash is determined to be negative), by wire transfer
of immediately available funds in U.S. dollars, net of any withholdings that
Buyer reasonably determines may be required by Law and for which Buyer notifies
Seller Parent in writing thereof by January 30, 2010 (the “Initial Purchase
Price,” and as adjusted pursuant to Section 2.4(b), Section 2.8 and Section
2.10(d), the “Purchase Price”); provided however, that Buyer shall not withhold
an amount from the Purchase Price if Seller Parent provides Buyer with a written
opinion from a nationally recognized accounting firm or law firm that it is more
likely than not that Buyer is not required to withhold such amounts in respect
of the Purchase Price.  Buyer and Seller Parent agree to cooperate in
determining whether and to what extent the amounts paid in respect of the
Purchase Price may be subject to withholding. In furtherance thereof, Buyer and
Seller shall cooperate to prepare and file all forms, applications and other
procedures to minimize any required withholdings, including, without limitation,
the filing of an application with the Canada Revenue Agency for a clearance
certificate.  Notwithstanding the foregoing, Buyer shall not withhold any
amounts for which Seller Parent was not notified in writing of such amounts by
January 30, 2010, without Seller Parent’s written consent not to be unreasonably
withheld.
 
(b) No later than two Business Days prior to the Closing Date, Seller Parent
shall deliver to Buyer a good faith estimate of (x) Cash of the Sold Companies
as of the Closing Date, less the sum of any Indebtedness of the Sold Companies
(“Closing Date Net Cash”, and such estimate referred to as “Estimated Net Cash”)
and (y) the Aggregate Discounted Amount (such estimate referred to as the
“Estimated Aggregate Discounted Amount”).  Following the Closing, the parties
shall calculate and agree upon Closing Date Net Cash and the Aggregate
Discounted Amount (or failing such agreement under Section 2.8(a), Closing Date
Net Cash and Aggregate Discounted Amount will be determined as provided in
Section 2.8 using the procedural requirements set forth in Section 2.8).  To the
extent Estimated Net Cash exceeds Closing Date Net Cash, Seller Parent shall pay
to Buyer such excess in U.S. dollars.  To the extent Closing Date Net Cash
exceeds Estimated Net Cash, Buyer shall pay to Seller Parent such excess in U.S.
dollars. To the extent Estimated Aggregate Discounted Amount exceeds Aggregate
Discounted Amount, Buyer shall pay to Seller Parent such excess in U.S. dollars.
To the extent Aggregate Discounted Amount exceeds Estimated Aggregate Discounted
Amount, Seller Parent shall pay Buyer such excess in U.S. dollars.  Such payment
shall be made contemporaneously with, and without duplication of, payments
between the parties pursuant to Section  2.8(d).
 
SECTION 2.5. Equity Option.  (a)  Seller Parent may request that $300,000,000.00
(such amount, as may be adjusted upon mutual agreement of the Parties, the
“Equity Amount”) of the Purchase Price be paid in the form of Bucyrus Stock in
accordance with this Section 2.5, and as set forth in the Equity Agreement (as
defined below).  To make such request, Seller Parent shall give written notice
(the “Equity Notice”) to Buyer, as promptly as practicable following the date of
this Agreement.  The amount of Bucyrus Stock to be delivered in respect of the
Equity Amount shall equal the Stock Consideration (as defined below).  Seller
Parent may request that the Equity Amount be paid in whole or in part for
Acquired Assets and/or in whole or in part in exchange for the equity of certain
of the Sold Companies (and such request shall be specified in the Equity
Notice).  Buyer and Seller Parent shall cooperate with one another in good faith
in an effort to structure the Equity Agreement and the allocation of the Stock
Consideration between Acquired Assets and equity of Sold Subsidiaries in a
mutually beneficial manner, including in respect of taxes.
 

 
19

--------------------------------------------------------------------------------

 

(b) Completion of the Equity Agreement and the delivery of the Stock
Consideration, as part of the Initial Purchase Price (and the corresponding
reduction in the cash portion of the Purchase Price under Section 2.4(a)), is
conditioned upon (i) receipt of the Equity Notice; (ii) completion of the due
diligence contemplated by Section 2.5(c) reasonably satisfactory to Seller
Parent; (iii) the entry into the purchase agreement and any amendments to this
Agreement as contemplated by Section 2.5(d), in each case reasonably
satisfactory to Buyer and Seller Parent; and (iv) satisfaction of any conditions
precedent in the Equity Agreement; provided that in the event that each of the
conditions set forth in clauses (i) through (iii) are not satisfied on or before
January 15, 2010, the Equity Notice shall be deemed to have been fully and
irrevocably withdrawn.
 
(c) Prior to Closing (following Seller Parent’s delivery of the Equity Notice),
Buyer shall, subject to Seller Parent’s entering into customary confidentiality
arrangements similar to the Confidentiality Agreement, afford Seller Parent the
opportunity, at Seller Parent’s request, to conduct customary due diligence with
respect to Buyer and the Bucyrus Stock, including making the Buyer’s management
team reasonably available for such purposes.
 
(d) Upon receipt by Buyer of the Equity Notice, Buyer and Seller Parent shall in
good faith negotiate mutually acceptable transfer documentation (the “Equity
Agreement”) for the Stock Consideration, including amending this Agreement to
the extent necessary.  Such documentation or amendment to this Agreement shall
in any event include or provide for the following:
 
(i)           The Equity Agreement shall include customary representations and
warranties from Buyer in favor of the Seller Parent as to Buyer’s and its
Subsidiaries existence, good standing, authorization and absence of conflicts
and required consents, capitalization, the validity of the Bucyrus Stock,
Buyer’s periodic reports under the Exchange Act, financial statements and
absence of a material adverse change and from Seller Parent in favor of Buyer as
to existence, good standing, authorization and absence of conflicts and required
consents that are customary, where the consideration or a portion of the
consideration is to be paid in the stock of a publicly traded company listed on
a national securities exchange, and from Seller Parent in favor of Buyer as to
which representations and warranties shall (i) survive the Closing for a period
of 18 months (except for certain representations and warranties that shall
survive for periods consistent with those set forth in Section 9.5 hereof) and
(ii) otherwise be deemed to be representations and warranties under this
Agreement for all purposes, including Article IX hereof.
 
(ii)           A Stockholders’ Agreement under which Seller Parent shall agree
to be subject to (A) a customary standstill agreement restricting certain
corporate actions for a period of the shorter of (x) five (5) years and (y) the
time at which Seller Parent and its Affiliates no longer hold 5% or more of the
outstanding Bucyrus Stock and (B) restrictions on transferring or selling the
Stock Consideration, including an initial lockup period of one year.  Seller
Parent shall not at any time during the lock-up period, enter into any Hedging
Contracts with respect to, or enter any other transaction that is intended to or
otherwise would have the effect of transferring an economic interest in, the
Stock Consideration.
 

 
20

--------------------------------------------------------------------------------

 

(iii)           Under the Stockholders’ Agreement, Buyer will agree, after the
Closing Date to effect one underwritten demand registration pursuant to which
the Stock Consideration shall be registered (subject to customary “cutback”
provisions) and will agree to maintain a “shelf” registration, subject to
customary terms and conditions, at Seller Parent’s request in order to
facilitate Seller Parent’s desired liquidity in the Bucyrus Stock.  Buyer shall
also provide Seller Parent with customary “piggy back” registration rights,
subject to customary limitations.  Seller Parent’s registration rights will
expire at such time as Seller Parent is entitled to sell all of the Stock
Consideration in any three-month period without material restriction pursuant to
Rule 144 under the Securities Act.
 
SECTION 2.6. The Closing.  Unless this Agreement shall have been terminated
pursuant to Article VIII, and subject to satisfaction or waiver of the
conditions set forth in Articles VI and VII, the closing (the “Closing”) of the
transactions contemplated by this Agreement with respect to the Domestic Assets
and the Domestic Shares shall take place at the offices of Bryan Cave LLP, 1290
Avenue of the Americas, New York, New York, 10104, on a day that is at least
five Business Days following the satisfaction or waiver of all of the conditions
set forth in Articles VI and VII hereof (the “Domestic Closing Date”, or
“Closing Date”), or at such other place and time as may be agreed upon by Seller
Parent and Buyer.  Unless the parties agree otherwise, the Closing will be
deemed to have occurred at the close of business local time in each applicable
jurisdiction on the Closing Date (with respect to each such jurisdiction, the
“Effective Time”). The closings of the sale of the Foreign Acquired Assets and
Foreign Sold Shares (the “Foreign Closing”) shall take place on the Domestic
Closing Date, or as soon as practicable thereafter, at such places as may be
specified in the respective Foreign Implementation Agreements relating to the
such Foreign Acquired Assets and Foreign Sold Shares.
 
SECTION 2.7. Deliveries at the Closing.
 
(a) At or prior to the Closing, Seller Parent shall deliver or cause to be
delivered to Buyer the following:
 
(i)           with respect to the Acquired Assets, bills of sale in form and
substance mutually agreed upon by Buyer and Seller Parent, each acting
reasonably (the “Bills of Sale”) and any other deeds, assignments and other
instruments of transfer necessary to transfer and assign all right, title and
interest of the Sellers in, to and under the Acquired Assets (exclusive of the
Real Property) (the “Transfer Documents”), duly executed by the appropriate
Sellers;
 
(ii)           the Ancillary Agreements to which each Seller is a party, duly
executed and delivered by such Seller, to the extent not executed and delivered
by such parties prior to Closing;
 
(iii)           the Assignment of Intellectual Property, executed by the
appropriate Sellers, and any and all documents, agreements, certificates and
other instruments as may be necessary to register any Assigned Intellectual
Property in the name of Buyer or designee thereof;
 

 
21

--------------------------------------------------------------------------------

 

(iv)           the Assignment of Trademarks, executed by the appropriate
Sellers, and any and all documents, agreements, certificates and other
instruments as may be necessary to register the trademarks constituting Assigned
Intellectual Property in the name of Buyer or designee thereof;
 
(v)           the Assignment of Patents, executed by the appropriate Sellers,
and any and all documents, agreements, certificates and other instruments as may
be necessary to register any patent constituting Assigned Intellectual Property
in the name of Buyer or designee thereof;
 
(vi)           the Assignment of Copyrights, executed by the appropriate
Sellers, and any and all documents, agreements, certificates and other
instruments as may be necessary to register any copyright constituting Assigned
Intellectual Property in the name of Buyer or designee thereof;
 
(vii)           with respect to each parcel of Owned Real Property that is owned
by an Asset Seller, a duly executed and acknowledged deed (or local legal
equivalent), in each case in proper recordable form and sufficient to vest in
Buyer good and marketable title to each such parcel of Owned Real Property, in
each case free and clear of all Encumbrances other than Permitted Encumbrances
(collectively, the “Deeds”), together with such affidavits, tax forms, and other
documentation as may be required by applicable Law to allow for recordation;
 
(viii)           an assignment and assumption agreement relating to each Real
Estate Lease held by an Asset Seller, in form and substance to be mutually
agreed by Buyer and Seller Parent, each acting reasonably (subject to any
modifications advisable to comport with local applicable Law) (the “Assignment
and Assumption of Real Estate Leases”);
 
(ix)           forms relating to Transfer Taxes (to the extent required from the
grantor of property in the applicable jurisdiction);
 
(x)           from each Asset Seller conveying a “United States real property
interest” (within the meaning of Section 897(c) of the Code) an affidavit, sworn
to under penalty of perjury, setting forth such Asset Seller’s name, address and
federal tax identification number and stating that such Asset Seller is not a
“foreign person” within the meaning of Section 1445 of the Code and Treasury
Regulation Section 1.1445-2(b);
 
(xi)           from each Share Seller conveying a Sold Company that owns a
“United States real property interest” (within the meaning of Section 897(c) of
the Code), either (i) an affidavit, sworn to under penalty of perjury, setting
forth such Share Seller’s name, address and federal tax identification number
and stating that such Share Seller is not a “foreign person” within the meaning
of Section 1445 of the Code and Treasury Regulation Section 1.1445-2(b), or (ii)
a statement issued by the Sold Company pursuant to Treasury Regulation Sections
1.897-2(h) and 1.1445-2(c)(3) and dated not more than 30 days prior to Closing
certifying that interests in the Sold Company are not “United States real
property interests” within the meaning of Section 897(c) of the Code and a copy
of the notice provided to the IRS in connection with such statement as required
pursuant to Treasury Regulation Section 1.897-2(h)(2);
 
(xii)           the certificate to be delivered pursuant to Section 7.3; and
 

 
22

--------------------------------------------------------------------------------

 

(xiii)           such other instruments and documents, in form and substance
reasonably acceptable to Seller Parent and Buyer, as may be reasonably requested
by Buyer to effect the Closing.
 
(b) At or prior to the Closing, Seller Parent shall deliver or cause to be
delivered to Buyer the following:
 
(i)           with respect to the Sold Shares, stock certificates (or local
legal equivalent), evidencing the Sold Shares to be sold by such Share Seller
(duly endorsed in blank if required by local Law), or accompanied by stock
powers (or other instruments of transfer, effective to transfer the Sold Shares
to Buyer) duly executed in blank;
 
(ii)           the corporate charters (or local equivalent), minutes and stock
record books and corporate seals of each Sold Company, in each case, to the
extent available;
 
(iii)           from each Share Seller conveying a Sold Company that owns Real
Property located in the United States, an affidavit, sworn to under penalty of
perjury, setting forth such Share Seller’s name, address and federal tax
identification number and stating that such Share Seller is not a “foreign
person” within the meaning of Section 1445 of the Code; and
 
(iv)           such other instruments and documents, in form and substance
reasonably acceptable to Buyer and Seller Parent, contemplated to be delivered
by it pursuant to Article VII below or otherwise as may be reasonably requested
by Buyer to effect the Closing.
 
(c) At or prior to the Closing, Buyer shall deliver or cause to be delivered to
the Sellers the following:
 
(i)           the Initial Purchase Price by wire transfer of immediately
available funds to an account or accounts designated in writing by Seller
Parent;
 
(ii)           duly executed agreements and other documents and instruments
providing for the effective assumption of the Assumed Liabilities, in form and
substance reasonably acceptable to the Sellers;
 
(iii)           the Transfer Documents (to the extent required);
 
(iv)           the Assignment of Intellectual Property, the Assignment of
Trademarks, the Assignment of Patents and the Assignment of Copyrights;
 
(v)           the Assignment and Assumption of Real Estate Leases, each in form
and substance reasonably satisfactory to Seller Parent and Buyer and duly
executed by Buyer;
 
(vi)           the certificate to be delivered pursuant to Section 6.3;
 
(vii)           the Ancillary Agreements, duly executed and delivered by Buyer,
to the extent not executed and delivered by such parties prior to Closing; and
 

 
23

--------------------------------------------------------------------------------

 

(viii)           such other instruments and documents, in form and substance
reasonably acceptable to Buyer and Seller Parent, as contemplated to be
delivered by it pursuant to Article VI below or otherwise as may be reasonably
requested by Seller Parent to effect the Closing.
 
(d) At or prior to the Closing, Seller Parent and Buyer shall, or shall cause
their respective Affiliates to, as applicable, execute and deliver each of the
following agreements, if Seller Parent and Buyer shall determine that such
agreements shall be necessary:
 
(i)           the Foreign Implementation Agreements;
 
(ii)           the Transition Agreements (together with the Foreign
Implementation Agreements, the “Closing Agreements”); and
 
(iii)           the IP License Agreement and the Equity Agreement, if any (the
“Ancillary Agreements”).
 
SECTION 2.8. Post-Closing Purchase Price Adjustment.
 
(a) Within 60 days after the Closing Date, Buyer will prepare, or cause to be
prepared, a statement containing a calculation of the Net Asset Value as of the
Closing Date (the “Net Asset Value Statement”), which shall be prepared in
accordance with the definition of Net Asset Value.  “Net Asset Value” shall mean
the book value of those components of the Acquired Assets (excluding any
Excluded Assets) less those components of the Assumed Liabilities (excluding any
Excluded Liabilities), and the book value of those components of the assets and
liabilities of the Sold Companies, in each case as set forth in Schedule 2.8(a)
and determined on a combined basis in accordance with the same accounting
principles used in the preparation of the Base Statement of Net Asset Value
applied on a basis consistent with, and reflecting all categories of adjustments
on, the Base Statement of Net Asset Value in each case in accordance with U.S.
GAAP as in effect as of December 31, 2009 and on the same currency exchange
rates as those reflected on such Schedule 2.8(a).  For the avoidance of doubt,
Cash and Indebtedness shall be excluded in the determination of Net Asset
Value.  Seller Parent will assist and cooperate with Buyer in the preparation of
the Net Asset Value Statement, including by providing Buyer and its accountants
access to the books and records of the Business in its possession and to any
other information in its possession necessary to prepare the Net Asset Value
Statement.
 
(b) Seller Parent shall, within 30 days after the delivery by Buyer of the Net
Asset Value Statement, complete its review of the Net Asset Value Statement.  In
the event that Seller Parent determines that the Net Asset Value Statement has
not been prepared on a basis consistent with the requirements of Section 2.8(a),
Seller Parent shall, on or before the last day of such 30-day period, inform
Buyer in writing (the “Objection”), setting forth a specific description of the
basis of the Objection, the adjustments to the Net Asset Value Statement which
Seller Parent believes should be made, and Seller Parent’s calculation of the
Net Asset Value, and Seller Parent shall be deemed to have accepted any items
not specifically disputed in the Objection.  Failure to so notify Buyer within
such 30-day period shall constitute acceptance and approval of Buyer’s
calculation of the Net Asset Value.
 

 
24

--------------------------------------------------------------------------------

 

(c) Buyer shall have 30 days following the date it receives the Objection to
review and respond to the Objection.  Seller Parent will provide Buyer and its
accountants access to any relevant books and records of the Business not in the
possession of Buyer, work papers and to any other information necessary to
evaluate the Objection.  If Seller Parent and Buyer are unable to resolve all of
their disagreements with respect to the determination of the foregoing items by
the 30th day following Buyer’s response thereto, after having used their good
faith efforts to reach a resolution, they shall refer their remaining
differences to Ernst & Young LLP or another internationally recognized firm of
independent public accountants as to which Seller Parent and Buyer mutually
agree (the “CPA Firm”), who shall, acting as experts in accounting and not as
arbitrators, determine on a basis consistent with the requirements of Section
2.8(a), and only with respect to the specific remaining accounting related
differences so submitted, whether and to what extent the Net Asset Value
Statement requires adjustment.  Seller Parent and Buyer shall request the CPA
Firm to render its determination within 45 days.  The CPA Firm’s determination
shall be conclusive and binding upon Seller Parent and Buyer.  Seller Parent and
Buyer shall make reasonably available to the CPA Firm and each other all
relevant books and records, any work papers (including those of the parties’
respective accountants) and supporting documentation relating to the Net Asset
Value Statement and all other items reasonably requested by the CPA Firm.  The
“Final Statement of Net Asset Value” shall be (i) the Net Asset Value Statement
in the event that Seller Parent notifies Buyer that there will be no Objection
or no Objection is delivered to Buyer during the initial 30-day period specified
above, (ii) the Net Asset Value Statement, as adjusted in accordance with the
Objection, in the event that Buyer notifies Seller Parent that it accepts its
Objection or Buyer does not respond to the Objection during the 30-day period
specified above following receipt by Buyer of the Objection or (iii) the Net
Asset Value Statement, as adjusted pursuant to the agreement of Buyer and Seller
Parent or as adjusted by the CPA Firm, together with any other modifications to
the Net Asset Value Statement agreed upon by Seller Parent and Buyer.  All fees
and disbursements of the CPA Firm shall be borne equally by Seller Parent, on
the one hand, and Buyer, on the other hand.
 
(d) (i) If the calculation of the Net Asset Value contained in the Final
Statement of Net Asset Value is less than the Seller NAV Threshold, Seller
Parent shall pay an amount in cash equal to the amount of such deficiency in
immediately available funds to Buyer within three (3) Business Days after the
ultimate determination of the Final Statement of Net Asset Value as provided in
this Section 2.8(d).
 
(ii) If the Closing Date occurs on or before February 28, 2010 and the
calculation of the Net Asset Value contained in the Final Statement of Net Asset
Value is greater than the Buyer NAV Threshold (such difference being referred to
as “Buyer Excess”), Buyer shall pay an amount in cash equal to the amount of
such Buyer Excess to Seller Parent up to a maximum of $25,000,000.
 
(iii) If the Closing Date occurs after February 28, 2010 and the Buyer Excess is
less than or equal to $25,000,000, Buyer shall pay an amount in cash equal to
the amount of such Buyer Excess to Seller Parent.
 
(iv) If the Closing Date occurs after February 28, 2010 and the Buyer Excess is
greater than $25,000,000, the Buyer Excess shall also be calculated as of
February 28, 2010 (the “February Buyer Excess”).  If the Buyer Excess as of the
Closing Date is (x) less than the

 
25

--------------------------------------------------------------------------------

 

February Buyer Excess, Buyer shall pay an amount in cash equal to the amount of
such February Buyer Excess up to a maximum of $25,000,000 or (y) greater than
the February Buyer Excess, Buyer shall pay an amount in cash equal to the amount
of such February Buyer Excess up to a maximum of $25,000,000, plus an amount
equal to the amount by which the Buyer Excess as of the Closing Date exceeds the
February Buyer Excess.


SECTION 2.9. Purchase Price Allocation.
 
(a) The Purchase Price (including the amount of Liabilities that are treated as
assumed for Tax purposes) shall initially be allocated among (i) the Acquired
Assets and (ii) the Sold Shares as set forth on Schedule 2.9.  Where the
allocation on Schedule 2.9 is for a group of Acquired Assets or a Sold Company
for which a Section 338(g) election is made pursuant to Section 5.6(d) herein,
then prior to the Closing, Seller Parent and Buyer shall mutually agree to make
further sub-allocations in the Purchase Price to the applicable Acquired Assets
in each such group listed on Schedule 2.9 in accordance with Section 1060 of the
Code, as appropriate, and such allocation shall be set forth on a separate
schedule (the “Allocation Schedule”).  To the extent Seller Parent and Buyer
cannot agree on a mutually acceptable Allocation Schedule, the Allocation
Schedule shall be prepared by the mutually agreed upon CPA Firm, whose decision
shall be final and binding and whose expenses shall be shared equally by Seller
Parent and Buyer.  The Allocation Schedule shall be finalized and agreed to as
soon as reasonably practicable after the Final Statement of Net Asset Value is
determined in accordance with the procedures set forth in the preceding
sentence.  In the event an adjustment to the Purchase Price is made pursuant to
Section 2.8 or otherwise under this Agreement, Seller Parent will prepare, in
accordance with the above provisions, and provide to Buyer a revised Allocation
Schedule and Buyer and Seller Parent will file amended IRS Forms 8594.
 
(b) Except as otherwise required by applicable Law, Seller Parent and Buyer
shall, and shall cause their respective Affiliates, to report the Tax
consequences of the transactions contemplated by this Agreement in a manner
consistent with the Allocation Schedule and the Purchase Price allocation
described therein, as it may be revised from time to time, and shall not take
any position inconsistent therewith in preparing any Tax Returns, IRS Form 8594
and any other Tax forms or filings, as well as in preparing any published
financial statements, and, unless required by Law, none of Buyer, Seller Parent
or their respective Affiliates shall take any position inconsistent therewith
upon examination of any Tax Return, in any Tax refund claim, or in any Tax
litigation or investigation, without the prior written consent of Buyer or
Seller Parent, as the case may be; provided, however, that Buyer’s Tax basis in
the Acquired Assets and the Sold Shares may exceed the total amount allocated to
the Acquired Assets and the Sold Shares pursuant to this Section 2.9 to reflect
Buyer’s capitalized transaction costs, and the Sellers’ amount realized may be
less than the total amount allocated to the Acquired Assets and the Sold Shares
pursuant to this Section 2.9 in order to reflect the Sellers’ transaction costs.
 
SECTION 2.10. Completion of Transfers.
 
(a) The entire beneficial interest in and to, and the risk of loss with respect
to, the Sold Shares, the Acquired Assets and the Assumed Liabilities shall pass
to Buyer as of the Domestic Closing Date, regardless of when legal title thereto
shall be transferred to Buyer.  All
 

 
26

--------------------------------------------------------------------------------

 

operations of the Business shall be for the account of the Sellers up to the
Effective Time and shall be for the account of Buyer thereafter, subject to
Section 2.10(d).  In the event legal title to any of the Sold Shares or the
Acquired Assets is not transferred at the Closing, the Seller of such Sold
Shares or Acquired Assets shall hold such Sold Shares or Acquired Assets as
nominee for Buyer until completion of such transfers.
 
(b) In the event that (i) the legal interest in the Foreign Sold Shares or the
Foreign Acquired Assets, or any claim, right or benefit arising thereunder or
resulting therefrom cannot be sold, assigned, transferred, conveyed or delivered
as contemplated hereunder as of the Domestic Closing Date because any Consents
required for such transfer have not been obtained or waived (“Foreign Deferred
Transfers”) and (ii) such Foreign Deferred Transfers consist solely of De
Minimis Foreign Transfers, then the sale, assignment, transfer, conveyance and
delivery of the legal interest in such De Minimis Foreign Transfers shall be
deferred until such Consents have been obtained.  Seller Parent shall, and shall
cause the Share Sellers and the Asset Sellers, and Buyer shall and shall cause
its Affiliates to use commercially reasonable efforts to cooperate in obtaining
such Consents as may be necessary to complete such transfers as soon as
practicable (provided that neither the Sellers nor Buyer or its Affiliates shall
be required to expend money, commence any litigation or offer or grant any
accommodation (financial or otherwise) to any third party (other than immaterial
filing, recordation or similar fees).  Subject to Article VII, the failure of
Seller Parent to obtain any required Consents prior to Closing in respect of De
Minimis Foreign Transfers shall not affect Buyer’s obligations to close under
this Agreement or to pay, or cause to be paid, the Initial Purchase
Price.  Nothing in this Agreement shall be construed as an attempt to assign to
Buyer any legal interest in any of the Sold Shares or the Acquired Assets which,
as a matter of law or by the terms of any legally binding contract, engagement
or commitment to which any of the Sellers or the Sold Companies are subject, is
not assignable without the consent of any other party, unless such consent shall
have been given.  Once such Consents are obtained, Seller Parent shall, and
shall cause the Asset Sellers or the Share Sellers, as the case may be, to sell,
assign, transfer, convey and deliver any such De Minimis Foreign Transfers.  For
purposes of this Section 2.10(b), “De Minimis Foreign Transfer” means the shares
or assets with respect to any or all of the following:  (i) PT Terex
(Indonesia); (ii) Hypac (China); (iii) Terex NHL (China); (iv) the portion of
the Business and Acquired Assets located in or subject to the jurisdiction of
Chile; and (v) the portion of the Business and Acquired Assets located in or
subject to the jurisdiction of South Africa.  For the avoidance of doubt, De
Minimis Foreign Transfers shall not include any of the following:  (i) any
portion of the Business and Acquired Assets located in or subject to the
jurisdiction of Germany; (ii) Terex Mining Australia and any portion of the
Business and Acquired Assets located in or subject to the jurisdiction of
Australia; (iii) Equipo de Acuña S.A. de C.V. and any portion of the Business
and Acquired Assets located in or subject to the jurisdiction of Mexico; (iv)
O&K and any portion of the Business and Acquired Assets located in or subject to
the jurisdiction of Canada; and (v) Halco and any portion of the Business and
Acquired Assets located in or subject to the jurisdiction of the United Kingdom.
 
(c) Pending the assignments, conveyances and transfers referred to in Section
2.10(b), Seller Parent shall hold and cause the other Sellers to hold any such
non-assigned Sold Shares or Acquired Assets for the benefit and at the risk of
Buyer and shall cooperate with Buyer in any lawful and reasonable arrangements
designed to provide Buyer the benefits of ownership thereof, including
indemnities, that they would have obtained had such Sold Shares or Acquired
 

 
27

--------------------------------------------------------------------------------

 

Assets been sold, assigned, transferred, conveyed or delivered to Buyer at the
Closing, and shall pay to Buyer promptly upon receipt thereof, all income,
proceeds and other monies received by Seller Parent or any of its Affiliates in
connection with its use of any such Foreign Sold Shares or Foreign Acquired
Assets (net of any Taxes and any other costs imposed upon Seller Parent or any
of its Affiliates) in connection with the arrangements under this Section 2.10,
including, without limitation, entering into at the reasonable request of Buyer
appropriate management agreements in form and substance mutually agreeable to
the parties.  Each Party shall pay its own expenses in connection with
establishing the arrangements under this Section 2.10.  Any Taxes, costs,
expenses or other Liabilities imposed on or incurred by Seller Parent or any of
its Affiliates with respect to any Foreign Sold Shares or Foreign Acquired
Assets in connection with the arrangements under this Section 2.10 shall be
borne by Buyer.
 
(d) If, after the Domestic Closing Date, any Foreign Acquired Assets or any
Foreign Sold Shares are unable to be transferred as contemplated by this
Agreement by March 31, 2011 (the “Foreign Outside Date”) as a result of failure
to obtain the applicable Consent, then this Agreement shall terminate with
respect to such Foreign Acquired Assets or Foreign Sold Shares and the Purchase
Price shall be further adjusted by (i) recalculating the Final Net Asset Value
to exclude such Foreign Acquired Assets, Foreign Sold Companies and the Foreign
Assumed Liabilities, as of the Closing Date and (ii) including any benefits
received by Buyer with respect to such Foreign Acquired Assets or Foreign Sold
Companies from the Closing Date through the Foreign Outside Date.  To the extent
(x) the Purchase Price is increased as result of such adjustment, Buyer shall
pay Seller Parent such difference and (y) the Purchase Price is decreased by
such adjustment, Seller Parent shall pay Buyer such difference.  In the event
failure to obtain a Consent is the result of a failure by a party hereto to
perform any covenants or agreements in this Agreement in connection with
obtaining a Consent, such failing party may not receive payment pursuant to this
Section 2.10(d), and the non-defaulting party shall retain all its indemnity and
other rights set out in this Agreement with respect to such failure to perform
its agreements hereunder. Buyer and Seller Parent shall enter into such
arrangements to the extent permitted by applicable Law (including subleasing,
sublicensing or subcontracting) to provide to the parties hereto the economic
(taking into account Tax and other costs and benefits) and operational
equivalent, to the extent permitted, of obtaining such Consents and the
performance by the applicable Sellers of the obligations thereunder.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF SELLER PARENT
 
Seller Parent hereby represents and warrants to Buyer as follows:
 
SECTION 3.1. Organization.  Each of the Sellers and the Sold Companies is a
corporation or other business entity duly incorporated or organized, validly
existing and in good standing under the Laws of its jurisdiction of
incorporation or organization.  Each of the Sellers and the Sold Companies has
all requisite corporate or other power and authority to own its assets and to
carry on its business as now being conducted and is duly qualified or licensed
to do business and is in good standing in the jurisdictions in which the
ownership of its property or the conduct of its business requires such
qualification or license, except where the failure to be so
 

 
28

--------------------------------------------------------------------------------

 

qualified or licensed would not reasonably be expected, individually or in the
aggregate, to have a Company Material Adverse Effect.
 
SECTION 3.2. Authorization; Enforceability. (a)  Each of the Sellers and the
Sold Companies has all requisite corporate power and authority to carry on its
business as it is now being conducted and to execute and deliver this Agreement,
each Ancillary Agreement and each Closing Agreement to which it is a party, and
to perform its obligations hereunder and thereunder. The execution, delivery and
performance by any Seller or Sold Company of this Agreement and each Closing
Agreement to which it is a party, and the performance by such Seller or Sold
Company of its obligations hereunder and thereunder, have been or will have been
at the Closing duly and validly authorized by all requisite corporate action.
 
(b) This Agreement constitutes, and each Ancillary Agreement or Closing
Agreement to which any Seller or Sold Company is a party will constitute, a
valid and binding obligation of such Seller or Sold Company, as the case may be,
enforceable against such Seller or Sold Company, as the case may be, in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting creditors’
rights generally or by general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or Law).
 
SECTION 3.3. Capital Stock of the Sold Companies.  Set forth on Schedule 3.3 is
the jurisdiction of incorporation or organization and the number of authorized,
issued and outstanding shares (or other applicable equity interest) of the Sold
Companies and, except as set forth on Schedule 3.3, there are no other
authorized, issued or outstanding shares of capital stock of the Sold
Companies.  Except as set forth on Schedule 3.3, all of the issued and
outstanding Sold Shares are owned of record and will be transferred free and
clear of any Encumbrances other than Permitted Encumbrances by the Share Seller
identified on Schedule 3.3 as owning such Sold Shares.  Except as set forth on
Schedule 3.3, all of such issued and outstanding Sold Shares have been validly
issued, are fully paid and nonassessable and have not been issued in violation
of any preemptive or similar rights. Except as set forth on Schedule 3.3, there
are no preemptive or outstanding options, warrants, calls, rights or any other
agreements or commitments relating to the sale, issuance, disposition or voting
of any shares of the capital stock of, or other equity interests in, the Sold
Companies, or any securities or other instruments convertible into, exchangeable
for or evidencing the right to purchase any shares of capital stock of, or other
equity interests in, the Sold Companies.  There are no phantom stock or similar
rights providing economic benefits based, directly or indirectly, on the value
or price of the stock of, or other equity interest in, the Sold Companies.
 
SECTION 3.4. Subsidiaries. No Sold Companies have any Subsidiaries or own any
Investments, except as set forth on Schedule 3.4.  Except as set forth on
Schedule 3.4, none of the Sold Companies or any of their Subsidiaries is
obligated under any Contract or applicable Law (i) to advance funds to, or
otherwise make any Investments in, any other Person or (ii) to raise or increase
capital (including by issuing or incurring any additional equity or debt).
 

 
29

--------------------------------------------------------------------------------

 

SECTION 3.5. Financial Statements. (a)  Attached as Schedule 3.5(a) are the
Financial Statements.  Except for incomplete footnotes and as otherwise
described in Schedule 3.5(b), the Financial Statements (i) were derived from the
books and records of the Business and have been prepared in accordance with U.S.
GAAP, and (ii) present fairly in all material respects the combined financial
position and results of operations and cash flows of the Business as of the
dates and for the periods indicated.
 
(b) The Final Financial Statements, when delivered in accordance with Section
5.2(b), (i) will be consistent in all material respects with the Financial
Statements attached as Schedule 3.5(a), derived from the books and records of
the Business and prepared in accordance with U.S. GAAP consistently applied, and
will conform with Regulation S-X and (ii) will present fairly in all material
respects the combined financial position and results of operations and cash
flows of the Business as of the dates and for the periods indicated.  The
Updated Financial Statements, when delivered, (i) will be derived from the books
and records of the Business and prepared in accordance with U.S. GAAP
consistently applied, and will conform with Regulation S-X and (ii) will present
fairly in all material respects the combined financial position and results of
operations and cash flows of the Business as of the dates and for the periods
indicated.
 
(c) Except as disclosed pursuant to this Agreement, including the Schedules
attached hereto, there are no off-balance sheet transactions, arrangements,
obligations or relationships attributable to the Business or to which any Sold
Company is a party that could reasonably be expected to have a Company Material
Adverse Effect.
 
(d) Seller Parent maintains a system of internal accounting and financial
controls applicable to the Sellers, the Sold Companies and the Business
sufficient to provide reasonable assurances, with respect to the Business that
transactions are recorded as necessary to permit preparation of financial
statements in accordance with U.S. GAAP in all material respects.
 
SECTION 3.6. Undisclosed Liabilities.  None of the Sold Companies or the
Acquired Assets has or is subject to any Liabilities of any kind that would be
required to be reflected or disclosed on financial statements prepared in
accordance with U.S. GAAP (other than Liabilities that would not, individually
or in the aggregate, reasonably be expected to materially adversely affect the
Business and that would if not reflected in the financial statements of the
Business require those financial statements to be restated under U.S. GAAP and
SEC accounting policies), except for (i) Liabilities reflected or disclosed in
Financial Statements and Final Financial Statements; (ii) Liabilities which have
arisen after the Interim Date in the Ordinary Course of Business; (iii)
obligations under any Contract entered into subsequent to the Interim Date in
compliance with the terms of this Agreement; (iv) Liabilities or obligations,
arising, or specifically permitted to be incurred, under this Agreement, (v)
without limiting item (ii), warranty obligations entered into in the Ordinary
Course of Business with respect to Products or services to the extent provided
by the Business; and (vi) Liabilities set forth on Schedule 3.6.
 
SECTION 3.7. Non-Contravention.  The execution, delivery and performance of this
Agreement, each Ancillary Agreement and each Closing Agreement by any Seller or
Sold Company and the consummation of the transactions contemplated hereby and
thereby do not and
 

 
30

--------------------------------------------------------------------------------

 

will not (i) violate any provision of the certificate of incorporation or bylaws
of such Seller or Sold Company or the comparable organizational documents of any
of the Sellers or the Sold Companies; (ii) subject to obtaining the Consents
referred to in Schedule 3.8(b), conflict with, result in the breach of,
constitute a default under, result in the termination, cancellation or
acceleration (whether after the giving of notice or the lapse of time or both)
of any right or obligation of the Sellers or the Sold Companies under, or result
in a loss of any benefit of the Business to which the Sellers or any Sold
Company is entitled under, any Material Contract, lease of real estate or
license of any Assigned Intellectual Property to which any of the Sellers or the
Sold Companies is a party or to which its assets are subject and which relates
to the Business, or result in the creation of any Encumbrance (other than a
Permitted Encumbrance) upon any of the Acquired Assets; and (iii) assuming
compliance with the matters set forth in Section 3.8(b) and Section 4.5(b),
violate or result in a breach of or constitute a default under any Law or other
restriction of any Governmental Authority to which any Seller or Sold Company is
subject; except, with respect to clauses (ii) and (iii), for any violations,
breaches, conflicts, defaults, terminations, cancellations or accelerations as
would not, individually or in the aggregate have a Company Material Adverse
Effect.
 
SECTION 3.8. Compliance with Law; Governmental Authorizations; Consents.
 
(a)      Except as set forth on Schedule 3.8(a), the Sold Companies and the
Asset Sellers in respect of the Acquired Assets and the conduct of the Business
are in compliance, in all material respects, with the Orders and Laws applicable
to them and their respective properties and all Permits held by them.  Neither
the Sellers nor the Sold Companies have received any written notice alleging,
nor to the Knowledge of the Seller Parent is there any claim alleging, any
material violation of, or material failure to comply with, any applicable Law,
except where such violation or failure to comply would not, individually or in
the aggregate, reasonably be expected to materially adversely affect the
Business. This Section 3.8 does not relate to matters with respect to (i) Tax
Matters, which are the subject of Section 3.12, (ii) ERISA and other Laws
applicable to the benefit plans, which are the subject of Section 3.14 or (iii)
Environmental Matters, which are the subject of Section 3.17.
 
(b) Other than as set forth on Schedule 3.8(b), the execution, delivery and
performance of this Agreement, or any Ancillary Agreement or Closing Agreement,
by the Sellers or the Sold Companies does not require any Consent of any Person
(including any Governmental Authority), except for Consents, the failure of
which to obtain, would not reasonably be expected to have a Company Material
Adverse Effect.
 
SECTION 3.9. Litigation.  Except as would not, individually or in the aggregate,
reasonably be expected to materially adversely affect the Business, or as
otherwise set forth on Schedule 3.9, there is (i) no outstanding Order against
any Seller relating to the Business or any of the Acquired Assets, (ii) no suit,
action demand, claim, or legal, governmental, administrative, arbitration or
regulatory proceeding (“Proceeding”) that is pending or, to the Knowledge of
Seller Parent, threatened against any Seller or Sold Company relating to the
Business or any of the Acquired Assets or that questions the validity of this
Agreement, any of the Ancillary Agreements or Closing Agreements, and (iii) to
the Knowledge of Seller Parent, no investigation by any Governmental Authority
pending or threatened against the Sellers or the Sold Companies relating to the
Business or any of the Acquired Assets.
 

 
31

--------------------------------------------------------------------------------

 

Section 3.10. Permits.  The Asset Sellers and the Sold Companies have all
licenses, permits, franchises, registrations and other governmental
authorizations necessary to conduct the Business (“Permits”) substantially as
currently conducted, except where the failure to have such licenses, permits and
other governmental authorizations would not, individually or in the aggregate,
reasonably be expected to materially adversely affect the Business.  This
Section 3.10 does not relate to matters with respect to Environmental Matters
which are subject to Section 3.17.
 
SECTION 3.11. Absence of Material Changes.  Since September 30, 2009, except as
set forth on Schedule 3.11, there has not been any:
 
(a) Company Material Adverse Effect;
 
(b) sale, lease, license, abandonment or other disposition by any of the Sold
Companies or the Asset Sellers of any material assets used in the Business,
except (i) in the Ordinary Course of the Business; (ii) to another Sold Company
or Asset Seller; or (iii) relating to the transactions contemplated hereby;
 
(c) capital expenditures with respect to the Business which were not budgeted
for in the operating plans of the Business then in effect, except for capital
expenditures that would, together with the amounts otherwise budgeted and
committed, exceed for any quarterly period the budgeted amount in such plan by
an amount no more than $500,000 in the aggregate;
 
(d) acquisition or merger or consolidation with any business or acquisition of
substantially all or a material part of the assets of any Person with respect to
the Business;
 
(e) cancellation, extinguishment or termination without replacement any material
insurance policy or other material insurance arrangement naming any Sold Company
or Asset Seller as (or to which the Business is) a beneficiary or loss-payable
payee or any amendment or modification thereto which would materially adversely
affect the Business’ rights with respect thereto;
 
(f) acceleration of delivery or sale of products or services or offering of
discounts to accelerate the sale of products or services, except in the Ordinary
Course of Business;
 
(g) assumption of or entry into any labor or collective bargaining agreement
relating to the Business or transfer any employees of the Business who would
have been a Transferred Employee to other operations, or employees of other
operations to the Business other than in the Ordinary Course of Business;
 
(h) material change to any accounting principle, method, estimate or practice,
or to any material method of Tax accounting with respect to the Business, except
for any such change required by reason of U.S. GAAP or local generally accepted
accounting principles;
 
(i) settlement of any claims, actions, arbitrations, disputes or other
Proceedings with respect to the Business other than in the Ordinary Course of
Business;
 

 
32

--------------------------------------------------------------------------------

 

(j) changes or amendments to the charter or bylaws or similar organizational
documents of any Sold Company, except as required by Law or required to
effectuate the transactions contemplated by this Agreement;
 
(k) with respect to the Business, except as would not adversely affect Buyer,
making of any material Tax election or any change to material Tax election
(including, without limitation, an election under Section 301.7701-3 of the
Treasury Regulations) or any change in any material position taken on any Tax
Return filed prior to the date of this Agreement or the adoption of any method
therefor that is inconsistent with elections made, positions taken or methods
used in preparing or filing similar Tax Returns in prior periods or the
settlement or compromise of any Tax liability; and
 
(l) increases or enhancements of the compensation or benefits of the Business
Employees other than as required by Contract or otherwise in the Ordinary Course
of Business consistent with past practice, (including normal periodic
performance reviews and related compensation benefits).
 
SECTION 3.12. Tax Matters.  Except as set forth on Schedule 3.12:
 
(a) All material Tax Returns filed or required to be filed before the Closing
Date (subject to permitted extensions applicable to such filing) by or with
respect to the Sold Companies or in connection with or with respect to the
Business or the Acquired Assets (i) have been, or will be by the Closing Date,
duly and timely filed (subject to permitted extensions applicable to such
filing), and (ii) are, or, to the extent not filed as of the date hereof, will
be, correct and complete in all material respects. All material Taxes due (by
withholding or otherwise) in respect of such Tax Returns that have been filed on
or prior to the Closing Date in respect of the Business, the Acquired Assets or
the Sold Companies have been, or will be by the Closing Date, fully, duly and
timely paid.
 
(b) No claim for any unpaid material Taxes has become an Encumbrance against the
Acquired Assets or any assets or property of the Sold Companies except for
Permitted Encumbrances.
 
(c) There are no agreements or consents currently in effect and no such
agreements or consents have been requested for the waiver of any statute of
limitations or extension of time with respect to an assessment or collection of
any material Taxes of the Sold Companies or in respect of the Business or the
Acquired Assets, other than an extension arising out of an extension of the due
date for filing a Tax Return.
 
(d) There are no examinations, audits, actions, proceedings, investigations,
disputes, assessments or claims pending regarding Taxes of the Sold Companies,
the Business or the Acquired Assets that would reasonably be expected to result
in a material increase in Taxes relating to the Sold Companies, the Business or
the Acquired Assets.
 
(e) No material issues that have been raised by the relevant Taxing Authority
with regard to the Sold Companies in connection with the examination of any of
the Tax Returns referred to in Section 3.12(g) are currently pending.
 

 
33

--------------------------------------------------------------------------------

 

(f) The Sold Companies have withheld from their employees and timely paid to the
appropriate authorities or set aside in an account for such purpose all material
amounts for all periods through the date of this Agreement in compliance with
all Tax withholding provisions (including income, social security, and
employment Tax withholding for all types of compensation).
 
(g) The Share Sellers have made available to Buyer, true and correct copies of
the Sold Companies’ national, federal, state, provincial, or local material
income Tax Returns or, for Tax Returns in respect of a Sold Company that files a
consolidated or combined return, a pro forma Tax Return, (including all
schedules and attachments thereto), as applicable, correctly reflecting material
Tax information reported on such income tax returns filed by such Sold Company
for each of such Sold Company’s fiscal years ended December 31, 2008,
December 31, 2007, and December 31, 2006.
 
(h) None of the Sold Companies will be required, as a result of (A) a change in
accounting method for a Tax Period beginning on or before the Closing, to
include any material adjustment under Section 481(c) of the Code (or any similar
provision of state, local, or foreign law) in taxable income for any Tax period
beginning on or after the Closing Date, or (B) any “closing agreement” as
described in Section 7121 of the Code (or any similar provision of state, local,
or foreign Tax law), to include any material item of income in or exclude any
material item of deduction from any Tax period beginning on or after the
Closing.
 
(i) No closing agreements, private letter rulings, technical advance memoranda,
or similar agreements or rulings have been entered into or issued by any Taxing
Authority with respect to the Sold Companies.
 
(j) As a result of Buyer’s purchase of the Sold Companies ownership interests or
shares, as applicable, neither Buyer nor any of the Sold Companies will be
obligated to make a payment to an individual that would be a “parachute payment”
to a “disqualified individual” as those terms are defined in Section 280G of the
Code without regard to whether such payment is reasonable compensation for
personal services performed or to be performed in the future.
 
(k) The Sold Companies are not a party to any “reportable transaction” within
the meaning of Section 1.6011-4 of the Treasury Regulations.
 
(l) Within the two years preceding the date of this Agreement, no written claim
has been made by a Taxing Authority in a jurisdiction where a Sold Company does
not file Tax Returns that it is or may be subject to taxation by that
jurisdiction with respect to the Sold Companies, Acquired Assets, or the
Business.
 
(m) None of the Sold Companies have ever been a member of an affiliated,
combined, consolidated, or unitary Tax group for purposes of filing any Tax
Return, other than, for purposes of filing consolidated U.S. Federal income tax
returns, a group of which a Share Seller was the common parent.
 
(n) The transaction contemplated by this Agreement is not part of a transaction
identified in Notice 2001-16, as modified and supplemented by Notice 2008-20.
 

 
34

--------------------------------------------------------------------------------

 

SECTION 3.13. Labor Matters.
 
(a) Except as set forth on Schedule 3.13(a), to the Knowledge of Seller Parent,
there is no controversy existing, pending or threatened in writing with any
association or union or collective bargaining representative of the Business
Employees.
 
(b) Except as set forth on Schedule 3.13(b), there is no charge or complaint
relating to an unfair labor practice pending against the Sold Companies or the
Asset Sellers (in respect of the Business) nor is there any labor strike, work
stoppage, material grievance by an organized group of employees or their union,
or other labor dispute pending or, to the Knowledge of Seller Parent, threatened
in writing against the Sold Companies or the Asset Sellers (in respect of the
Business).
 
(c) Except as set forth on Schedule 3.13(c), there are no collective bargaining,
works council and similar agreements (including material agreements referenced
therein) between the Sold Companies or the Asset Sellers (in respect of the
Business) or any employers’ or trade association of which the Sold Companies or
the Asset Sellers (in respect of the Business) is a member and any trade union,
staff association or other body representing employees of the Sold Companies or
the Asset Sellers (in respect of the Business), which would reasonably be
expected to materially adversely affect the Business.
 
(d) Except as set forth on Schedule 3.13(d), there are no pending or, to the
Knowledge of Seller Parent, written threatened workers’ compensation claims or
similar claims under applicable Law outside the United States involving the Sold
Companies or the Asset Sellers (in respect of the Business).
 
SECTION 3.14. Employee Benefit Matters.
 
(a) Schedule 3.14(a) lists all employee benefit plans and programs to which any
of the Sold Companies or any of their Subsidiaries or the Asset Sellers (in
respect of the Business) is a party, contributes, sponsors, has any liability,
or that are otherwise applicable to former employees, Business Employees or
beneficiaries of such employees or current or former directors, as of the date
hereof, including plans and programs providing for pension, retirement, profit
sharing, savings, bonus, deferred or incentive compensation, hospitalization,
medical, life or disability insurance, sick leave, vacation and paid holiday,
termination or severance pay, retention, compensation, change in control,
restricted stock, restricted stock unit, stock option or stock appreciation
rights or other equity-based compensation and benefit plans (“Benefit
Plans”).  Benefit Plans maintained in the United States are hereinafter referred
to as “U.S. Benefit Plans”; other Benefit Plans are referred to as “Non-U.S.
Benefit Plans.”  With respect to each Benefit Plan that is being assumed by
Buyer, Buyer or its agents have been provided with a copy of the plan document
or a summary thereof, and where applicable, the most recent copies of the
following: summary plan description, actuarial estimates of Benefit Plan
liabilities and employer liabilities, audited financial statements for the
Benefit Plans and trust agreements.
 
(b) Except as set forth in Schedule 3.14(b), the Sellers and their Affiliates
have acted at all times in relation to the Benefit Plans in compliance with
applicable Laws in all material respects.
 

 
35

--------------------------------------------------------------------------------

 

(c) Schedule 3.14(c) identifies each of the U.S. Benefit Plans that is intended
to meet the requirements of Section 401(a) of the Code (the “Qualified
Plans”).  With respect to the Qualified Plans, each Qualified Plan has received
a favorable determination letter from the IRS and all IRS qualification
determination letters remain in effect and have not been revoked.  No issue
concerning qualification of any Qualified Plan is pending before or, to the
Knowledge of Seller Parent, threatened by, the IRS, except for routine requests
for determination and qualification.
 
(d) The Sellers and their Affiliates have made full and timely payment of, or
have accrued pending full and timely payment of, all amounts which are required
under the terms of each Benefit Plan and in accordance with applicable Law to be
paid as a contribution to each Benefit Plan.  Except as disclosed in Schedule
3.14(d), the Sellers and their Affiliates have no material unfunded liabilities
with respect to any Non U.S. Benefit Plan.
 
(e) None of the U.S. Benefit Plans is (i) a “multi-employer plan” within the
meaning of the Multiemployer Pension Plan Amendments Act of 1980, or (ii)
subject to Title IV of ERISA.
 
(f) Except as set forth in Schedule 3.14(f), other than routine claims for
benefits, there are no actions, audits, investigations, suits, or claims pending
or, to the Knowledge of Seller Parent, threatened (i) against any of the Benefit
Plans or any fiduciary thereof or against the assets of any of the Benefit
Plans, or (ii) by any of the Benefit Plans.  No event has occurred, and there
exists no condition or set of circumstances in connection with any of the
Benefit Plans as to which the Sold Companies could, directly, or indirectly be
subject to any liability under ERISA, the Code or any other applicable Law,
except liability for benefits claims and funding obligations payable in the
Ordinary Course of Business, consistent with past practice.
 
(g) Except as set forth in Schedule 3.14(g), neither the execution of this
Agreement, nor the consummation of the transactions contemplated hereby will (i)
accelerate the time of vesting or payment or increase any of the rights or
benefits to which Business Employees or former employees may be entitled under
any Benefit Plan (except as provided in this Agreement) or (ii) result in any
payment under any of the U.S. Benefit Plans which would not be deductible under
Section 280G of the Code, nor will the consummation of the transactions
contemplated hereunder entitle any Business Employee or former employee of the
Sold Companies or the Sellers (in respect of the Business) to severance pay,
change-in-control payments, or transaction bonuses payable by Buyer or its
Affiliates.
 
(h) With respect to any U.S. Benefit Plan that is a “welfare plan” within the
meaning of Section 3(2) of ERISA, (i) each such Benefit Plan for which
contributions are claimed as deductions under any provision of the Code is in
material compliance with all applicable requirements pertaining to such
deduction and (ii) any such Benefit Plan that is a “group health plan” (within
the meaning of the Code) complies in all material respects and has been operated
in material compliance with the applicable requirements of Part 6 of Subtitle B
of Title I of ERISA.  All Benefit Plans retained by the Sold Companies after the
Closing Date may be amended or terminated by the Sold Companies or Buyer at any
time on or after the Closing Date in accordance with their terms and to the
extent permitted by applicable Law.
 

1
 
36

--------------------------------------------------------------------------------

 

(i) Except as set forth in Schedule 3.14(i), all Benefit Plans which are
maintained in the United Kingdom (“U.K. Benefit Plans”) are registered with HM
Revenue and Customs for the purposes of the U.K. Finance Act 2004.
 
(j) Except as set forth in Schedule 3.14(j), to the Knowledge of Seller Parent,
no undertakings or assurances have been given to any Business Employees  who are
based in the United Kingdom (“U.K. Business Employees”) as to the introduction,
continuance, increase or improvement of benefits or as to the enhancement of
benefits in any U.K. Benefit Plans on the happening of a given set of
circumstances, in either case, which would reasonably be expected to materially
adversely affect the Business.
 
(k) Except as set forth in Schedule 3.14(k) or except as would not reasonably be
expected to materially adversely affect the Business, all undisputed consulting,
actuarial, trusteeship, accounting, investment and other fees, charges and
expenses of whatever nature with respect to U.K. Benefit Plans for which an
account or invoice has been delivered have been paid in the Ordinary Course of
Business.
 
(l) Except as set forth in Schedule 3.14(l), the employers of U.K. Business
Employees have complied in all material respects with their obligations in
relation to stakeholder pensions under section 3 of the U.K. Welfare Reform and
Pensions Act 1999 and such employers are not under any obligation to make any
employer contributions to any stakeholder arrangement.
 
(m) Except as set forth in Schedule 3.14(m) or except as would not reasonably be
expected to materially adversely affect the Business, any benefits payable on
the death of a U.K. Business Employee while in employment (other than a return
of that employee’s own contributions and contributions paid in respect of him to
a Benefit Plan) or during a period of sickness or disability are fully insured
and all premiums due to the insurance company have been paid in the Ordinary
Course of Business.
 
(n) Except as set forth in Schedule 3.14(n) or except as would not reasonably be
expected to materially adversely affect the Business, to the Knowledge of Seller
Parent, no Business Employee or former employee who transferred his employment
to any of the Sold Companies or Subsidiaries of a Sold Company or the Asset
Sellers under the U.K. Transfer of Undertakings (Protection of Employment)
Regulations 1981 or 2006 (as appropriate) (“UKT”) has any legal entitlement to
benefits in excess of those to which he is entitled to by virtue of his
membership of the U.K. Benefit Plans or has retired early on terms which are
less favorable than the early retirement terms which would have applied to him
under the pension arrangement of which he was a member prior to the UKT
transfer.
 
(o) Except as set forth in Schedule 3.14(o), to the Knowledge of Seller Parent,
no circumstances exist which would or might expose any Sold Company and/or any
Subsidiary of a Sold Company to any liabilities arising under sections 38 to 51
(inclusive) of the U.K. Pensions Act 2004 which would reasonably be expected to
materially adversely affect the Business.
 
(p) Except as set forth in Schedule 3.14(p), to the Knowledge of Seller Parent,
other than in respect of the Terex Pension Scheme, no Person which is or has
been associated or
 

 
37

--------------------------------------------------------------------------------

 

connected to any Sold Company and/or any Subsidiary of a Sold Company prior to
Closing has established, participates in or has participated in a U.K. defined
benefit occupational benefit scheme within the six year period preceding the
Closing.
 
(q) To the Knowledge of Seller Parent, there are no actions, audits,
investigations, suits or claims pending or threatened in relation to the
provision of immigration or tax assistance by any Seller or Sold Company for or
on behalf of any Business Employee.
 
(r) To the Knowledge of Seller Parent, each Business Employee has, where
necessary, a valid work permit to work in the relevant country and the Sold
Companies and any of their Subsidiaries have complied in all material respects
with all applicable immigration legislation.
 
(s) Seller Parent has or will provide to Buyer a list of all Business Employees
showing the following information in relation to the Business Employees: name of
employing company; name; job title; location; and name of employer, subject to
applicable privacy laws.
 
SECTION 3.15. Intellectual Property .
 
(a) Schedule 3.15(a) sets forth a list of all material registered or pending
applications to register (1) Patents, (2) Trademarks, and (3) Copyrights (x)
owned or held exclusively by the Sold Companies and their Subsidiaries and (y)
owned or held exclusively by the Asset Sellers and used exclusively in Business
(the “Owned Intellectual Property”), all of which will be transferred free and
clear of any Encumbrances, other than Permitted Encumbrances and all of which
are, to the Knowledge of Seller Parent, (a) subsisting, valid and enforceable,
and (b) not subject to any outstanding order, judgment, decree or agreement
adversely affecting the rights to such Owned Intellectual Property.
 
(b) To the Knowledge of Seller Parent, (i) there is no litigation, opposition,
cancellation, proceeding, objection or claim pending, asserted or threatened
against the Seller Parent or its subsidiaries concerning the ownership,
validity, registerability, enforceability, infringement or use of, or licensed
right to use, any Assigned Intellectual Property, and neither the Sellers nor
Sold Companies have received notice that the current use of the Assigned
Intellectual Property by each of the Sellers or the Sold Companies conflicts
with, infringes upon or violates any rights of any third party, and (ii) the
Sellers and the Sold Companies have no liability for any past unauthorized use,
disclosure, infringement, misappropriation or violation of the Intellectual
Property rights of any third party.  Except as set forth on Schedule 3.15(b),
none of the Sellers is currently (i) a party to any proceeding brought by any of
them, nor is any proceeding threatened by any of them, involving a claim of
unauthorized use, disclosure,  infringement or violation by any third party of
any Assigned Intellectual Property right, nor to the Knowledge of Seller Parent,
does any such unauthorized use, disclosure,  infringement or violation exist; or
(ii) a party to any proceeding brought by a third party, nor, to the Knowledge
of Seller Parent, is any proceeding threatened by any third party, involving a
claim of unauthorized use, disclosure,  infringement or violation by any Seller
or Sold Company of the intellectual property rights of any third party as a
result of the Sellers’ or the Sold Companies’ conduct of the Business.
 

 
38

--------------------------------------------------------------------------------

 

(c) Other than the Owned Intellectual Property and the Intellectual Property
licensed to the Sold Companies and the Asset Sellers, to the Knowledge of Seller
Parent, there is no other Intellectual Property that is necessary to conduct the
Business as currently conducted.
 
SECTION 3.16. Contracts.
 
(a) Schedule 3.16(a) sets forth a complete list as of the date hereof of each of
the following contracts to which any of Seller Parent, the Sold Companies and
the Asset Sellers is a party or by which any of them is bound in respect of the
Business other than Benefit Plans (collectively, the “Material Contracts”):
 
(i)           any contract involving the expenditure by any of Seller Parent,
the Sold Companies or the Asset Sellers in respect of the Business of more than
$10,000,000 in any instance for the purchase of materials, supplies, equipment
or services (including any manufacturing contract), but excluding any such
contracts that are terminable by Seller Parent, the Sold Companies or the Asset
Sellers without penalty on not more than 180 days notice; provided, that,
payments made during such notice period of such Contract pursuant to the terms
of such Contract shall not be deemed a penalty for purposes of this Section
3.16(a)(i);
 
(ii)           any contract for the distribution or provision of products or
services by Seller Parent, the Sold Companies or the Asset Sellers in respect of
the Business, in excess of $250,000, but excluding contracts entered into in the
Ordinary Course of Business for the sale of products to distributors that are
party to a distribution agreement listed on Schedule 3.16(a) and for direct
sales to customers;
 
(iii)           warehousing, inventory or logistics contracts regarding the
storage, transfer and other logistics matters in respect primarily of the
Business, and sales, agency, marketing, promotion, license and royalty
agreements in respect of the Business with a value in excess of $1,000,000 in
any year;
 
(iv)           maintenance and repair contracts with a value in excess of
$1,000,000 in any one year, but excluding maintenance and repair contracts
entered into in the Ordinary Course of Business in connection with the sales of
products;
 
(v)           indentures, mortgages, loan agreements, capital leases, security
agreements, or other agreements of the Sold Companies for the borrowing of money
in excess of $1,000,000, provided, however, it shall not be a breach of this
representation and warranty so long as any such agreements entered into during
the Pre-Closing Period shall be terminated on or prior to the Closing Date;
 
(vi)           contracts setting forth any operational arrangements, financial
arrangements or tax sharing arrangements to which any Seller (in relation to the
Business) or any Sold Company is a party;
 
(vii)           any Hedging Contracts with respect to the Business having a
notional amount in excess of $2,000,000;
 

 
39

--------------------------------------------------------------------------------

 

(viii)           “take or pay” contracts that require payments by the Business
whether or not products, services or raw materials are required or received, in
excess of $1,000,000, but excluding any such contracts that are terminable by
Seller Parent, the Sold Companies or the Asset Sellers without penalty on not
more than 180 days notice; provided, that, payments made during such notice
period of such Contract pursuant to the terms of such Contract shall not be
deemed a penalty for purposes of this Section 3.16(a)(viii);
 
(ix)           “requirements” contracts or any contract committing the Business
to provide the quantity of goods or services required by another Person that in
each case could involve annual payments in excess of $2,000,000, but excluding
contracts entered into in the Ordinary Course of Business;
 
(x)           contracts providing any Person with the right of first refusal or
first offer or similar type provision with respect to the disposition or
acquisition of any material assets other than sales of products or services in
the Ordinary Course of Business;
 
(xi)           partnerships, joint ventures, teaming or similar arrangements
pursuant to which any of the Sold Companies shares in the profits or losses of
any business with any other Person;
 
(xii)           contracts that restrict any of Seller Parent, the Sold Companies
or the Asset Sellers after the date of this Agreement from engaging in the
Business in any geographic area, competing with any Person in the Business,
expanding the Business in any way or entering into any new businesses that
materially impairs the operation of the Business, taken as a whole;
 
(xiii)           written employment contracts with any officer, executive or
other Person on a full-time or consulting basis requiring annual cash
compensation in excess of $250,000 for U.S. Business Employees and €200,000 for
Non-US. Employees, or any notice, severance or change-of-control agreements; and
 
(xiv)           contracts between any of Seller Parent, the Sold Companies or
the Asset Sellers in respect of the Business, on the one hand, and any of the
Sellers or any Subsidiaries of any of the Sellers (excluding the Sold
Companies), on the other, which provides for aggregate payments after the date
hereof by or to any of the Sold Companies or any Asset Sellers in respect of the
Business of more than $500,000 during any one-year period, other than any
inter-company trade payables entered into in the Ordinary Course of Business;
 
(b) Schedule 3.16(b) sets forth a complete and accurate list in all material
respects of the following:  (i) the top ten customers of the Seller Parent’s
mining division (“Terex Mining Division”) within the Materials Processing and
Mining segment for each of 2007, 2008 and year-to-date through August 2009; (ii)
the top five customers for 2008 and year-to-date through August 2009 for each of
Terex Mining Division-Excavators, Terex Mining Division-Trucks and Terex Mining
Division-Drills, (iii) the top 30 suppliers for Terex Mining Division for 2008
and year-to-date through August 2009; (iv) the top 30 suppliers for the Hypac
Business for 2008 and year-to-date through August 2009; (v) (A) the top 30
suppliers for the Acuña manufacturing facility for 2008 and (B) the top 27
suppliers for the Acuña manufacturing facility for year-to-date through August
2009; (vi) the top 30 suppliers for the manufacture of excavators at the
 

 
40

--------------------------------------------------------------------------------

 

Dortmund facility for 2008 and year-to-date through August 2009; (vii) the top
30 suppliers for the manufacture of trucks at the Denison facility for 2008 and
year-to-date through August 2009; and (viii) the top 30 suppliers for the
manufacture of drills at the Denison facility for 2008 and year-to-date through
August 2009.  Except as set forth on Schedule 3.16(b)(1), to the Knowledge of
Seller Parent, neither Seller Parent nor any of its Affiliates has received any
written notice of any material disputes from customers, suppliers or
distributors listed on Schedule 3.16 that such Person intends to cease doing
business with the Sold Companies or the Business, and which is reasonably likely
to result in a material adverse effect on the operations of the Business.
 
(c) Except as set forth on Schedule 3.16(c) or as would not, individually or in
the aggregate, reasonably be expected to have a Company Material Adverse Effect,
each Material Contract is in full force and effect, and is a valid and binding
agreement of Seller Parent or the applicable Sold Company or the applicable
Asset Seller, enforceable against Seller Parent or such Sold Company or Asset
Seller in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
Laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at Law) and an
implied covenant of good faith and fair dealing.  Except as set forth on
Schedule 3.16(c), or as would not, individually or in the aggregate, reasonably
be expected to have a Company Material Adverse Effect, to the Knowledge of
Seller Parent, no condition exists or event has occurred that (whether with or
without notice or lapse of time or both) would constitute a default by any of
the Sold Companies or any Asset Seller under any Material Contract.
 
SECTION 3.17. Environmental Matters.  Except as set forth on Schedule 3.17 or
except as would not reasonably be expected, individually or in the aggregate, to
have a Company Material Adverse Effect:
 
(a) Each of Seller Parent, the Sold Companies and the Asset Sellers in respect
of the Business are, and within the last five years (or, with respect to any
Real Property owned or leased by Seller Parent or its Affiliates for less than
such five year period, for the length of time so owned or leased), have been in
compliance with all Environmental Laws;
 
(b) Each of Seller Parent, the Sold Companies and Asset Sellers has obtained all
Permits which are required under the Environmental Laws for the ownership, use
and operation of the Business, such Permits are in effect, each Sold Company and
Asset Seller is in compliance with all terms and conditions of such Permits and,
to the Knowledge of Seller Parent, there is no condition or circumstance that
could be reasonably be expected to prevent the renewal or reissuance of such
Permits in the Ordinary Course on substantially similar terms;
 
(c) None of Seller Parent, the Sold Companies or the Asset Sellers in respect of
the Business has received any Environmental Claim which remains outstanding and,
to the Knowledge of Seller Parent, there are no conditions existing at any
property currently owned, leased or operated by any Sold Company that require,
or could reasonably be expected to require, material investigation, remedial or
corrective action, removal, monitoring or closure of any such property or
location;
 

 
41

--------------------------------------------------------------------------------

 

(d) None of Seller Parent, the Sold Companies or the Asset Sellers in respect of
the Business has entered into, has agreed to, or is subject to, any decree or
Order of any Governmental Authority, or indemnity obligation to any third party
relating to any Environmental Law;
 
(e) None of Seller Parent, the Sold Companies or the Asset Sellers in respect of
the Business has Released Hazardous Materials into the environment in violation
of Environmental Laws or in a manner that would reasonably be expected to result
in Liability under Environmental Laws;
 
(f) To the Knowledge of Seller Parent, no property currently or formerly owned
or operated in connection with the Business has been contaminated with any
Hazardous Materials in a manner that could reasonably be expected to require
investigation or remediation or result in Liability of Seller Parent, the Sold
Companies or the Asset Sellers in connection with any Environmental Law;
 
(g) To the Knowledge of Seller Parent, none of Seller Parent, the Sold Companies
or the Asset Sellers in respect of the Business is subject to any liability for
Hazardous Material disposal or contamination or any Release or threatened
Release of any Hazardous Material on any third party property; and
 
(h) The Sellers have made available to Buyer copies of all material
environmental reports, studies, assessments, sampling data and other
environmental information in their possession relating to the Business and its
current and former properties and operations.
 
This Section 3.17 comprises the sole and exclusive representations and
warranties of the Sellers relating to Environmental Laws and Hazardous
Materials.
 
SECTION 3.18. Accounts Receivable.  Except as set forth in Schedule 3.18, all
accounts receivable of the Business, (a) are valued for purposes of the
Financial Statements in accordance with U.S. GAAP consistent with past practices
and policies, (b) represent actual amounts incurred by the applicable account
debtors and (c) arose from bona fide transactions in the Ordinary Course of
Business.
 
SECTION 3.19. Insurance.  Schedule 3.19 lists all insurance policies covering
the properties, assets, employees and operations of the Business (including
policies providing property, casualty, liability and workers’ compensation
coverage), separately designating those insurance policies that will be Acquired
Assets and those that will be retained by the Sellers.  All policies listed on
Schedule 3.19 are in full force and effect, all premiums due thereon have been
paid and the Sold Companies have complied in all material respects with the
provisions of such policies.
 
SECTION 3.20. Real Property.  (a)  Neither the Sellers nor the Sold Companies
own, lease or sublease, occupy or otherwise hold any real property or interests
therein primarily used or primarily held for use in the Business as of the date
of this Agreement, other than the Owned Real Property and Leased Real Property.
 

 
42

--------------------------------------------------------------------------------

 

(b) The Sellers or Sold Companies own and have good and marketable title in and
to the Owned Real Property and all the buildings, structures and other
improvements located thereon and fixtures attached thereto.  Except as set forth
on Schedule 3.20(b), there are no leases, subleases, licenses, concessions, or
other agreements entered into by any of the Sold Companies or the Asset Sellers,
granting to any Person or Persons the right of use or occupancy to any portion
of any of such Owned Real Property.  The Sold Companies and the Asset Sellers
have not received any written notice of any pending, and to the Knowledge of
Seller Parent, any threatened, condemnation, eminent domain or similar
proceeding that in any such case would materially affect the conduct of the
Business as currently conducted.
 
(c) Except as provided in Schedule 3.20(c), (i) the Sellers and the Sold
Companies have good, valid and enforceable leasehold title to all Leased Real
Property, in each case, free and clear of all Encumbrances, except Permitted
Encumbrances; (ii) to the Knowledge of Seller Parent, the applicable Real Estate
Lease is in full force and effect, (iii) to the Knowledge of Seller Parent, such
Seller or Sold Company is not in material breach or default, and no event has
occurred which, with notice or lapse of time, has had or would constitute such a
material breach or default or permit termination, modification or acceleration
under a Real Estate Lease, which termination, modification or acceleration would
reasonably be expected to materially affect the conduct of the Business as
currently conducted or (iv) such Seller or Sold Company has not subleased,
licensed or otherwise granted any Person the right to use or occupy such Leased
Real Property or any portion thereof except in the Ordinary Course of Business.
 
(d) Schedule 3.20(d) identifies all mortgages, deeds of trust and other
Encumbrances (other than Permitted Encumbrances and Encumbrances that will
either be discharged on or prior to Closing or for which binding undertakings to
discharge with effect from the Closing will be delivered on or prior to Closing)
upon Owned Real Property and Leased Real Property of any of the Seller or Sold
Company which fully or partially secure indebtedness for money borrowed in a
principal amount that individually or in the aggregate exceeds $250,000.
 
(e) Except as would not reasonably be expected to have a Company Material
Adverse Effect or as set forth on Schedule 3.20(c), with respect to the Real
Property:
 
(i)           Seller Parent has delivered to Buyer complete and accurate copies
of each of the leases to be assigned to and assumed by Buyer in the Assignment
and Assumption of Real Estate Leases and any documents or instruments affecting
the rights or obligations of any of the parties thereto;
 
(ii)           There is no pending or, to the Knowledge of Seller Parent,
threatened or contemplated, appropriation, condemnation or like proceeding
affecting the Real Property or any part thereof or of any sale or other
disposition of the Real Property or any part thereof in lieu of condemnation;
 
(iii)           No Seller or Sold Company has received written notice that it is
in violation of any applicable zoning law, regulation or other applicable Law,
related to or affecting the Real Property;
 

 
43

--------------------------------------------------------------------------------

 

(iv)           each facility (including all buildings, structures and
improvements) included in the Acquired Assets is suitable in all material
respects for its current use, operation and occupancy;
 
(v)           the ownership, occupancy, use and operation of the Real Property,
or any portion thereof and the improvements erected thereon, (A) to the
Knowledge of Seller Parent, complies in all material respects with all
applicable Laws, and (B) does not violate or conflict with (x) any covenants,
conditions or restrictions applicable thereto or (y) the terms and provisions of
any instrument of record or contractual obligations relating thereto, except to
the extent, in the case of both clause (A) and (B), it shall not have a Company
Material Adverse Effect; and
 
(vi)           none of the Real Property has suffered any material damage by
fire or other casualty which has not heretofore been (or at Closing shall have
been) repaired and restored in all material respects, except for damages that
would not, individually or in the aggregate, have a Company Material Adverse
Effect.
 
SECTION 3.21. Personal Property.  The items of material Tangible Personal
Property currently being used in the operation of the Business included in the
Acquired Assets are in operating condition and good repair, ordinary wear and
tear excepted.  A Seller or Sold Company (a) owns and has good title to all of
the material Tangible Personal Property included in the Acquired Assets
purported to be owned by it and (b) has valid and subsisting leasehold interests
in all of the material Equipment purported to be leased by it, in each case,
free and clear of any Encumbrances other than Permitted Encumbrances.
 
SECTION 3.22. Inventory.  Except as set forth on Schedule 3.22, all Inventories
of the Business are usable and salable (or rentable) in the Ordinary Course of
Business, and subject to other normal and customary reserves (including reserves
for excess and obsolete inventory) consistent with past practice.
 
SECTION 3.23. Assets.  Except for the services and assets listed in
Schedule 3.23, and those services and assets to be provided pursuant to the
Ancillary Agreements, the Acquired Assets constitute all the assets, properties
and rights of the Sellers and the Sold Companies necessary to conduct the
Business in all material respects as conducted by Sellers immediately prior to
the Closing.  Except as set forth on Schedule 3.23 or as otherwise provided in
this Agreement, Seller Parent and each Asset Seller owns, leases or has the
legal right to use all the Acquired Assets (other than Intellectual Property and
Real Property, which are the subject of Section 3.15 and Section 3.20,
respectively), and each Sold Company owns, leases or has the legal right to use
its assets (other than Intellectual Property and Real Property, which are the
subject of Section 3.15 and Section 3.20, respectively). Except as disclosed on
Schedule 3.23, each Asset Seller has good title to (or in the case of leased
Acquired Assets, valid leasehold interests in) the Acquired Assets (other than
Intellectual Property and Real Property, which are the subject of Section 3.15
and Section 3.20, respectively) and each Sold Company has good title to (or in
the case of leased assets, a valid leasehold interest in) its assets, in either
case except for Permitted Encumbrances.
 

 
44

--------------------------------------------------------------------------------

 

Section 3.24. Guarantees.  Schedule 3.24 sets forth, as of the date of this
Agreement, all of the Seller Guarantees, other than Seller Guarantees entered
into in the Ordinary Course of Business involving payment obligations not
exceeding $5,000,000 in the aggregate.
 
SECTION 3.25. Warranties/Product Liability.  Except as set forth on
Schedule 3.25 and except as reflected, reserved against or otherwise disclosed
in the Financial Statements or incurred since the Interim Date and as would not
reasonably be expected to, individually, or with respect to related matters, in
the aggregate, be materially adverse to the operations of the Business (a)
neither the Sellers nor the Sold Companies have within the past five years
received written notice of any demand, claim, action, suit, inquiry, hearing,
proceeding, notice of violation or investigation from, by or before any
Governmental Authority relating to any product, including the packaging and
advertising related thereto, designed, formulated, manufactured, processed, sold
or placed in the stream of commerce by the Business or any services provided by
the Business, including any product sold in the United States by the Business as
the distributor, agent or pursuant to any other contractual relationship with a
non-U.S. manufacturer (a “Product”), (b) there is no claim or lawsuit involving
a Product which is pending or, to the Knowledge of Seller Parent and the Asset
Sellers, threatened, by any Person, and (c) there is no currently outstanding or
currently planned by the Sellers or the Sold Companies, Product recall or
post-sale warning of a material nature conducted by or on behalf of the Business
concerning any Product.
 
SECTION 3.26. Export Control Compliance.  To the Knowledge of Seller Parent, the
Business has conducted its export transactions in accordance in all material
respects with applicable provisions of export control laws and regulations,
including any applicable provisions of the United States Export Administration
Act and implementing Export Administration Regulations, except where the failure
to be in such compliance would not reasonably be expected to have a Company
Material Adverse Effect on Seller Parent, the Sold Companies, the Acquired
Assets or the Business.  Without limiting the foregoing, with respect to the
Business, to the Knowledge of Seller Parent:  (a) Seller Parent and each of its
Affiliates has obtained all material export licenses and other material
approvals required for its exports of Products, software and technologies; (b)
Seller Parent and each of its Affiliates is in material compliance with the
terms of all applicable export licenses or other approvals; (c) there are no
material pending or threatened claims against Seller Parent or any of its
Affiliates with respect to such export licenses or other approvals; and (d)
there are no actions, conditions or circumstances pertaining to Seller Parent’s
or any of its Affiliates’ export transactions that would reasonably be expected
to give rise to any material Liabilities.  To the Knowledge of Seller Parent,
Seller Parent has not engaged in any activity in connection with the Business
that is in material violation of the economic sanctions regulations administered
by the United States Department of the Treasury’s Office of Foreign Assets
Control.
 
SECTION 3.27. Anti-Bribery Compliance.
 
(a) To the Knowledge of Seller Parent, the Business for the past five years has
been and currently is conducted in all material respects in accordance with the
Foreign Corrupt Practices Act and other laws prohibiting the bribery of foreign
government officials.  No Seller and no other Person owned or controlled by
Seller Parent has, to the Knowledge of Seller Parent,
 

 
45

--------------------------------------------------------------------------------

 

offered, made or received, directly or indirectly, any payment, gift or gratuity
that is illegal under the Foreign Corrupt Practices Act or any other Law
prohibiting bribery. The books and records of Seller Parent and its Subsidiaries
in reasonable detail accurately and fairly reflect Seller Parent's transactions
in all material respects.  Seller Parent and its Subsidiaries maintain a system
of internal accounting controls sufficient to provide reasonable assurances that
transactions are executed in accordance with management's authorization.
 
(b) The Sold Companies and their Subsidiaries and, with respect to the Business,
Seller Parent or any of the other Sellers, have implemented an appropriate legal
compliance program with respect to the Foreign Corrupt Practices Act and other
laws prohibiting the bribery of foreign government officials in accordance with
the United States Sentencing Commission, Federal Sentencing Guidelines, Chapter
Eight–Sentencing Organizations.
 
SECTION 3.28. Related Party Transactions.  Except as set forth in Schedule 3.28
and except for compensation, benefits and advances received in the Ordinary
Course of Business by employees, directors or consultants of the Business, there
are no material agreements or contracts entered into by the Business or by any
Sold Company or any of their Subsidiaries under which continuing obligations
exist, with Seller Parent or any of its Subsidiaries (other than any Sold
Company) or any Person who is an officer, director or Affiliate of Seller Parent
or any of its Subsidiaries, any member of the “immediate family” (as such term
is defined in Item 404 of Regulation S-K promulgated under the Securities Act)
of any of the foregoing or any entity of which any of the foregoing is an
Affiliate.  Schedule 3.28(a) sets forth a true and complete list of all Credit
Support Agreements.
 
SECTION 3.29. Operation of the Business.  Except as set forth on Schedule 3.29,
no part of the Business is currently operated through any entity other than the
Sellers and the Sold Companies.
 
SECTION 3.30. No Brokers’ or Other Fees.  Except for Goldman Sachs & Co., whose
investment banking fees will be paid by Seller Parent (exclusive of any fees
related to any financing or related services that Goldman Sachs may provide to
Buyer, which shall be paid by Buyer), no broker, finder or investment banker is
entitled to any fee or commission in connection with the transactions
contemplated hereby based upon arrangements made by or on behalf of any of the
Sellers.
 
SECTION 3.31. No Other Representations or Warranties.  Except for the
representations and warranties contained in this Article III, neither Seller
Parent nor any other Person makes any other express or implied representation or
warranty on behalf of Seller Parent or any Affiliate of Seller Parent with
respect to the Business, the Sold Companies, the Sellers, the Acquired Assets or
otherwise with respect to the subject matter of this Agreement.
 

 
46

--------------------------------------------------------------------------------

 



 
ARTICLE IV

 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer hereby represents and warrants to Seller Parent as follows:
 
SECTION 4.1. Organization.  Buyer is a corporation duly incorporated, validly
existing and in good standing under the Laws of Delaware.  Buyer has all
requisite corporate power and authority to own its assets and to carry on its
business as now being conducted and is duly qualified or licensed to do business
and is in good standing in the jurisdictions in which the ownership of its
property or the conduct of its business requires such qualification or license,
except where the failure to be so qualified or licensed would not reasonably be
expected, individually or in the aggregate, to materially impede or delay the
ability of Buyer to consummate the transactions contemplated by this Agreement.
 
SECTION 4.2. Authorization; Enforceability.
 
(a) Buyer has and will have all requisite corporate power and authority to
execute and deliver this Agreement, the Ancillary Agreements and the Closing
Agreements, and to perform its obligations hereunder and thereunder. The
execution, delivery and performance by Buyer of this Agreement, the Ancillary
Agreements and the Closing Agreements has been and will be duly authorized by
all requisite corporate action on the part of Buyer.
 
(b) This Agreement and each Ancillary Agreement or Closing Agreement constitutes
a valid and binding obligation of Buyer, enforceable against Buyer in accordance
with its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
or by general principles of equity (regardless or whether enforcement is sought
in a proceeding in equity or law).
 
SECTION 4.3. Non-Contravention.  The execution, delivery and performance by
Buyer of this Agreement and each of the Ancillary Agreements or the Closing
Agreements, and the consummation of the transactions contemplated hereby, do not
and will not (i) violate any provision of the certificate of incorporation or
bylaws of Buyer; (ii) result in a breach of, or default under, or right to
accelerate with respect to, any term or provision of any contract, commitment or
other obligation to which Buyer or any of its Affiliates is a party or is
subject; or (iii) assuming compliance with the matters set forth in Section
3.8(b) and Section 4.5(b), violate or result in a breach of or constitute a
default under any Law or other restriction of any Governmental Authority to
which Buyer is subject, except with respect to clauses (ii) and (iii), for
violations, breaches, defaults, or accelerations as would not, individually or
in the aggregate, impair or delay Buyer’s ability to perform its obligations
hereunder.
 
SECTION 4.4. Litigation.  Except as set forth in Schedule 4.4, there are no
Proceedings pending or, to the Knowledge of Buyer, threatened against Buyer or
any of its Subsidiaries that would reasonably be expected to materially impede
or delay the ability of Buyer to consummate the transactions as contemplated by
this Agreement.  Except as set forth in
 

 
47

--------------------------------------------------------------------------------

 

Schedule 4.4, Buyer is not subject to any Order that would reasonably be
expected to materially impede or delay its ability to consummate the
transactions as contemplated by this Agreement.
 
SECTION 4.5. Compliance with Laws; Governmental Authorizations.  (a) Buyer is
not in violation of any Order or Law applicable to it or its properties, except
where noncompliance would not reasonably be expected to materially impede or
delay the ability of Buyer to consummate the transactions contemplated by this
Agreement.  Buyer has all licenses, permits and other governmental
authorizations necessary to conduct its business as currently conducted, except
where the failure to have such licenses, permits and other governmental
authorizations would not reasonably be expected to materially impede or delay
the ability of Buyer to consummate the transactions contemplated by this
Agreement.
 
(b) Other than as set forth in Schedule 4.5(b), the execution, delivery and
performance of the transaction contemplated by this Agreement by Buyer does not
require any material consent or approval of any Governmental Authority.
 
SECTION 4.6. Financial Resources.  Buyer has available, and will have on the
Closing Date sufficient resources to pay the Purchase Price and any other
amounts payable by Buyer in connection with the transactions contemplated by
this Agreement.
 
SECTION 4.7. No Brokers’ or Other Fees.  Except for Greenhill & Co., LLC, whose
fees and expenses will be paid by Buyer, no broker, finder or investment banker
is entitled to any fee or commission in connection with the transactions
contemplated hereby based upon arrangements made by or on behalf of Buyer.
 
SECTION 4.8. Purchase for Investment.  Buyer or its Affiliates, as the case may
be, are purchasing the Sold Shares for their own account and solely for
investment, with no present intention to sell, transfer or distribute any Sold
Shares to any other Person.  Buyer acknowledges that none of the Sold Shares are
registered under the Securities Act of 1933, as amended (the “Securities Act”)
or under any state or foreign securities laws, and Buyer will not, and shall
cause all of its Affiliates that purchase the Sold Shares not to, sell, transfer
or distribute any Sold Shares except in compliance with the registration
requirements or exemption provisions under the Securities Act and the rules and
regulations promulgated thereunder, or any other applicable securities Law.
 
SECTION 4.9. No Other Representations or Warranties.  Except for the
representations and warranties contained in this Article IV, neither Buyer nor
any other Person makes any other express or implied representation or warranty
on behalf of Buyer or any Affiliate of Buyer with respect to the subject matter
of this Agreement.
 
ARTICLE V

 
COVENANTS AND AGREEMENTS
 
SECTION 5.1. Conduct of Business Prior to the Closing.  During the Pre-Closing
Period, except (i) as set forth on Schedule 5.1 or as otherwise contemplated by
this Agreement or (ii) as Buyer shall otherwise consent in writing, which
consent shall not be unreasonably
 

 
48

--------------------------------------------------------------------------------

 

withheld, Seller Parent agrees that it shall conduct the Business, and shall
cause the Business to be conducted, in the Ordinary Course consistent with past
practice, and use commercially reasonable efforts to preserve intact the
Business and related relationships with customers, suppliers, creditors and
other third parties and keep available the services of the present Business
Employees. During the Pre-Closing Period, except (i) as set forth on
Schedule 5.1 or as otherwise contemplated by this Agreement, (ii) as Buyer shall
otherwise consent in writing, which consent shall not be unreasonably withheld,
(iii) as may be necessary or advisable, in the reasonable discretion of Seller
Parent, to remove any Excluded Assets (provided that Seller Parent shall give
notice to Buyer of any such proposed removal of any Excluded Assets that are
tangible physical property) or remove any Cash from the Sold Companies, the
Business or the Sellers, (iv) to take any action (including for the avoidance
doubt, any of the actions set forth in Section 5.1(a) through 5.1(w) below) to
effectuate the transactions contemplated on Schedule 5.1(b) and (v) Seller
Parent and its Affiliates may, but shall not be required to, enter into Hedging
Contracts, or otherwise enter into arrangements hedging or protecting against
risk, Seller Parent covenants and agrees that it shall, and shall cause the Sold
Companies and the Asset Sellers to, in each case with respect to the Business:
 
(a) not become committed to any capital expenditures which are not budgeted for
or are not funded prior to Closing in the operating plans of the Business then
in effect, except for capital expenditures that would, together with the amounts
otherwise budgeted and committed, exceed for any quarterly period the budgeted
amount in such plan by an amount no more than $500,000 in the aggregate;
 
(b) not acquire any business or otherwise merge or consolidate with or acquire
substantially all or a material part of the assets of, or otherwise acquire any
Person;
 
(c) maintain insurance coverage at levels consistent with presently existing
levels so long as such insurance is available at commercially reasonable rates;
 
(d) not agree or permit any material insurance policy or other material
insurance arrangement naming it as (or to which the Business is) a beneficiary
or loss-payable payee to be cancelled, extinguished or terminated without
replacement or otherwise agree or permit any amendment or modification thereto
which would reasonably be expected to materially adversely affect the Business’s
right to receive the proceeds of any such policy;
 
(e) not incur, create or assume any Encumbrance with respect to any material
asset other than Permitted Encumbrances;
 
(f) not acquire or dispose of any material assets (including any merger or
consolidation with another Person) outside of the Ordinary Course of the
Business consistent with past practice, other than assets that are no longer in
use and that have not been used in the Business during the most recent 12 month
period;
 
(g) not enter into any contract that would have been a Material Contract if
entered into before the date of this Agreement or amend any material term of, or
waive or exercise any material right under, or make any election (including to
extend the term) under, any Material Contract;
 

 
49

--------------------------------------------------------------------------------

 

(h) not make any material change to any accounting principle, method, estimate
or practice, or to any material method of tax accounting except for any such
change required by reason of US GAAP or local generally accepted accounting
principles;
 
(i) not grant, extend, amend, dispose of or permit to lapse, abandon, cancel,
sell, assign, lease, transfer, license, waive or modify, any rights in, to or
for the use of any Intellectual Property used exclusively or required for use in
the Business or any Intellectual Property Contracts, or extend or exercise any
option to do any of the foregoing, or fail to exercise a right of renewal or
extension under any material Intellectual Property Contract, or disclose to any
Person not an Employee any such Intellectual Property used exclusively or
required for use in the Business not heretofore a matter of public knowledge,
except (i) pursuant to judicial or administrative process, (ii) in the Ordinary
Course of Business; or (iii) in connection with the development, sale or license
of products or services and non-exclusive licenses;
 
(j) not hire any employee or individual independent contractor with annual
salary and target bonus in excess of $250,000 for U.S. Business Employees and
€200,000 for Non-U.S. Employees, other than to fill vacancies arising in the
Ordinary Course of Business at compensation levels not in excess of those
prevailing in the market, or enter into any new employment, change-of-control or
severance agreements that would result in material post-termination payments
becoming due or payable upon termination of employment of the employee or the
individual independent contractor (other than in the Ordinary Course of Business
or any such payments that are expressly agreed to be Excluded Liabilities);
 
(k) not increase or enhance compensation (including the granting of bonuses) to
Business Employees except (i) as required by Contract or Law, (ii) for the
restoration of pre-existing salary levels in connection with the reversal of the
Business’s 5-10% salary reduction program, and (iii) in the Ordinary Course of
Business consistent with past practice;
 
(l) (i) not incur any additional Indebtedness in excess of $1,000,000, except
(x) any Indebtedness that will be satisfied in full by the Effective Time, (y)
under the current terms of any Material Contracts disclosed on Schedule 3.16(a)
or (z) in the Ordinary Course of Business provided that any such Indebtedness
shall, if it becomes an Assumed Liability, be prepayable by Buyer at any time
without penalty, (ii) issue any debt securities or assume, guarantee or endorse
any material obligations of any Person provided that any such Indebtedness
shall, if it becomes an Assumed Liability, be prepayable by Buyer at any time
without penalty, or (iii) not make any loans, advances (other than loans and
advances in the Ordinary Course of Business, and loans and advances for the
Business by or among Seller Parent and its Affiliates) or capital contributions
to, or investments (other than investments in, and capital contributions to, the
Business or among the Sold Companies) in, any other Person in excess of
$1,000,000 in the aggregate;
 
(m) not change or amend the charter or bylaws or similar organizational
documents of any Sold Company, except as required by Law or required to
effectuate the transactions contemplated by this Agreement;
 
(n) not settle any claims, actions, arbitrations, disputes or other Proceedings
other than in the Ordinary Course of Business that affect in any manner the
completion of the
 

 
50

--------------------------------------------------------------------------------

 

transactions contemplated under this Agreement, the Ancillary Agreements or the
Closing Agreements;
 
(o) not assume or enter into any labor or collective bargaining agreement
relating to the Business or transfer any employees of the Business who would
have been a Transferred Employee to other operations, or employees of other
operations to the Business other than in the Ordinary Course of Business;
 
(p) not accelerate the delivery or sale of products or services or offer of
discounts to accelerate the sale of products or services, except in the Ordinary
Course of Business;
 
(q) not make or change any material Tax election (including, without limitation,
an election under Section 301.7701-3 of the Treasury Regulations), take any
material position on any Tax Return filed on or after the date of this
Agreement, or adopt any method therefor that is inconsistent with elections
made, positions taken, or methods used in preparing or filing similar Tax
Returns in prior periods, or amend any Tax Return or settle or compromise any
Tax Liability (provided however, Seller Parent shall be permitted to do any of
the foregoing to the extent such action would not cause an adverse Tax Liability
for Buyer);
 
(r) not split, combine, subdivide, reclassify any outstanding securities of the
Sold Companies;
 
(s) not permit any Sold Company to adopt a plan of complete or partial
liquidation or authorize or undertake a dissolution, consolidation,
restructuring, recapitalization or other reorganization of any Sold Company;
 
(t)  not issue, sell, pledge, transfer, repurchase or redeem or propose to
issue, sell, pledge, transfer, repurchase or redeem any shares of capital stock
of any Sold Company, or securities convertible into or exchangeable or
exercisable for, or options with respect to, or warrants to purchase or rights
to subscribe for, shares of capital stock of any Sold Company;
 
(u) factor Accounts Receivable or defer accounts payable beyond commercially
reasonable terms, except, in each case, in the Ordinary Course of Business;
 
(v) sell any Inventory below net book value, other than in the Ordinary Course
of Business; and
 
(w) not agree to take any of the foregoing actions.
 
SECTION 5.2. Access to Books and Records; Final Financial Statements.
 
(a) During the Pre-Closing Period, Seller Parent shall, and shall cause the
Asset Sellers and Sold Companies to (i) provide Buyer and its representatives
(including representatives of entities providing or arranging financing for
Buyer) reasonable access during normal business hours and upon reasonable prior
notice to the management, accountants and other representatives and the
properties and Books and Records related to the Business as Buyer may from time
to time reasonably request, provided that such access shall be provided solely
for purposes related to the transactions contemplated by this Agreement (and the
financing of
 

 
51

--------------------------------------------------------------------------------

 

Buyer’s obligations hereunder) and provided further that Seller Parent may
impose reasonable limitations on such access to ensure that such access does not
interfere with the normal business operations of Seller Parent, the Asset Seller
or the Sold Companies (including requiring Buyer’s representatives to be bound
by customary confidentiality agreements); and (ii) furnish, or cause to be
furnished, to Buyer any financial and operating data and other information that
is available with respect to the Business as Buyer from time to time reasonably
requests, provided, that Buyer shall pay any out-of-pocket costs associated with
such access.  The parties agree that the provisions of the Confidentiality
Agreement shall continue in full force and effect following the execution and
delivery of this Agreement, and all information obtained pursuant to this
Section 5.2 shall be kept confidential in accordance with the Confidentiality
Agreement.
 
(b) Seller Parent shall use commercially reasonable efforts to prepare and
deliver to Buyer by January 15, 2010, audited combined balance sheets as of
December 31, 2007 and December 31, 2008, and the audited combined statements of
income and cash flows for the Business for the periods ended on December 31,
2008, 2007 and 2006 and the unaudited combined balance sheet as of September 30,
2009 and the unaudited combined statements of income and cash flows for the nine
month periods ended September 30, 2008 and 2009 for the Business (the “Final
Financial Statements”).  The Seller Parent shall use commercially reasonable
efforts to cause to be delivered to Buyer as promptly as practicable, audited
combined balance sheet and combined statements of income and cash flows of the
Business for the fiscal period ended December 31, 2009 (the “Updated Financial
Statements”).  The fees and expenses of the Auditors and other expenses relating
to the Updated Financial Statements shall be borne by the Buyer.
 
(c) From the Closing Date through the date on which separate financial
statements of the Business are no longer required under Rule 3-05 of Regulation
S-X promulgated by the SEC to be provided in a periodic report or registration
statement filed by Buyer with the SEC, Seller Parent shall cooperate with Buyer
to request the Auditors, with Buyer being responsible for any out-of-pocket
costs of Seller Parent, to (i) deliver to Buyer one or more duly executed
consents to the inclusion of the Auditors report on the Final Financial
Statements or the Updated Financial Statements to the extent required to be
audited pursuant to Regulation S-X, as the case may be, to the extent required
to be included in reports or registration statements filed with the SEC pursuant
to the Securities Act or the Exchange Act by Buyer or its Affiliates and their
respective successors from time to time (“SEC Filings”) and the references in
such SEC Filings to the Auditors as experts subject in each case to the
Auditors’ usual procedures and professional standards and after being given
reasonable opportunity to review such SEC Filings and documents incorporated by
reference therein and (ii) issue customary comfort letters (concerning matters
which are the subject of Final Financial Statements and the Updated Financial
Statements, if applicable, that may be required in connection with any offering
of debt or equity securities by Buyer or any of its Affiliates or their
respective successors (after being given reasonable opportunity to review such
offering documents)); provided that none of the Sellers shall have any liability
to Buyer with respect to such comfort letters.  Any fees and expenses of the
Auditors with respect to the Final Financial Statements will be borne by Buyer,
except as contemplated in the Engagement Letter.
 

 
52

--------------------------------------------------------------------------------

 

SECTION 5.3. Notification of Certain Matters.  Seller Parent may deliver to
Buyer no later than the third (3rd) Business Day prior to the Closing Date a
true and complete schedule of changes (the “Update Schedule”) to any of the
information contained in the Disclosure Schedules (including changes to any
other representations or warranties in Article III hereof as to which no
Disclosure Schedule has been created as of the date hereof but as to which a
Disclosure Schedule would have been required if such changes had existed on the
date hereof), which changes are required as a result of events or circumstances
occurring subsequent to the date hereof which would render any representation or
warranty materially inaccurate or incomplete at any time after the date of this
Agreement until the Closing Date, which Update Schedule shall be dated as of the
Closing Date; provided, however, that if such supplemental information relates
to an event or circumstance occurring subsequent to the date hereof and if Buyer
would have the right to not consummate the transactions contemplated by this
Agreement as a result of the failure of the condition contained in Section 7.1
on the basis of the supplemental information so disclosed and it does not
exercise such right prior to the Closing, then such supplemental information
shall constitute an amendment of the representation, warranty or statement to
which it relates for purposes of Article X of this Agreement.
 
SECTION 5.4. Efforts; Regulatory Filings and Consents.
 
(a) Each of Seller Parent and Buyer shall use commercially reasonable efforts to
take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary, proper or advisable to consummate and make effective the
transactions contemplated by this Agreement, including to obtain any and all
required Consents and Permits and to obtain any Consent of any Governmental
Antitrust Authority required to be obtained or made by Seller Parent or Buyer,
or any of their respective Subsidiaries or Affiliates in connection with the
transactions contemplated by this Agreement or the taking of any action
contemplated by this Agreement, provided, however, that Seller shall not be
required to divest any assets, and provided, further, the Sellers and their
respective Affiliates shall not be required to make any material monetary
expenditure, commence or be a plaintiff in any litigation or offer or grant any
material accommodation (financial or otherwise) to any Person.  Without limiting
the generality of the undertakings pursuant to this Section 5.4, Buyer and
Seller Parent each agrees to take or cause to be taken the following
actions:  (i) provide promptly to any Governmental Authority information and
documents requested by any Governmental Authority or necessary, proper or
advisable to permit consummation of the transactions contemplated by this
Agreement, the Ancillary Agreements and the Closing Agreements and (ii) in the
event that, after substantial compliance with all requests for information, any
complaint or challenge by any Governmental Authority seeking a preliminary or
permanent injunction or other order, or, in the case of a Governmental Authority
located outside the United States, decision or decree (in all cases other than a
request for information) becomes reasonably foreseeable to be made or filed and
such injunction or other order, decision or decree would make consummation of
the transactions contemplated by the terms of this Agreement, any Ancillary
Agreements or any Closing Agreements unlawful or would prevent or prohibit
consummation of the transactions contemplated hereby or thereby, take promptly
all commercially reasonable steps necessary to prevent, vacate, modify or
suspend such injunction or order so as to permit such consummation on a schedule
as close as possible to that contemplated by this Agreement, any Ancillary
Agreements or any Closing Agreements. Buyer agrees to (A) sell or otherwise
dispose of, (B) hold separate and agree to sell or otherwise dispose of, or (C)
enter into any other agreement or
 

 
53

--------------------------------------------------------------------------------

 

arrangement affecting such assets, categories of assets or businesses of the
Business of Buyer or its Subsidiaries (and to enter into agreements with the
relevant Governmental Authority giving effect thereto) if such action should be
required by any Governmental Authority in connection with permitting the
consummation of the transactions contemplated hereby or thereby or any court
order obtained by or on behalf of any Governmental Authority; provided that with
respect to clauses (A), (B) and (C), (x) Buyer shall not be obligated to make
any sale or disposition or enter into any agreement or arrangement that would
have a Company Material Adverse Effect or a material adverse effect on the
financial condition, results of operation or business of Buyer and its
Subsidiaries taken as a whole and (y) Buyer may condition its commitment to any
Governmental Authority to take any such action on the Closing occurring.
 
(b) Each of Seller Parent and Buyer shall as promptly as practicable, but in any
event by the later of (x) 10 days after the date of this Agreement and (y)
January 8, 2010, (i) file with the United States Federal Trade Commission (the
“FTC”) and the United States Department of Justice (the “DOJ”) the notification
and report form, if any, required for the transactions contemplated hereby or
thereby and any supplemental information requested in connection therewith
pursuant to the HSR Act, (ii) make all filings under applicable Other
Competition Laws, if any, required or advisable for the transactions
contemplated hereby or thereby, and (iii) make all required filings for approval
of this Agreement, the Ancillary Agreements and the Closing Agreements and the
transactions contemplated hereby under applicable laws of Australia, Brazil,
Canada, China, Russia, South Africa and Ukraine and such other jurisdictions as
may be required by Law.  Any such antitrust notification and report form or
filing and supplemental information shall be in substantial compliance with the
requirements of the HSR Act or the applicable Other Competition Laws, as the
case may be.  All other regulatory filings shall be in substantial compliance
with the requirements of applicable laws.  Each of Seller Parent and Buyer shall
furnish to the other such necessary information and reasonable assistance as the
other may request in connection with its preparation of any filing or submission
that is necessary under the HSR Act, applicable Other Competition Laws or other
applicable laws and regulations, as the case may be.  Seller Parent and Buyer
shall use their respective commercially reasonable efforts to comply promptly
with any inquiries or requests for additional information and documentary
material (“Second Request”) from the FTC or the DOJ, or similar request for
information from any other Governmental Authority having jurisdiction.
 
(c) Without limiting the generality of the undertakings and subsections (a) and
(b) of this Section 5.4 and subject to any appropriate confidentiality
protections, Seller Parent and Buyer shall each furnish to counsel for the other
such necessary information and reasonable assistance as the other party may
request in connection with the foregoing and shall each promptly provide counsel
for the other party with copies of all filings made by such party, and all
correspondence between such party (and its advisors) with any Governmental
Antitrust Authority or other Governmental Authority and any other information
supplied by such party and such party’s Affiliates to a Governmental Antitrust
Authority or other Governmental Authority in connection with this Agreement, the
Ancillary Agreements and the Closing Agreements and the transactions
contemplated hereby or thereby.  Each such party shall, subject to applicable
Law, permit counsel for the other party (i) to review in advance, if
practicable, any proposed written or oral, communication to any Governmental
Antitrust Authority or other Governmental Authority; and (ii) to attend any
telephonic or in person meeting with any
 

 
54

--------------------------------------------------------------------------------

 

Governmental Antitrust Authority or other Governmental Authority.  Neither
Seller Parent nor Buyer shall participate in any meeting with any Governmental
Authority in respect of the foregoing without giving the other party prior
notice of the meeting.  Seller Parent and Buyer will use commercially reasonable
efforts to consult and cooperate with one another in connection with any
analyses, appearances, presentations, memoranda, briefs, arguments, opinions and
proposals made or submitted by or on behalf of each party in connection with all
meetings, actions and proceedings under or relating to the HSR Act or any Other
Competition Laws or other applicable laws and regulations.
 
(d) The filing fees under the HSR Act, Other Competition Laws and other
applicable Laws shall be borne by Buyer.  The fees and disbursements of any
legal counsel or other advisor retained by a Party in connection with any such
filings and any other filings with Governmental Authorities shall be borne by
the Party engaging such counsel or advisor except as otherwise agreed between
the Parties.
 
(e) In the event that the Closing occurs prior to the time the matters addressed
in Section 5.4 shall have been resolved (including obtaining all consents and
approvals), the obligations hereunder shall continue until such resolution.
 
SECTION 5.5. Third Party Consents.  Seller Parent shall use its commercially
reasonable efforts to obtain any Consent of any Person (other than Governmental
Authorities) required to consummate and make effective the transactions
contemplated by this Agreement.  Buyer agrees to use its commercially reasonable
efforts to cooperate with such parties in obtaining such Consents.  To the
extent that Seller Parent and Buyer are unable to obtain any required third
party Consents prior to the Closing (such Consents, the “Post-Closing
Consents”), each of Seller Parent and Buyer, respectively, shall use all
commercially reasonable efforts (including the making of any filing required to
obtain any Post-Closing Consents) to obtain (or cause to be obtained) as
promptly as practicable all Post-Closing Consents.  For purposes of this Section
5.5, the term “all commercially reasonable efforts” shall not be deemed to
require any Person to pay or commit to pay any amount to (or incur any
obligation in favor of) any Person from whom any consent or waiver may be
required (other than nominal filing or application fees).
 
SECTION 5.6. Tax Matters.
 
(a) Buyer and Seller Parent agree to furnish or cause to be furnished to each
other, upon request, as promptly as practicable, such information and assistance
relating directly to the Sold Companies or the Acquired Assets (including
information relating to the tax attributes of each of the Sold Companies, access
to books and records, employees, contractors and representatives) as is
reasonably necessary for the filing of all Tax Returns, the making of any
election related to Taxes, the preparation for any audit by any Taxing
Authority, and the prosecution or defense of any claim, suit or proceeding
relating to any Tax Return; provided, however, that if such requested
information is contained within a document containing any unrelated information,
only portions pertaining to such relevant information shall be furnished.  Buyer
and Seller Parent shall retain all books and records with respect to Taxes
pertaining to the Sold Companies and the Acquired Assets until the expiration of
all relevant statutes of limitations (and, to the extent notified by Buyer and
Seller Parent, as the case may be, any
 

 
55

--------------------------------------------------------------------------------

 

extensions thereof).  At the end of such period, each party shall provide the
other with at least 30 days prior written notice before destroying any such
books and records, during which period the party receiving such notice can elect
to take possession, at its own expense, of such books and records.
 
(b) Seller Parent shall prepare, or cause to be prepared, in a manner consistent
with past practice, all Tax Returns in respect of the Sold Companies or the
Acquired Assets for all tax periods that end on or before the Closing Date
(“Pre-Closing Tax Returns”).  With regard to a Pre-Closing Tax Return of a Sold
Company that (1) is not part of a consolidated, unitary, combined or similar
basis Tax Return that includes such Sold Company and any of the Seller Parent or
any of its Affiliates other than a Sold Company (a “Stand Alone Pre-Closing Tax
Return”) and (2) will be filed after the Closing Date, (i) Seller Parent shall
permit Buyer to review and comment on each such Pre-Closing Tax Return and shall
make such revisions as are reasonably requested by Buyer, (ii) Seller Parent and
Buyer shall provide to each other such cooperation and information, as and to
the extent reasonably requested, in connection with the filing of any such
Pre-Closing Tax Returns, and (iii) Buyer shall timely file, or cause to be
filed, all such Pre-Closing Tax Returns and provide final copies to Seller
Parent.  Seller Parent shall timely file, or cause to be filed, all other
Pre-Closing Tax Returns.  In the case of a Stand Alone Pre-Closing Tax Return to
be filed by Seller Parent after the date of this Agreement and prior to the
Closing Date, Seller Parent shall provide Buyer with a copy of a substantially
final draft of such Tax Return at least 10 days prior to filing.  Buyer shall
prepare, or cause to be prepared, all Tax Returns in respect of the Sold
Companies for any taxable period ending after the Closing Date which begins
before the Closing Date (a “Straddle Period”), in a manner consistent with past
practices.  Buyer shall provide Seller Parent with a copy of a substantially
final draft of each Straddle Period Tax Return prepared by Buyer (and such
additional information regarding such Straddle Period Tax Return as may
reasonably be requested by Seller Parent) for its review and comment at least 60
days prior to the filing of such Tax Return.  Buyer shall pay the amounts shown
to be due on any such Straddle Period Tax Returns.  In advance of the filing of
such Straddle Period Tax Returns, Seller Parent shall pay to Buyer its share of
any such Taxes, with the timing of such payment and the amount of such share
determined in accordance with Section 5.7(d).
 
(c) Except for the Sold Companies organized under the laws of the United Kingdom
or Germany, Buyer acknowledges and agrees that each Sold Company that is not a
United States entity shall not pay any distributions or dividends to its
shareholders prior to January 1 of the calendar year following the year in which
the Closing occurs.  The preceding sentence shall not apply to any Sold Company
for which Buyer makes a valid election under Section 338(g) of the Code in
accordance with the terms of Section 5.6(d) hereof.
 
(d) Without the prior written consent of Seller Parent (which consent may be
withheld in Seller Parent’s sole discretion) Buyer shall not make any Tax
election under the Code (or the Tax Laws of any other jurisdiction) with respect
to the Sold Companies (including, for the avoidance of doubt, any election under
Section 301.7701-3 of the Treasury Regulations or election pursuant to Section
338 of the Code (or any comparable state, local or foreign provision)) to the
extent such election would cause the sale of the Sold Shares to be treated as an
asset sale for Tax purposes, except that Buyer shall be allowed to make an
election under Section 338(g) of the Code with respect to the sale of shares for
Terex Mining Australia Pty. Ltd., O&K
 

 
56

--------------------------------------------------------------------------------

 

Australia Pty. Ltd., and O&K Orenstein & Koppel, Inc. provided that for each
Sold Company for which Buyer makes such election, (i) Buyer timely notifies
Seller Parent in writing of such election and (ii) cooperates in the filings of
Tax Returns reflecting such election (i.e., IRS Forms 8023 and 8883).  Buyer
shall not (i) amend any Pre-Closing Tax Return without Seller Parent’s written
consent, or (ii) without the written consent of Seller Parent (not to be
unreasonably withheld) or unless otherwise required by applicable Law as
reasonably determined by Buyer in good faith (A) take any Tax position on any
Tax Return (other than the United States federal consolidated tax return of
which Buyer is a member) of a Sold Company that is inconsistent with elections
made, positions taken or methods used in preparing the Tax Returns of such Sold
Company for tax periods (including the portion of any Straddle Period) that end
on or before the Closing Date, (B) compromise or settle any Tax liability of a
Sold Company if such action adversely affects Seller Parent’s obligation to
indemnify Buyer under ‎Section 5.7(a), or (C) amend a Straddle Period Tax Return
to the extent such action adversely affects Seller Parent’s obligation to
indemnify Buyer under ‎Section 5.7(a).  Buyer shall not consent to the waiver of
the statute of limitations of the Sold Companies for any period ending on or
before the Closing Date, without the prior written consent of Seller Parent,
which written consent will not unreasonably be withheld.
 
(e) If a Sold Company was treated as a controlled foreign corporation (as
defined in Section 957 of the Code) prior to the Closing Date, Buyer shall cause
a Form 5471, Information Return of U.S. Persons with Respect to Certain Foreign
Corporations (including profit and loss balance sheets), to be timely and
accurately filed for each such Sold Company for the Tax year in which the Buyer
acquires such Sold Company.  Each such Form 5471 shall be filed as a joint
information return in respect of Buyer (or its applicable Affiliate) and Seller
Parent (or its applicable Affiliate).  In connection with the filing of each
such Form 5471, Seller Parent agrees to furnish or cause to be furnished to
Buyer, upon request, as promptly as practicable, such information and assistance
that is reasonably required to properly complete such Form 5471.  Buyer shall
provide copies of the Forms 5471 to Seller Parent no later than 10 Business Days
prior to the due date for filing such Forms 5471 for Seller Parent’s review and
comment. In the event a Section 338(g) election is made with respect to a Sold
Company pursuant to Section 5.6(d) then the parties shall mutually cooperate in
the filing of any required Forms 5471.
 
(f) Prior to the Closing Date, Seller Parent shall terminate any tax-sharing
allocation, and indemnification agreements and arrangements of the Sold
Companies and such agreements shall have no further effect for any taxable year
or period (whether a past, present or future year or period), no additional
payments shall be made thereunder on or after the Closing Date with respect to
any period, and the liability for any obligations or amounts payable thereunder
shall be excluded from the Final Statement of Net Asset Value.
 
SECTION 5.7. Tax Indemnity.
 
(a) Seller Parent shall indemnify Buyer and its Affiliates (including the Sold
Companies) and each of their respective officers, directors, employees and
agents and hold them harmless against (i) all Tax liabilities of Seller Parent,
the Sold Companies or their Affiliates for all taxable periods (or portions
thereof in the case of a Straddle Period) ending on or before the Closing Date
except to the extent of the amounts reflected on the Final Statement of Net
Asset
 

 
57

--------------------------------------------------------------------------------

 

Value and all Losses, claims, liabilities, costs, and expenses relating to such
Tax liabilities, (ii) all Taxes that are Excluded Liabilities described in
Section 2.2(c)(ix) hereof, (iii) all Tax liabilities arising out of or due to
any breach of any representation or warranty in Section 3.12, treating such
representation or warranty as though made on and as of the date hereof and the
Closing Date, except to the extent such representation or warranty relates to a
specified date (in which case such representation and warranty shall be true and
correct only on and as of such specified date), covenant or other agreement of
any Share Seller contained in this Agreement, (iv) Taxes (net of all foreign tax
credits attributable thereto that are actually realized within three years of
the Closing Date) imposed on subpart F income (as defined in Section 952 of the
Code) or as a result of a Section 956 inclusion (as defined in Section 956 of
the Code) in respect of the Sold Companies that is allocable to any taxable
period (or portion thereof in the case of a Straddle Period) ending on or before
the Closing Date based on a closing of the books method as of the Closing Date
(for clarification, the determination of Taxes will be calculated based on a
hypothetical closing of the books method on the Closing Date, even though Law
may require the calculation of such Taxes on an annual basis, thus, any
dividends, distributions, or other actions of the Sold Companies after the
Closing will not affect such determination), (v) any liability for Taxes imposed
on any of the Sellers, their Affiliates or the Sold Companies (including,
without limitation, by manner of withholding) as a result of the transactions
contemplated by this Agreement (other than any Transfer Taxes required to be
paid by Buyer pursuant to Section 5.22(b)), any internal restructuring in
anticipation of the transactions contemplated by this Agreement (other than
Taxes that Buyer is obligated to indemnify Seller Parent for pursuant to Section
5.7(c))or any repayment, discharge, cancellation, or extinguishment of an
intercompany liability, (vi) any liability for Taxes of the Share Sellers or
their Affiliates (other than any of the Sold Companies), (vii) any liability for
Taxes attributable to any entity other than the Sold Companies but imposed on
any of the Sold Companies pursuant to Treasury Regulation Section 1.1502-6 or
similar provision of state, local, or foreign Law solely as a result of such
Sold Company having been a member of Share Sellers’ Group or any Retained
Affiliate Group, (viii) any Tax Equalization Clawback amount for which it is
liable pursuant to Section 5.7(c), and (ix) any liability for Transfer Taxes
required to be paid by Seller Parent pursuant to Section 5.22(b).
 
(b) Notwithstanding anything in Section 5.7(a) to the contrary, the Tax
indemnity provided under Section 5.7(a) shall not cover Tax liabilities (i)
directly resulting from the operations of the Sold Companies after the Closing
Date to the extent such liabilities would have been imposed in the absence of
any event giving rise to an obligation of Seller Parent to indemnify Buyer under
Section 5.7(a), or, (ii) resulting from a breach of any covenant or other
agreement of Buyer contained in this Agreement, including without limitation a
breach of Sections 5.6(c) or 5.6(d) (a “Buyer Tax Act”).  With respect to the
transactions contemplated in Schedule 2, hereto,  Buyer and its Affiliates, on
the one hand, and Seller Parent and its Affiliates, on the other hand, agree
that neither party is warranting to the other party any Tax consequences of the
Hive-Down (as defined in Schedule 2) and neither party shall be liable to the
other party for the failure of such other party to realize the anticipated Tax
consequences.
 
(c) Buyer, jointly and severally, and the Sold Companies shall indemnify Seller
Parent and its Affiliates and each of its officers, directors, employees and
agents and hold them harmless against (i) all Tax liabilities of the Sold
Companies proximately resulting from any Buyer Tax Act, (ii) all Tax liabilities
with respect to any taxable period (or portions thereof in the case of a
Straddle Period) that begins after the Closing Date and that are imposed on or
in respect
 

 
58

--------------------------------------------------------------------------------

 

of the Sold Companies and all Losses, claims, liabilities, costs, and expenses
relating to such Tax liabilities, (iii) all Tax liabilities and costs described
under the “Additional German Carve-out Indemnification” set forth in Schedule 2
(and subject to the terms set forth on such Schedule 2), and (iv) the increased
Tax liability imposed as a result of a determination that the income from the
sale of the Carve-out Intellectual Property (as defined in Schedule 2),is,
solely as a result of such Carve-out Intellectual Property not being transferred
to the German Carve-out Newco and instead being transferred directly to Buyer or
its designee pursuant to Schedule 2, treated as subpart F income (as defined in
Section 952 of the Code), to the extent that such subpart F income exceeds the
amount of subpart F income that would have been realized upon the sale of the
German Carve-out Newco in respect of such Carve-out Intellectual Property if
such property had been transferred to German Carve-out Newco pursuant to the
hive down; provided, however, that amounts for which Buyer is liable to
indemnify Seller Parent or its Affiliates pursuant to this clause (iv) shall be
reduced (and promptly refunded to Buyer) by the following: to the extent Terex
European Holdings BV or any of its Subsidiaries or any non-US direct or indirect
shareholder of Terex European Holding BV makes a distribution or otherwise
enters into a transaction that would, in each case, have caused Seller Parent to
include within three years following the Closing Date an amount equal to the
excess of the United States income taxes that would have been paid by Seller
Parent on such distribution had the gain realized on the sale of the Carve-out
Intellectual Property not been treated as subpart F income over the United
States income taxes that would have been paid by Seller Parent on such
distribution had the gain realized on the sale of the Carve-out Intellectual
Property been treated as subpart F income (the “Tax Equalization Clawback”).
 
(d) For purposes of this Section 5.7, in the case of any Taxes that are payable
for a Straddle Period, the portion of such Tax related to the portion of such
Straddle Period ending on and including the Closing Date shall (i) in the case
of any Taxes imposed on a periodic basis (e.g. ad valorem property and license
fees) other than taxes set forth in clause (ii) below, be deemed to be the
amount of such Tax for the entire Tax period multiplied by a fraction the
numerator of which is the number of days in the Tax period ending as of the
Closing Date and the denominator of which is the number of days in the entire
Tax period, and (ii) in the case of any non-periodic Taxes, including but not
limited to any Tax based upon or related to income, gains or receipts or based
upon or related to employment or sales or use, value added, and customs duty, be
deemed equal to the amount that would be payable if the relevant Tax period
ended as of the Closing Date.  Any credits relating to a Taxable period that
begins before and ends after the Closing Date shall be taken into account as
though the relevant Taxable period ended on the Closing Date.  The portion of
any credits relating to a Straddle Period shall be determined as though the
relevant taxable period ended on and included the Closing Date.  All
determinations necessary to give effect to the foregoing allocations shall be
made in a manner consistent with the past practice of the Sold Companies.  In
the case of any written notice by any of Buyer or its Affiliates indicating that
Taxes are due for a Straddle Period Tax Return, such notice shall set forth in
reasonable detail the calculations regarding Seller Parent’s share of such
Taxes, and if within ten (10) Business Days after receipt of such notice, Seller
Parent notifies Buyer in writing that it disagrees with the computation of their
share of such Taxes, Seller Parent and Buyer shall proceed in good faith to
determine Seller Parent’s share of such Taxes.  If Seller Parent and Buyer
cannot agree in good faith on Seller Parent’s share within thirty (30) days
after receipt of such notice, Seller Parent’s share of such Taxes shall be
determined pursuant to Section 5.7(f), and Seller Parent’s payment shall be due
three (3) Business Days after the amount
 

 
59

--------------------------------------------------------------------------------

 

payable is determined by agreement between Seller Parent and Buyer or pursuant
to Section 5.7(f).
 
(e) Payment by the indemnitor of any amount due under this Section 5.7 shall be
made within ten (10) Business Days following written notice by the indemnitee
that payment of such amounts to the appropriate Taxing Authority is due,
provided that the indemnitor shall not be required to make any payment earlier
than 5 Business Days before it is due to the appropriate Taxing Authority.  In
the case of a Tax that is contested in accordance with the provisions of Section
5.8 below, payment of the Tax to the appropriate Taxing Authority shall not be
considered to be due earlier than the date a final determination to such effect
is made by the appropriate Taxing Authority or court; provided, however, that
payment of such Tax will be considered due in all cases if the relevant Tax is
required to be paid in advance of a final determination (including, without
limitation, payments that are required to be made to challenge a proposed
adjustment).
 
(f) Any disputes between the parties with respect to the Tax matters Section
5.6, Section 5.7, Section 5.8 and Section 5.9 shall be resolved by a national
public accounting firm reasonably satisfactory to Seller Parent and Buyer, whose
fees and expenses shall be borne by the non-prevailing party in such dispute (it
being understood that for purpose of this sentence, a party shall be deemed to
have prevailed in such a dispute if the amount ultimately determined pursuant to
this Section 5.7(f) is within 10% of the amount claimed by such party to be the
correct amount and is not within 10% of the amount claimed by the other party to
be the correct amount) or, if there is no non-prevailing party, shall be borne
equally by the parties in such dispute.
 
SECTION 5.8. Procedures Relating to Indemnity of Tax Claims.
 
(a) Seller Parent shall promptly notify Buyer in writing upon receipt of notice
of any pending Tax audits, assessments, or administrative or court proceedings
relating to the Taxes of the Sold Companies.  If a claim shall be made against
Buyer or Seller Parent, as the case may be, or any of their Affiliates by any
Taxing Authority, which, if successful, would result in an indemnity payment to
Buyer or Seller Parent, as the case may be, or one of their Affiliates pursuant
to Section 5.7(a) or Section 5.7(c) (a “Tax Claim”), Buyer or Seller Parent, as
the case may be, shall promptly notify Seller Parent, or Buyer, as the case may
be, in writing of such Tax Claim stating the nature and basis of such Tax Claim
and the amount thereof, to the extent known by Buyer or Seller Parent, as the
case may be, provided, however, that the failure to provide such sufficient
written notice shall not excuse the Buyer or Seller Parent from any of its
obligations, except to the extent that Buyer or Seller Parent, as the case may
be, is prejudiced thereby.
 
(b) Subject to Section 5.8(d), with respect to any audit, assessment, or
administrative or court proceeding or similar proceeding (“Tax Proceeding”) that
relates to a Pre-Closing Tax Return, Seller Parent shall control at its expense
all proceedings taken in connection with such Tax Proceeding (including
selection of counsel) and, without limiting the foregoing, may in their sole
discretion pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with any Taxing Authority with respect thereto and may,
in their sole discretion, either pay the Tax claimed and sue for a refund where
applicable Law permits such
 

 
60

--------------------------------------------------------------------------------

 

refund suits or contest the Tax Proceeding in any permissible manner.  With
respect to any Tax matter covered by the preceding sentence, Seller Parent shall
not, without the prior written approval of Buyer (which shall not be
unreasonably withheld or delayed), agree or consent to compromise or settle,
either administratively or after the commencement of litigation, any issue or
claim arising in such proceeding, or otherwise agree or consent to any Tax
liability, to the extent that any such compromise, settlement, consent or
agreement may increase the Tax Liability of Buyer or the Sold Companies or any
of their Affiliates for any Tax period beginning on or after the Closing Date
(or portion thereof in the case of a Straddle Period), unless Seller Parent
indemnifies Buyer for the increase in Taxes resulting from such compromise,
settlement, consent or agreement.  Buyer shall be entitled to participate at its
own expense in any Tax Proceeding subject to this Section 5.8(b) to the extent
that such Tax Proceeding relates to a Sold Company, the Business, or the
Acquired Assets, provided, however, that Buyer shall not be entitled to
participate in the portion of such Tax Proceeding that relates to a Tax Return
that is not a Stand Alone Pre-Closing Tax Return or relates to items that are
not in connection with the Acquired Assets.
 
(c) Subject to Section 5.8(d), with respect to any Tax Proceeding relating to a
Straddle Period Tax Return, Buyer shall control at its expense all proceedings
taken in connection with such Tax Claim (including selection of counsel) but
shall not, without the prior written approval of Seller Parent (which shall not
be unreasonably withheld or delayed), agree or consent to compromise or settle,
either administratively or after the commencement of litigation, any issue or
claim arising in such proceeding, or otherwise agree or consent to any Tax
liability, to the extent that any such compromise, settlement, consent or
agreement may increase the Taxes for which Seller Parent would be liable under
Section 5.7(a), unless Buyer indemnifies the Seller Parent for the increase in
Taxes resulting from such compromise, settlement, consent or agreement.  Seller
Parent shall be entitled to participate at its own expense in any Tax Proceeding
subject to this Section 5.8(c), to the extent that such Tax Proceeding relates
to a Sold Company, the Business, or the Acquired Assets, provided, however, that
Seller Parent shall not be entitled to participate in the portion of such Tax
Proceeding that relates to a Tax Return that is not a Straddle Period Tax
Return.
 
(d) In the event of any Tax Proceeding that relates to Stand Alone Pre-Closing
Tax Returns and other Tax Returns for periods commencing after the Closing Date
in respect of the Sold Companies or the Acquired Assets, Buyer and Seller Parent
shall attempt to mutually agree (and to the extent Buyer and Seller Parent
cannot agree, the parties shall permit the relevant Taxing Authority to
determine) whether one or more issues can be separated in all respects
(including as to settlements) into (A) those for which Seller Parent would be
liable under Section 5.7(a) and (B) those for which Buyer would be liable under
Section 5.7(c) and, in such case, Seller Parent shall control the defense of
those issues that fall under clause (A) of this sentence, subject to the
provisions of Section 5.8(b), and Buyer shall control the defense of those
issues that fall under clause (B) of this sentence, subject to the provisions of
Section 5.8(c).  With respect to all other issues, Buyer shall have the right to
control the defense employing counsel and other advisors of its choice; provided
that (i) Seller Parent shall have the right to participate at its own expense in
the defense with respect to the issues for which Seller Parent would be liable
under Section 5.7(a), (ii) Buyer will cooperate with Seller in the defense of
any such issues, and (iii) Buyer shall not, without the prior written approval
of Seller Parent (which shall not be unreasonably withheld or delayed), agree or
consent to compromise or settle, either
 

 
61

--------------------------------------------------------------------------------

 

administratively or after the commencement of litigation, any issue or claim
arising in such proceeding, or otherwise agree or consent to any Tax Liability,
to the extent that any such compromise, settlement, consent or agreement may
increase the Taxes for which Seller Parent would be liable under Section 5.7(a),
unless Buyer indemnifies Sellers for the increase in Taxes resulting from such
compromise, settlement, consent or agreement.  Notwithstanding the foregoing,
Buyer shall control any Tax Proceeding to the extent it relates to an issue that
is subject to indemnification by Buyer pursuant to Section 5.7(c)(iv).
 
SECTION 5.9. Refunds Any Tax refunds that are received by Buyer, or the Sold
Companies, and any refunds, overpayments, or tax credits credited against Tax
for taxable periods ending on or before the Closing Date to which Buyer or the
Sold Companies become entitled, which such refunds, overpayments or tax credits
credited relate to taxable periods of the Sold Companies (or portions thereof in
the case of a Straddle Period) ending on or before the Closing Date shall be for
the account of Seller Parent and Buyer shall pay over to Seller Parent an amount
of cash equal to the actual cash received or the Tax refund or overpayment
actually credited in excess of what it would have received or had credited in
the absence of any such refund or credit within 15 days of the receipt of such
benefit.  In addition, to the extent that a claim for refund, credit or
overpayment in connection with any audits, examinations or Tax proceedings
results in a refund or credit against Tax by a Taxing Authority to Buyer or the
Sold Companies of any amount accrued for any taxable periods (or portions
thereof in the case of the Straddle Period) ending on or before the Closing
Date, including any Tax refund or credit allowable in connection with the
Excluded Liabilities or Excluded Assets, Buyer shall pay an amount of cash equal
to the actual cash received, or Tax refund or overpayment actually credited in
excess of what it would have received in the absence of any such refund or
credit within 15 days of the receipt of such benefit.  Buyer agrees that it
shall not, without Seller Parent’s consent, cause or permit the Sold Companies
to carry back to any taxable period ending on or prior to the Closing Date any
net operating loss, loss from operations or other Tax attribute, and further
agrees that Seller Parent has no obligation under this Agreement to return or
remit any refund or other Tax benefit attributable to a breach by Buyer of the
foregoing undertaking.  Any Tax refunds that are received by a Share Seller or
any of the Share Seller’s Affiliates and any overpayments credited against Tax
to which a Share Seller or any of the Share Seller’s Affiliates become entitled,
that relate to taxable periods (or portions thereof in the case of a Straddle
Period) of the Sold Companies ending after the Closing Date shall be for the
account of Buyer, and Seller Parent shall pay over to Buyer an amount of cash
received or the Tax refund actually received by a Share Seller or any of the
Share Seller’s Affiliates in excess of what it would have received in the
absence of any such refund or credit within 15 days of the receipt of such
benefit.
 
SECTION 5.10. Employment Matters Generally.
 
(a) In regard to the Closing (i) where applicable Law or rules provide for the
automatic transfer or continuation of employment of the Business Employees upon
the sale of the Business, (A) Buyer or one of its Affiliates shall assume and
honor all terms and conditions of employment in respect of the Business
Employees to the extent required by Law, (B) Buyer and Parent Seller agree to
take such actions as are reasonably practicable such that the employment of the
Business Employees will transfer to Buyer or its Affiliate as a matter of law
 

 
62

--------------------------------------------------------------------------------

 

as of the Closing Date, and, except as otherwise required by Law, (C) Buyer or
one of its Affiliates shall employ each Business Employee at salary and wages
which are reasonably comparable in aggregate value to those payable by Seller
Parent or its Affiliates to such Business Employee immediately prior to the
Closing Date and, as and to the extent required by Law, shall maintain terms and
conditions of employment which are of reasonably comparable aggregate value to
those provided by Seller Parent or its Affiliates immediately prior to the
Closing Date, and (ii) where applicable Law or rules do not provide for the
automatic transfer or continuation of employment of the Employees upon the sale
of the Business, Buyer or one of its Affiliates shall make an offer of
employment, to be effective as of the Closing Date, to such Business Employees
which is of reasonably comparable aggregate value to the salary, wages and terms
and conditions of employment provided by Seller Parent or its Affiliates to such
Business Employees immediately prior to the Closing Date.  Effective as of the
Closing Date, Buyer shall, or shall cause one or more of its Affiliates to,
assume each of the collective bargaining agreements listed or described on
Schedule 5.10(a).
 
(b) Buyer and Seller Parent shall use commercially reasonable efforts to take
any and all required actions necessary to minimize to the greatest extent
practicable the possibility that severance benefits and/or government-required
termination liabilities shall be payable to a Business Employee regardless of
whether such Business Employee becomes employed by Buyer or one of its
Affiliates or accepts Buyer’s or one of its Affiliates’ offer of employment;
provided, however, that to the extent the payment of severance benefits and/or
government-required termination liabilities to any such Business Employee is
nevertheless required as a result of the consummation of the transactions
contemplated by this Agreement and the consequent transfers of employment,
notwithstanding that Buyer or one of its Affiliates has employed, or made an
offer of employment to, such Business Employee in accordance with the terms of
this Agreement, such severance benefits and government-required termination
liabilities shall be the sole responsibility of Buyer.  Buyer shall indemnify
Seller Parent and its Affiliates and hold them harmless from and against any
Losses which may be incurred or suffered by any of them in connection with any
claim made by a Business Employee for any reason due to a Business Employee’s
termination or deemed termination of employment on or after the Closing Date for
any reason.
 
SECTION 5.11. U.S. Employment Matters.
 
(a) On or prior to the Closing Date, Buyer shall, or shall cause one or more of
its Affiliates to, offer employment, with reasonably comparable job
responsibilities as those performed prior to the Closing Date, to each U.S.
Business Employee (other than employees of the Sold Companies, all of whom shall
continue employment with such Sold Company as of the Closing Date by operation
of Law) who is either actively employed by a Seller as of the Closing Date or is
absent from work as of the Closing Date by reason of any leave of absence.
 
(b) Such offers of employment described in Section 5.11(a) shall include an
offer, for a period of not less than one year, of compensation programs that are
of reasonably comparable aggregate value to those as in effect with respect to
such U.S. Business Employee immediately prior to the Closing Date as previously
disclosed.  As of the Closing Date or, with respect to any U.S. Business
Employee on a leave of absence, as of the date such U.S. Business Employee
commences active employment with Buyer or its Affiliates or returns to active
 

 
63

--------------------------------------------------------------------------------

 

employment with a Sold Company, each U.S. Business Employee who accepts Buyer’s
offer of employment, each U.S. Business Employee whose employment automatically
transfers to a Buyer by operation of local law, and each employee of the Sold
Companies (herein, collectively referred to as “U.S. Transferred Employees”)
shall become an employee of Buyer or one or more of its Affiliates (or a Sold
Company, as applicable).
 
(c) During the one year period from and after the Closing, Buyer shall provide
to the U.S. Transferred Employees overall employee benefits that are of
reasonably comparable aggregate value to those provided on average to the U.S.
Transferred Employees immediately prior to the Closing Date as previously
disclosed; provided, however, that any specific provision regarding employee
benefits set forth elsewhere in this Section 5.11 shall take precedence over the
foregoing general obligation with respect to the benefits that are the subject
of such specific provision.
 
(d) Notwithstanding anything herein to the contrary, this Agreement shall not
alter the at-will nature of any U.S. Transferred Employee’s employment.  Nothing
in this Agreement shall restrict, limit or interfere with the ability (after the
Closing) of Buyer or its respective Affiliates to terminate, amend or replace
any particular agreement, plan or program, to alter the terms and conditions of
employment or to terminate the employment of any person, provided that the
requirements of this Section 5.11 are otherwise satisfied.
 
(e) Retirement Benefits:  Seller Parent shall, effective as of the Closing Date,
cease all contributions in respect of each U.S. Transferred Employee in Seller
Parent’s tax-qualified defined contribution plans in which such individual is
then participating.  Such tax-qualified Plans that are individual account plans
are set forth on Schedule 3.14(c) (“Seller Parent’s Savings Programs”).  As of
the Closing Date, Buyer or one of its Affiliates shall have in effect one or
more defined contribution plans that includes a qualified cash or deferred
arrangement within the meaning of Section 401(k) of the Code (“Buyer’s 401(k)
Plan”).  As soon as practicable following the Closing Date, to the extent
elected by a U.S. Transferred Employee, Seller Parent agrees to cause the Seller
Parent’s Savings Programs to transfer to the Buyer’s 401(k) Plan, and Buyer
agrees to cause the Buyer’s 401(k) Plan to accept “eligible rollover
distributions within the meaning of Section 402(c)(4) of the Code of U.S.
Transferred Employees’ account balances (including outstanding Plan loans) under
Seller Parent’s Savings Programs as of the valuation date next preceding the
date of transfer.  Except as otherwise required under any collective bargaining
agreement, as of the Closing Date, Seller Parent will fully vest the account
balances of each U.S. Transferred Employee (to the extent not then fully
vested), if any, under Seller Parent’s Savings Programs.
 
(f) Welfare Benefits and COBRA:
 
(i)           As of the U.S. Transferred Employees Transition Date, Buyer or one
of its Affiliates shall establish and designate a health and welfare plan or
plans providing medical, dental, group life, travel, disability and accidental
and dismemberment insurance coverages or policies for the benefit of the U.S.
Transferred Employees that are of reasonably comparable aggregate value to the
health and welfare plan or plans covering the U.S. Transferred Employees
immediately prior to the Closing (the “Buyer Welfare Plans”).  Buyer shall be
responsible for all claims incurred by U.S. Transferred Employees and their
spouses/dependents under Buyer
 

 
64

--------------------------------------------------------------------------------

 

Welfare Plans on or after the U.S. Transferred Employees Transition Date, and
Seller Parent shall retain responsibility for all claims incurred by U.S.
Transferred Employees and their spouses/dependents prior to the U.S. Transferred
Employees Transition Date pursuant to the terms of the Transition
Agreement.  Reimbursement of U.S. Transferred Employees for expenses associated
with such claims shall be determined in accordance with the terms of the
applicable plans as in effect at the time such claims are made.
 
(ii)           Buyer shall, or shall cause their respective Affiliates to,
recognize each U.S. Transferred Employee’s service with Seller Parent, the Sold
Companies or their respective Affiliates for purposes of eligibility, vesting
and eligibility waiting periods in Buyer Welfare Plans.  In addition, to the
extent pre-existing condition limitations have been met or are otherwise
inapplicable with respect to the U.S. Transferred Employees under Seller
Parent’s employee benefit plans as of the U.S. Transferred Employees Transition
Date, Buyer shall, or shall cause its respective Affiliates to, waive any such
pre-existing condition under Buyer Welfare Plans applicable to the U.S.
Transferred Employees, and shall recognize the dollar amount of all expenses
incurred by the U.S. Transferred Employees and their respective spouses or
dependents during the calendar year in which the U.S. Transferred Employees
Transition Date occurs for purposes of satisfying the deductibles and co-payment
or out-of-pocket limitations for such calendar year under Buyer Welfare Plans.
 
(iii)           Buyer shall assume the liability for all M &A Qualified
Beneficiaries of the Sellers (as that term is defined in 26 C.F.R. Section
54.4980B-9 Q & A 4) under Seller Parent’s group health plan.  On a monthly basis
following the Closing, Seller Parent shall notify Buyer of any and all actual
costs incurred by Seller Parent’s group health plan on account the M&A Qualified
Beneficiaries referenced herein, less the aggregate premiums actually received
from the M&A Qualified Beneficiaries for such coverage (the “Net COBRA
Cost”).  Upon receipt thereof, Buyer shall timely remit payment to Seller
Parent’s group health plan in an amount equal to the Net COBRA Cost.
 
(g)           Buyer’s workers’ compensation program shall be responsible for all
claims for benefits which are incurred on or after the Closing Date by
participating U.S. Transferred Employees.  Seller Parent’s workers’ compensation
program shall be responsible for all claims for benefits which are incurred
prior to the Closing Date by participating U.S. Transferred Employees.
 
(h) Labor matters:
 
(i)           Buyer shall not, and shall cause its Affiliates not to, at any
time prior to 90 days after the Closing Date, effectuate a “Plant Closing” or
“Mass Layoff,” as those terms are defined in the WARN Act, affecting in whole or
in part any site of employment, facility, operating unit or employee with
respect to the Business.  Seller Parent agrees that between the date hereof and
the Closing Date, it will cause the Sold Companies and the Asset Sellers in
respect of the Business not to effect or permit a “Plant Closing” or “Mass
Layoff” as these terms are defined in the WARN Act without notifying Buyer in
advance and without complying with the notice requirements and all other
provisions of the WARN Act.
 

 
65

--------------------------------------------------------------------------------

 

(ii)           Buyer and Seller Parent shall, and Seller Parent shall cause the
other Sellers and the Sold Companies to, cooperate in connection with any
required notifications as required in accordance with Section 5.15.
 
(i) A breach by Buyer or Seller Parent of their respective obligations under
this Section 5.11 shall give rise to an obligation by the breaching party to
indemnify, defend and hold harmless the non-breaching party from and against any
and all damages incurred thereby or caused thereto under or pursuant to the WARN
Act based on, arising out of, resulting from or relating to any act or omission
to act by or of the breaching party with regard to any single site of
employment, facility, operating unit or employee of the breaching party.
 
SECTION 5.12. Non-U.S. Employment Matters.
 
(a) Effective as of the Effective Time, in accordance with the principles set
forth in Section 5.10(a), Buyer or one of its Affiliates shall offer employment
to or shall continue the employment of Business Employees who are employed
outside of the United States (“Non-U.S. Employees”) with compensation programs
of reasonably comparable aggregate value to those as in effect with respect to
such Non-U.S. Employees immediately prior to the Effective Time (or the same as
may be required by Law) for a period of not less than one year following the
Effective Time, and shall grant to Non-U.S. Employees who become Transferred
Employees (“Non-U.S. Transferred Employees”) reasonably comparable in the
aggregate terms and conditions of employment (or the same as may be required by
Law) as are in effect immediately prior to the Effective Time for a period not
less than that provided for by local country Law.  In addition, for a period of
not less than one year following the Effective Time, Buyer or one of its
Affiliates shall maintain employee benefit plans, programs, policies and
arrangements for Non-U.S. Transferred Employees (other than the features of any
plans or arrangements based on employer equity securities) that, with respect to
those set forth on Schedule 5.12(a) that Seller Parent and its Affiliates have
in effect at the Effective Time for Non-U.S. Employees, are of reasonably
comparable aggregate value; provided, however, that nothing herein is intended
to require Buyer to provide terms and conditions of employment after the
Effective Time that would conflict or otherwise be inconsistent with the
requirements of local country Law.
 
(b) Non-U.S. Employee Benefit Plans:
 
(i)           Effective as of the Effective Time, except as may otherwise be
provided in the Transition Agreement, Buyer or one of its Affiliates shall
establish and qualify or register with applicable regulatory authorities
employee benefit plans, programs, policies and arrangements for, or shall extend
or transfer existing employee benefit plans, programs, policies and arrangements
of Buyer to, the Non-U.S. Transferred Employees which are in accordance with
local Law and which provide benefits to such Employees on terms and conditions
consistent with Section 5.10 and Section 5.11 hereof.
 
(ii)           Effective as of the Effective Time, except as may otherwise be
provided in the Transition Agreement, Non-U.S. Transferred Employees shall cease
to be active participants in any Benefit Plans of Seller Parent or its
Affiliates and all such persons shall become eligible to participate in such
Benefit Plans to be established by Buyer or one of its Affiliates in connection
with Buyer’s obligations hereunder.
 

 
66

--------------------------------------------------------------------------------

 

(iii)           Effective as of the Effective Time, except as may otherwise be
provided in the Transition Agreement, all liabilities in connection with
Non-U.S. Transferred Employees and their eligible dependents under any of Seller
Parent’s or its Affiliates’ Benefit Plans covering such Non-U.S. Transferred
Employees and all security means and pension assets attributable to the
liabilities shall be transferred to Buyer.
 
(iv)           Effective as of the Effective Time, should local law require that
Buyer or one of its Affiliates having become the sponsor and participant to a
Benefits Plan are required to cease participation in that plan, then Buyer or
one of its Affiliates shall take receipt of all of the assets and liabilities
attributable under local Law to its sponsorship of that Benefits Plan and
transfer these to another suitable Benefits Plan of Buyer or its Affiliates. All
Non-U.S. Transferred Employees affected by such transfers of assets and
liabilities will have all their benefits secured with Buyer or an Affiliate's
Benefit Plan and such persons shall be eligible to participate in that same
Benefits Plan in connection with Buyer's obligations hereunder.
 
(v)           Effective as of the Effective Time, Buyer or its Affiliates shall
become liable for any and all unfunded liabilities of Non-U.S. Benefit Plans,
including those arising from the operation of the U.K. Pensions Act 1995,
including any and all liabilities related to Section 75 or Section 75A thereof
or any regulations made under either section and/or any re-enactment or
replacement thereof, and the German Act on Company Pensions (Gesetz zur
verbesserung der betrieblichen Altersversorgung, BetrAVG), which relate to the
sponsorship or participation of Buyer or its Affiliates in any Benefits
Plan.  For the avoidance of doubt, Buyer or its Affiliates shall assume
liability for any and all unfunded liabilities associated with the Terex Pension
Scheme – Halco Section (UK) (not the remainder of the Terex Pension Scheme
unrelated to Halco) and the Terex O&K GmbH Pension Scheme, relating to all
participants covered by such plans, including deferred vested members and
retirees.
 
(c) Employment Liabilities:
 
(i)           Buyer shall be responsible for all claims incurred by Non-U.S.
Transferred Employees and their eligible spouses/dependents under health and
welfare plans covering Non-U.S. Transferred Employees on or after the Applicable
Non-U.S. Transferred Employees Transition Date, and Seller Parent shall retain
responsibility for all claims incurred by Non-U.S. Transferred Employees and
their eligible spouses/dependents prior to the Applicable Non-U.S. Transferred
Employees Transition Date pursuant to the terms of the Transition
Agreement.  Reimbursement of Non-U.S. Transferred Employees for expenses
associated with such claims shall be determined in accordance with the terms of
the applicable plans in effect at the time such claims are made.
 
(ii)           Buyer shall be responsible for all workers’ compensation claims
of any Non-U.S. Transferred Employee after the Effective Time.  Seller Parent
shall be responsible for all workers’ compensation claims of any Non-U.S.
Transferred Employee prior to the Effective Time.
 
SECTION 5.13. Vacation.  With respect to all Transferred Employees, Buyer will
recognize all accrued and unused vacation days which are reflected and have been
accrued as “accrued expenses” in the Closing Statements, and will allow the
Transferred Employees to take
 

 
67

--------------------------------------------------------------------------------

 

such accrued vacation days which have accrued to such Transferred Employee
following the Closing Date in accordance with the policies of the Business, as
in effect from time to time following the Closing Date subject always to
applicable Law.
 
SECTION 5.14. No Third Party Beneficiaries.  No agreement between the parties
hereto nor any action by Seller Parent, Buyer or their Affiliates shall be
deemed to create any third party beneficiary rights in any employees of Seller
Parent, Buyer, or any Affiliate of either, and no Person other than the parties
hereto shall have any rights to enforce any provision hereof.
 
SECTION 5.15. Employee Notifications.  Where required under applicable Law,
Buyer and Seller Parent shall, and Seller Parent shall cause the other Sellers
or the Sold Companies prior to the Closing Date (or the date of a deferred
closing, as contemplated by Section 2.10), to, properly and timely notify, or
where appropriate, consult or negotiate with, employees, employee
representatives, the local works council, union, labor board or any relevant
governmental agency concerning the transactions contemplated by this
Agreement.  In the event any payment is required in lieu of such notice, Seller
Parent shall bear such expense.
 
SECTION 5.16. Contact with Customers and Suppliers.  During the Pre-Closing
Period, Buyer and Seller Parent shall cooperate in communicating with the Sold
Companies’ and Asset Sellers’ customers, suppliers, dealers and licensors
concerning the transactions contemplated hereby, including Buyer’s intentions
concerning the operation of the Business following the Closing.  During the
Pre-Closing Period, Buyer and its representatives shall contact or communicate
with the customers, suppliers, dealers and licensors of the Business in
connection with the transactions contemplated hereby only with the prior written
consent of Seller Parent, which shall not be unreasonably withheld and may be
conditioned upon a designee of Seller Parent being present at any such meeting
or conference. For the avoidance of doubt, nothing in this Section 5.16 shall
prohibit Buyer from contacting the customers, suppliers, dealers and licensors
of the Business in the ordinary course of Buyer’s businesses for the purpose of
selling products of Buyer’s businesses or for any other purpose unrelated to the
Business and the transactions contemplated by this Agreement.
 
SECTION 5.17. Use of Trademarks.
 
(a) Buyer shall have the right to use, for a period of six (6) months following
the Closing Date, the “Terex” name and logo.  Without limiting the prior
sentence, Buyer shall, and shall cause the Sold Companies to, take reasonable
measures to transition away from using the “Terex” name and logo as soon after
Closing as practicable.  No other use of the Sellers’ or any of their
Affiliates’ (except for the Sold Companies) trademarks, service marks, trade
names and domain names is permitted.  All rights under the first sentence of
this Section 5.17 shall terminate six (6) months after the Closing Date.  Buyer
shall cause each Sold Company, or division of the Business, that has the name
“Terex” or any confusingly similar name thereof, in its corporate or trade name
to take all necessary action, including the filing of any documents required to
be filed with any governmental authority, to effect (within six (6) months of
the Closing Date) a change of its corporate or trade name, as the case may be,
not to include the name “Terex”, or the equivalent or corresponding trademark or
name in a foreign jurisdiction (e.g. Terex’s Chinese character trademark or
name), or words confusingly similar to thereto.
 

 
68

--------------------------------------------------------------------------------

 

(b) Notwithstanding anything to the contrary in this Agreement, Seller Parent,
on behalf of itself and its Affiliates, grants to Buyer and its Affiliates, a
non-assignable, non-sublicensable, royalty-free, non-exclusive license (i) to
use the “Terex” name and logo in an incidental manner on any equipment or
fixtures with respect to the Acquired Assets or the Business, which items are
not readily removable or the “Terex” name and logo are not readily removable
from such items, until such items are refurbished or replaced in the Ordinary
Course of Business; (ii) to use tools, dies, printing plates, and molds acquired
by Buyer (or its Affiliates) hereunder which, as of Closing, cause any of the
“Terex” name and logo to be cast, struck or molded into, or printed upon,
products currently being produced by or for the Business until such tools, dies,
printing plates, and molds are refurbished in the Ordinary Course of Business
and (iii) to sell products manufactured with the use of such tools, dies,
printing plates, and molds until such products have been sold in the Ordinary
Course of Business (including all Inventory existing as of the Closing Date or
created within six (6) months thereafter, following which Buyer may use such
plates and molds but shall not actively use Seller Parent’s trademarks).  Buyer
and its Affiliates shall in any event phase out such use of the “Terex” name and
logo from such equipment, fixtures, tools, dies, printing plates, and molds as
soon as is reasonably practicable but in no event later than two (2) years
following the Closing, and, subject to the foregoing, shall remove the cast for
the “Terex” name and logo from each such tool, die or mold on the first occasion
after the Closing Date when such tool, die or mold is refurbished by Buyer or
its Affiliates in the Ordinary Course of Business.  For the avoidance of doubt,
any such tools, dies, printing plates, and molds acquired by Buyer (or its
Affiliates) hereunder that cause any of the “Terex” name and logo to be cast,
struck or molded into, or printed upon, products may be used for any purpose,
provided that the cast for the “Terex” name and logo is removed or otherwise
permanently deleted from it.  Buyer agrees that products of the Business
manufactured following the Closing Date bearing the “Terex” name and logo will
be consistent with past practice and of a standard of quality equivalent in all
material respects to the standard of quality for such products existing prior to
the Closing Date.  Buyer further agrees that it will not, and will cause its
Affiliates not to, use the “Terex” name and logo in its sales, marketing or
other promotional materials after six (6) months after the Closing Date.
 
SECTION 5.18. Credit and Performance Support Obligations.  Seller Parent agrees
to take any and all actions reasonably necessary to transfer and assign to Buyer
any guaranties, bank guarantees, letters of credit, performance bonds, advance
payment bonds, bid bonds or warranty bonds and other similar items (“Credit
Support Agreements”) issued and outstanding in connection with or for the
benefit of the Business of the Sold Companies or in respect of the Acquired
Assets that are assignable or transferable.  Buyer agrees to take any and all
actions reasonably necessary (and Seller Parent and its Affiliates will
cooperate with Buyer) to cause Seller Parent and its Affiliates (other than the
Sold Companies) to be absolutely and unconditionally relieved on or prior to the
Closing Date of all Liabilities arising out of any Credit Support Agreements,
including by causing Buyer or its Affiliate to be substituted in all respects
for Seller Parent and its Affiliates in respect of such liabilities and
obligations, in each case to the extent such relief and/or substitution is
permitted under the Credit Support Agreements, and Buyer shall indemnify Seller
Parent and its Affiliates (other than the Sold Companies) against any Losses of
any kind whatsoever with respect to such liabilities and obligations.  To the
extent that Seller Parent and its Affiliates are not absolutely and
unconditionally relieved of all such liabilities and obligations on or prior to
the Closing Date, (i) Buyer agrees to continue to take any and all actions
reasonably necessary to absolutely and unconditionally relieve Seller Parent and
 

 
69

--------------------------------------------------------------------------------

 

its Affiliates of all such Liabilities as promptly as practicable after the
Closing Date, (ii) indemnify Seller Parent and Affiliates (other than the Sold
Companies) in form and substance as reasonably acceptable to Seller Parent with
respect to any such Liabilities under the Credit Support Agreements and (iii)
cause a letter of credit to be issued, in form and substance and from a
financial institution reasonably satisfactory to Seller Parent, naming Seller
Parent and its Affiliates as beneficiaries, as security for any Liabilities
under the Credit Support Agreement, provided, however, Buyer shall not be
required to arrange for such letter of credit in support of any indemnity of an
unsecured Seller Parent guarantee where failure to have such letter of credit
would not affect Seller Parent’s liquidity under its credit facility or other
similar arrangement, until such time as Seller Parent have been relieved of any
such Liabilities.  Any costs associated with any termination of the Credit
Support Agreements shall be borne by Seller Parent and any costs associated with
the implementation of new or substituted arrangements of Buyer shall be borne by
Buyer.
 
SECTION 5.19. Directors and Officers; Organizational Documents.
 
(a) Each Share Seller, at the request of Buyer, shall use reasonable efforts to
cause each of the directors and officers (other than any Transferred Employees)
of each Sold Company to resign or be removed from all director and officer
positions with the Sold Companies effective at the Closing and shall request
that, to the extent permitted by Law, such resignation include a release by such
director or officer of any and all rights and claims (other than any claims that
are Assumed Liabilities) against such Sold Companies to the extent permitted by
law.
 
(b) Each Share Seller shall use its reasonable efforts to cause each Sold
Company to amend to the extent practicable, effective at the Closing, its
memorandum, articles of incorporation or association, bylaws or similar
organizational documents as reasonably requested by Buyer to the extent
permitted by Law.  Any filing fees or other costs and expenses in connection
with such amendments shall be borne by Buyer.
 
SECTION 5.20. Further Assurances.  (a)           Subject to Section 5.4, each of
the parties hereto shall use all commercially reasonable efforts to take, or
cause to be taken, all appropriate action, do or cause to be done all things
necessary, proper or advisable under applicable Law, and execute and deliver
such documents and other papers, as reasonably requested by the other party and
necessary to consummate the transactions contemplated by this
Agreement.  Without limiting the foregoing, subject to the provisions of Section
5.4, after the Closing Date each of Buyer and Seller Parent at the reasonable
request of the other shall execute and deliver, or cause to be executed and
delivered, to or as directed by, and at the reasonable expense of, the
requesting party (i) such assignments, deeds, bills of sale and other
instruments of transfer as either party reasonably may request as necessary or
desirable in order to effect or further evidence the sale and assignment of the
Acquired Assets to Buyer or its Affiliates, and the retention of the Excluded
Assets by Seller Parent as specified in Section 2.1, and (ii) such assumption
agreements (including assumption agreements in relation to specific Acquired
Contracts (including such assumption agreements expressly for the benefit of the
counterparties thereto)) and other instruments of assumption as either party may
reasonably request as necessary or desirable in order to effect or further
evidence Buyer’s assumption of, and agreement to pay, perform and discharge when
due, the Assumed Liabilities, or to obtain
 

 
70

--------------------------------------------------------------------------------

 

releases of Seller Parent and its Affiliates from any liability or obligation
with respect to the Assumed Liabilities, in each case as specified in Section
2.2.
 
(b) To the extent that, from time to time after the Closing, Buyer or any of the
Sellers shall identify Acquired Assets that are in the possession of Seller
Parent or the other Sellers, or Excluded Assets that are in the possession of
Buyer, the Party in possession of those Acquired Assets or Excluded Assets shall
use commercially reasonable efforts to locate such Acquired Assets or Excluded
Assets, as the case may be, and, to the extent successful in locating such
items, take such action as is reasonably necessary to put the Party entitled to
such Assets in actual possession thereof (it being understood and agreed that
delivery thereof to the nearest facility of such Party shall in any event
suffice).
 
(c) Each of Seller Parent and Buyer shall retain and cause its Subsidiaries to
retain all Books and Records that relate to the Business and are in existence as
of the Closing Date that are held by such party following the Closing in
accordance with the existing document retention policy of such party as made
available to the other party and to make personnel available (without undue
disruption of employment or such party’s operations) to the extent that access
is reasonably related to the Business (as operated by Seller Parent or Buyer)
and necessary for the requesting party to comply with Applicable Law or is
necessary or useful in connection with any Tax inquiry, audit, investigation or
dispute, any litigation or investigation or any other matter requiring any such
Books and Records, information or employees for any reasonable business purpose.
Each party will use commercially reasonable efforts to inform the other party
prior to the destruction of any such Books and Records in accordance with its
document retention policies and will cooperate in taking steps reasonably
requested by the requesting party (at the requesting party’s expense) to
preserve such Books and Records.
 
SECTION 5.21. Intercompany Debt.  To the extent that there are receivables or
payables (other than intercompany trade accounts payable and receivable created
in the Ordinary Course of Business or set forth on the Net Asset Value
Statement) between the Sold Companies, on the one hand, and Seller Parent or the
Sellers or any of their Affiliates, on the other hand, all such payables shall
be paid and satisfied by the party that is the obligor on or prior to the
Closing Date.
 
SECTION 5.22. Expenses; Transfer Taxes.  (a) Whether or not the Closing takes
place, and except as otherwise specified in this Agreement, all costs and
expenses incurred in connection with this Agreement, the Ancillary Agreements
and the Closing Agreements and the transactions contemplated hereby and thereby
shall be paid by the party incurring such expense.
 
(b) All Transfer Taxes applicable to the conveyance and transfer from Seller
Parent or the other Sellers to Buyer of the Sold Shares, Sold Companies, the
Business or the Acquired Assets and any other transfer or documentary Taxes in
connection therewith shall be borne equally by Seller Parent and Buyer.  Each
party shall use reasonable efforts to avail itself of any available exemptions
from any such Taxes or fees, and to cooperate with the other parties in
providing any information and documentation that may be necessary to obtain such
exemptions.
 

 
71

--------------------------------------------------------------------------------

 

(c) The costs of recording documents conveying title from Seller Parent or
another Seller to Buyer (including deeds and assignments, as well as any surveys
and policies of title insurance that may be required or desired) covering any or
all of the Real Property shall be borne by Buyer.
 
SECTION 5.23. Pre-Closing Environmental Matters.
 
(a) During the Pre-Closing Period, Seller Parent or other Sellers shall conduct
environmental assessments pursuant to ASTM 1527e to the extent applicable
(“Phase I Audits”) at 11 facilities operated by the Business located
in:  Denison, Texas; Beckley, West Virginia; Gillette, Wyoming; Halifax, United
Kingdom; Dortmund, Germany; Acuña, Mexico; Perth, Australia; Mackay, Australia;
Rutherford, Australia; Leduc, Canada; and Sudbury, Canada.  Seller Parent shall
provide Buyer with copies of such Phase I Audit reports subject to any
limitations required to preserve applicable legal privileges.
 
(b) Prior to the Closing, the Sellers and Buyer shall cooperate in effectuating
at Closing the transfer of all permits, licenses and authorizations required
pursuant to any Environmental Law in connection with the Business.
 
SECTION 5.24. Delivery of Accounts Receivable.  Buyer and its Affiliates shall
have the right and authority, from and after the Closing, to collect for their
own account all Accounts Receivable of the Business included in the Acquired
Assets (the “Closing Receivables”) and to endorse with the name of any Seller
any checks or drafts received with respect to any Closing Receivables.  The
Sellers shall (i) deliver to Buyer such documentation of, and information
relating to, the Closing Receivables as Buyer shall reasonably request and (ii)
promptly deliver to Buyer any cash or other property received by them in respect
of any Closing Receivables.  From and after the Closing Date, Buyer and its
Affiliates promptly shall deliver or cause to be delivered to Seller Parent any
proceeds of Accounts Receivable received directly or indirectly by Buyer, its
Affiliates or the Sold Companies with respect to any Excluded Assets or
businesses or assets of Seller Parent and its Affiliates other than the Acquired
Assets or the Business.
 
SECTION 5.25. Insurance Proceeds.  Seller Parent shall, and shall cause its
Affiliates to pay any proceeds received by it or any of its Affiliates to Buyer
promptly upon the receipt thereof, of any third party insurance policies to the
extent related to any Assumed Liabilities.  Seller Parent will, at the
reasonable request of Buyer, (i) use commercially reasonable efforts to identify
to Buyer or assist Buyer in identifying insurance policies that may be related
to any Assumed Liabilities and (ii) reasonably cooperate with Buyer, at no cost
to Seller Parent or its Affiliates and without any disruption to Seller Parents
or its Affiliates, to assist Buyer in making claims under such third party
insurance policies, including by providing access to relevant books and records
under the control of Seller Parent and any of its Affiliates.
 
SECTION 5.26. Post-Closing Cooperation.  (a)  Buyer, on the one hand, and Seller
Parent, on the other, shall cooperate with each other, and shall cause their
Affiliates, officers, employees, agents, auditors and representatives to
cooperate with each other after the Closing to ensure the orderly transition of
the Business from Seller Parent and the other Sellers to Buyer and to minimize
any disruption to the Business and the other respective businesses of
 

 
72

--------------------------------------------------------------------------------

 

Seller Parent and the other Sellers and Buyer that might result from the
transactions contemplated hereby.  After the Closing, upon reasonable notice,
Buyer and Seller Parent shall furnish or cause to be furnished to each other and
their employees, counsel, auditors, other representatives and advisors
reasonable access (including the ability to make copies), during normal business
hours, to such employees, advisors, representatives, Books and Records relating
to the Business within the control of such party or any of its Affiliates as is
reasonably necessary for (i) financial reporting, Tax and accounting matters and
(ii) defense or prosecution of litigation and disputes.
 
(b) Except as otherwise provided pursuant to Section 5.6 hereunder with respect
to Tax matters and Tax records, Buyer and Seller Parent shall, and shall cause
each Seller, to retain all Books and Records and other documents pertaining to
the Business in existence on the Closing Date for a period of five years
following the Closing.  No such Books and Records or other documents shall be
destroyed or disposed of by any retaining party during such five year period
without first advising the other party in writing and giving such party a
reasonable opportunity to obtain possession thereof for the purposes permitted
by this Section 5.26.
 
(c) Each Seller shall authorize and empower Buyer on and after the Closing Date
to receive and to open all mail received by Buyer, whether addressed to Buyer or
a Seller, to determine whether the contents relate to the Business conducted by
an Asset Seller or a Sold Company and to deal with the contents of such
communications in a proper manner.  Each Seller shall promptly deliver to Buyer
any mail or other communication received by such Seller on or after the Closing
Date pertaining to the Business.  Buyer shall promptly deliver to Seller Parent
any mail or other communication received by Buyer after the Closing Date
pertaining to the Excluded Assets or the Excluded Liabilities.
 
(d) Each party shall reimburse the other for reasonable out-of-pocket costs and
expenses incurred in assisting the other pursuant to this Section 5.26.  Neither
party shall be required by this Section 5.26 to take any action that would
unreasonably interfere with the conduct of its business or unreasonably disrupt
its normal operations.  Any information relating to the Business received by the
Sellers pursuant to this Section 5.26 shall be subject to the Confidentiality
Agreement.
 
(e) Seller Parent shall cooperate with Buyer to enable customer inquiries
related to the Business to be directed to Buyer, including by developing
redirects and a jump-page on its website domains related to the Business
(including those website domains listed on Schedule 5.26) directing traffic to
relevant pages on Buyer’s website.
 
SECTION 5.27. Non-Solicitation/Non-Competition.
 
(a) Seller Parent agrees that for the period commencing on the Closing Date and
expiring on the second (2nd) anniversary of the Closing Date neither it nor any
of its Affiliates will directly or indirectly (i) induce or encourage any
employees of the Business to reject Buyer’s offer of employment or to accept any
other position or employment, (ii) solicit for employment or any similar
arrangement any Transferred Employee, or (iii) hire or assist any other Person
in hiring any Transferred Employee; provided, however, that this Section 5.27(a)
shall not apply to (x) general solicitations by Seller Parent or any of its
Affiliates;
 

 
73

--------------------------------------------------------------------------------

 

(y) solicitations undertaken by a third party on behalf of Seller Parent or any
of its Affiliates without Seller Parent requesting the recruiting of such Person
and (z) any Person whose employment is terminated following the Closing (without
prior solicitation in violation of this Section 5.27(a)).
 
(b) Seller Parent agrees that, for the period commencing on the Closing Date and
expiring on the Non-compete Expiration Date, neither it nor any of its
Affiliates shall compete, either directly or indirectly, alone or with others,
as stockholders or otherwise, with the Business; provided that nothing in this
Section 5.27(b) shall restrict Seller Parent from (i) owning up to 5% of the
outstanding voting stock of any Person competing with the Business provided that
such ownership interest shall be passive and no officer or employee of Seller
Parent or any of its Subsidiaries shall be engaged in the management or serve as
a director, officer or employee of such Person, (ii) hereafter acquiring and
continuing to own a Person that owns, operates or otherwise competes with the
Business if such operations account for no more than 25% of such acquired
Person’s consolidated revenues at the time of such acquisition and (iii)
hereafter be acquired or merge or otherwise be consolidated into by a Person
that competes with the Business; provided that neither such acquired Person nor
Seller Parent or any of its Subsidiaries shall use a Terex brand in connection
with the operations of such acquired or acquiring Person or provide replacement
parts on after sales services with respect to products of the
Business.  “Non-compete Expiration Date” shall mean the fifth (5th) anniversary
of the Closing Date; provided that neither Seller Parent nor any of its
Subsidiaries shall (a) use a Terex brand, trademark or tradename in connection
with any business that competes with the Business prior to the tenth (10th)
anniversary of the Closing Date or (b) provide replacement parts or after sales
services targeted at products manufactured by the Business as of the Closing
Date prior to the tenth (10th) anniversary of the Closing Date.
 
(c) The parties hereto agree that the covenants set forth in this Section 5.27
are reasonable with respect to their duration, geographical area, and scope.  If
the final judgment of a court of competent jurisdiction declares that any term
or provision of this Section 5.27 is invalid or unenforceable, the parties agree
that the court making the determination of invalidity or unenforceability shall
have the power to reduce the scope, duration, or area of the term or provision,
to delete specific words or phrases, or to replace any invalid or unenforceable
term or provision with a term or provision that is valid and enforceable and
that comes closest to expressing the intention of the invalid or unenforceable
term or provision, and this Agreement shall be enforceable as so modified.  The
parties acknowledge that the consideration to be delivered at the Closing is
sufficient consideration for the enforcement of this Section 5.27.
 
SECTION 5.28. Non-Disparagement.  (a)           For a period of five (5) years
following the Closing Date, neither Seller Parent nor any of its Affiliates (now
existing or hereafter incorporated, formed or otherwise organized) shall, except
as required by applicable Law, make or publish written or oral statements or
remarks that are intended to or would reasonably be expected to damage the
reputation or goodwill of Buyer, its Affiliates, the Business, the Sold
Companies or the Products; provided that Seller Parent may make any statement or
remark (i) to the extent necessary to enforce any right under this Agreement
pursuant to a Proceeding (or to defend against any such Proceeding) or (ii) with
respect to general economic, market or industry conditions.
 

 
74

--------------------------------------------------------------------------------

 

(b) For a period of five (5) years following the Closing Date, neither Buyer nor
any of its Affiliates (now existing or hereafter incorporated, formed or
otherwise organized) shall, except as required by applicable Law, make or
publish written or oral statements or remarks that are intended to or would
reasonably be expected to damage the reputation or goodwill of Seller Parent,
its Affiliates, their business or their products (in each case other than the
Business); provided that Buyer may make any statement or remark (i) to the
extent necessary to enforce any right under this Agreement pursuant to a
Proceeding (or to defend against any such Proceeding) or (ii) relating to
general economic, market or industry conditions.
 
SECTION 5.29. Confidentiality.  For a period of two (2) years following the
Closing Date, Seller Parent shall use commercially reasonable efforts to
enforce, at Buyer’s expense, the terms of any confidentiality or non-disclosure
agreement which are not part of the Acquired Assets to reasonably ensure, that
neither it nor any third party use (A) any confidential or proprietary
information regarding the Business or any of  the Acquired Assets, or (B) trade
secrets primarily regarding the Business, in each case only to the extent
permitted by Law and the applicable non-disclosure or confidentiality
agreement.  Buyer will reimburse Seller Parent for its reasonable out-of-pocket
expenses associated with enforcing such agreements.  For a period of two (2)
years following the Closing Date, Seller Parent shall, and shall cause each of
its Affiliates to hold all non-public information of the Business in strict
confidence and may use or disclose any such non-public information solely to the
extent permitted were Seller Parent the “Recipient” under the Confidentiality
Agreement.
 
SECTION 5.30. Bulk Transfer Laws.  Buyer acknowledges that Seller Parent and the
other Sellers have not taken, and do not intend to take, any action required to
comply with any applicable bulk sale or bulk transfer laws or similar Laws.
 
ARTICLE VI


CONDITIONS TO SELLER PARENT’S OBLIGATIONS
 
The obligation of Seller Parent to effect the Closing under this Agreement is
subject to the satisfaction, at or prior to the Closing, of each of the
following conditions, unless validly waived in writing by Seller Parent.
 
SECTION 6.1. Representations and Warranties.  Buyer’s representations and
warranties made in this Agreement shall be true and correct in all respects as
of the date hereof and as of the Closing Date as though made as of such date,
except to the extent such representations and warranties expressly relate to a
specified date (in which case such representations and warranties shall be true
and correct on and as of such specified date), and except for such breaches of
representations and warranties that, in the aggregate, would not reasonably be
expected to prevent or materially delay the ability of Buyer to consummate the
transactions contemplated by this Agreement.
 
SECTION 6.2. Performance.  Buyer shall have performed and complied in all
material respects with all agreements, covenants and obligations required by
this Agreement to be so performed or complied with by it prior to the Closing.
 

 
75

--------------------------------------------------------------------------------

 

SECTION 6.3. Officer’s Certificate.  Buyer shall have delivered to Seller Parent
a certificate, dated as of the Closing Date and executed by an officer of Buyer,
certifying to the fulfillment of the conditions specified in Section 6.1 and
Section 6.2 hereof.
 
SECTION 6.4. Consents and Approvals.  All applicable waiting periods under the
HSR Act with respect to the transactions contemplated hereby shall have expired
or been terminated, and all Consents required under Other Competition Laws of
the jurisdictions set forth on Schedule 6.4 shall have been obtained or any
applicable waiting period thereunder shall have expired or been terminated.  All
filings with Governmental Authorities or any third parties listed on Schedule
6.4 shall have been made and any necessary authorizations, consents or approvals
required from such authorities shall have been obtained and shall be in full
force and effect, except as contemplated by Section 2.10.
 
SECTION 6.5. Injunction.  There shall not be in effect any Law or Order enacted,
entered, promulgated or enforced by any Governmental Authority of the
jurisdictions listed on Schedule 6.5 directing that the transactions provided
for herein not be consummated as provided herein or which has the effect of
rendering it impossible or illegal to consummate such transactions.
 
SECTION 6.6. No Proceedings.  There shall not be pending or threatened by any
Governmental Authority any suit, action or proceeding challenging or seeking to
prohibit or materially limit the transactions contemplated by this Agreement or
seeking to obtain any material damages or material commitments or seeking to
prohibit or limit the ownership or control by Buyer of the Business.
 
SECTION 6.7. Closing Agreements.  Each Closing Agreement and all other documents
required to have been executed and delivered to Seller Parent prior to Closing
shall have been executed and delivered by all parties thereto (other than Seller
Parent or any other Seller) in the form contemplated by this Agreement and shall
be in full force and effect.
 
ARTICLE VII
 
CONDITIONS TO BUYER’S OBLIGATIONS
 
The obligation of Buyer to effect the Closing under this Agreement is subject to
the satisfaction, at or prior to the Closing, of each of the following
conditions, unless waived in writing by Buyer.
 
SECTION 7.1. Representations and Warranties.  Seller Parent’s representations
and warranties made in this Agreement shall be true and correct in all respects
as of the date hereof and as of the Closing Date as though made as of such date,
except to the extent such representations and warranties expressly relate to a
specified date (in which case such representations and warranties shall be true
and correct on and as of such specified date), and except for such breaches of
representations and warranties that, in the aggregate, would not reasonably be
expected to have a Company Material Adverse Effect.
 
SECTION 7.2. Performance.  The Sellers shall have performed and complied in all
material respects with all agreements, covenants and obligations required by
this Agreement to be performed or complied with by them prior to the Closing.
 

 
76

--------------------------------------------------------------------------------

 

SECTION 7.3. Officer’s Certificate.  Seller Parent shall have delivered to Buyer
a certificate, dated as of the Closing Date and executed by an officer of Seller
Parent, certifying to the fulfillment of the conditions specified in Section 7.1
and Section 7.2 hereof.
 
SECTION 7.4. Final Financial Statements.  Buyer shall have received (i) the
Final Financial Statements of the Business as contemplated by Section 5.2 and
(ii) if the Closing has not occurred by March 1, 2010, the Updated Financial
Statements.
 
SECTION 7.5. Consents and Approvals.  All applicable waiting periods under the
HSR Act with respect to the transactions contemplated hereby shall have expired
or been terminated, and all Consents required under Other Competition Laws of
the jurisdictions set forth on Schedule 7.5(a) shall have been obtained or any
applicable waiting period thereunder shall have expired or been terminated. All
filings with Governmental Authorities or any third parties listed on Schedule
7.5(b) shall have been made and any necessary authorizations, consents or
approvals required from such authorities shall have been obtained and shall be
in full force and effect, except as contemplated by Section 2.10.  Seller Parent
shall have delivered to Buyer the contractual Consents and Permits described in
Schedule 7.5(c).
 
SECTION 7.6. Injunctions.  There shall not be in effect any Law or Order
enacted, entered, promulgated or enforced by any Governmental Authority of the
jurisdictions listed on Schedule 6.5 directing that the transactions provided
for herein not be consummated as provided herein or which has the effect of
rendering it impossible or illegal to consummate such transactions.
 
SECTION 7.7. No Proceedings.  There shall not be pending or threatened by any
Governmental Authority any suit, action or proceeding challenging or seeking to
prohibit or materially limit the transactions contemplated by this Agreement or
seeking to obtain any material damages or material commitments or seeking to
prohibit or limit the ownership or control by Buyer of the Business.
 
SECTION 7.8. Collateral.  Seller Parent shall have obtained and delivered to
Buyer the written release of, or evidence of payment with respect to, any
security interests in the Acquired Assets and the debt or equity securities of
any Sold Company (or any Subsidiary thereof) in form and substance reasonably
acceptable to Buyer.
 
SECTION 7.9. Closing Agreements.  Each Closing Agreement and Ancillary Agreement
and all other documents required to have been executed and delivered to Buyer
prior to Closing shall have been executed and delivered by all parties thereto
(other than Buyer or its Affiliates) in the form contemplated by this Agreement
and shall be in full force and effect.
 
ARTICLE VIII
 
TERMINATION
 
SECTION 8.1. Termination.  (a) Notwithstanding anything to the contrary in this
Agreement, this Agreement may be terminated and the transactions contemplated by
this Agreement abandoned at any time prior to the Closing:
 

 
77

--------------------------------------------------------------------------------

 

(i)           by mutual written consent of Seller Parent and Buyer;
 
(ii)        by the Sellers or Buyer, if the Closing does not occur on or prior
to May 30, 2010; provided that a party may not terminate pursuant to this clause
if the failure of such consummation shall be due to the failure of the party
wishing to terminate to comply in all material respects with the agreements and
covenants contained herein; and
 
(iii)        by Seller Parent or Buyer, if consummation of the transactions
contemplated by this Agreement, the Ancillary Agreements or any Closing
Agreement would violate any nonappealable Order, or any Governmental Authority
shall have adopted any applicable Law permanently restraining, enjoining or
otherwise prohibiting the transactions contemplated hereby or thereby.
 
(b) In the event of termination by Seller Parent or Buyer pursuant to this
Section 8.1, written notice thereof shall forthwith be given to the other and
the transactions contemplated by this Agreement, the Ancillary Agreements and
the Closing Agreements shall be terminated, without further action by any
party.  If the transactions contemplated by this Agreement, the Ancillary
Agreements and the Closing Agreements are terminated as provided herein, Seller
Parent and Buyer shall return all documents and other material received from the
other party or any of their Affiliates relating to the transactions contemplated
hereby, whether so obtained before or after the execution hereof, to such other
party.
 
SECTION 8.2. Effect of Termination.  If this Agreement is terminated and the
transactions contemplated hereby are abandoned as described in Section 8.1, this
Agreement shall become null and void and of no further force and effect, except
for the provisions of (i) Section 5.2 relating to the obligation of Buyer and
Seller Parent to keep confidential certain information and data obtained by it
from the other party, (ii) Section 5.2(b), Section 5.2(c) and  5.22, in each
case as they relate to certain expenses, (iii) Section 8.1 and this Section 8.2,
(iv) the indemnification obligations of Buyer set forth on Schedule 2 hereto,
and (v) Section 10.10 relating to publicity, which shall survive such
termination.  Nothing in this Section 8.2 shall be deemed to release any party
from any liability for any breach by such party of the terms and provisions of
this Agreement; provided that no party hereto shall be entitled to recover any
special, consequential or exemplary damages in respect of any breach by the
other party.
 
ARTICLE IX
 
INDEMNIFICATION
 
SECTION 9.1. Indemnification by Seller Parent.
 
(a) Subject to the limits set forth in this Article IX, from and after the
Closing, Seller Parent shall indemnify, defend and hold harmless Buyer and each
of its Affiliates (including, after the Closing, the Sold Companies) and their
respective officers, directors, stockholders, members, partners, employees,
counsel, agents and representatives (the “Buyer Indemnified Persons”) from,
against and in respect of any and all actions, suits, proceedings, claims,
liabilities, losses, charges, damages, costs and reasonable expenses (including
reasonable fees and expenses of counsel) (collectively, “Losses”), that they
incur arising out of or due to
 

 
78

--------------------------------------------------------------------------------

 

(i) any breach of any representation or warranty of the Sellers contained in
this Agreement (other than the Tax representations and warranties contained in
Section 3.12 which shall be governed by Section 5.7), treating such
representation or warranty as though made on and as of the date hereof and the
Closing Date, except to the extent such representation or warranty relates to a
specified date (in which case such representation and warranty shall be true and
correct only on and as of such specified date), any Ancillary Agreements, any
Closing Agreement or any document delivered pursuant to this Agreement for the
period such representation or warranty survives, it being understood that for
purposes of this Section 9.1(a) any qualifications relating to materiality,
including the term “Company Material Adverse Effect”, or relating to knowledge
contained in such representation and warranty, shall be disregarded for purposes
of determining the amount of any Loss incurred as a result of any breach of a
representation or warranty, (ii) any failure of the Sellers to perform any
covenant or other agreement of the Sellers contained in this Agreement, and
(iii) any Excluded Asset or Excluded Liability.
 
(b) Notwithstanding anything to the contrary contained herein, in respect of
Section 9.1(a)(i) and Section 9.1(a)(ii) (solely with respect to any covenants
or agreements required to be performed prior to the Closing), the following
thresholds and limits shall apply:
 
(i)        none of the Buyer Indemnified Persons shall be entitled to recover
from the Sellers any such individual Loss that is $500,000 or less,
 
(ii)        none of the Buyer Indemnified Persons shall be entitled to recover
from the Sellers any such Losses unless and until the total of all such Losses
which individually exceed $500,000 collectively exceeds $13,000,000, and then
only for the amount by which such Losses collectively exceed $13,000,000,
provided, however, if Buyer incurs an individual Loss in excess of $500,000
arising from Seller Parent or its Affiliates entering into a Material Contract
in violation of Section 5.1, then Buyer may recover for the full amount of such
Loss, and
 
(iii)        the Buyer Indemnified Persons shall not be entitled to recover
more, in the aggregate, than $165,000,000 from the Sellers with respect to all
such Losses.
 
SECTION 9.2. Indemnification by Buyer.
 
(a) Subject to the limits set forth in this Article IX, from and after the
Closing, Buyer shall indemnify, defend and hold harmless the Sellers, each of
their Affiliates and their respective officers, directors, stockholders,
employees, counsel, agents and representatives (the “Seller Parent Indemnified
Persons”) against and in respect of any and all Losses, that they incur arising
out of or due to (i) any breach of any representation or warranty of Buyer
contained in this Agreement, the Ancillary Agreements or the Closing Agreements
treating such representation or warranty as though made on and as of the date
hereof and the Closing Date, except to the extent such representation or
warranty relates to a specified date (in which case such representation and
warranty shall be true and correct only on and as of such specified date), (ii)
any failure of Buyer to perform any covenant or other agreement of Buyer
contained in this Agreement, the Ancillary Agreements or the Closing Agreements
and (iii) any Acquired Asset or Assumed Liability.
 

 
79

--------------------------------------------------------------------------------

 

(b) Notwithstanding anything to the contrary contained herein, in respect of
Section 9.2(a)(i) and Section 9.2(a)(ii) (solely with respect to any covenants
or agreements required to be performed prior to the Closing), the following
thresholds and limits shall apply:
 
(i)        none of the Seller Indemnified Persons shall be entitled to recover
from the Sellers any such individual Loss that is $500,000 or less,
 
(ii)        none of the Seller Indemnified Persons shall be entitled to recover
from the Sellers any such Losses unless and until the total of all such Losses
which individually exceed $500,000 collectively exceeds $13,000,000, and then
only for the amounts by which such Losses collectively exceed $13,000,000, and
 
(iii)        the Seller Indemnified Persons shall not be entitled to recover
more, in the aggregate, than $165,000,000 from Buyer with respect to all such
Losses.
 
SECTION 9.3. Indemnification as Exclusive Remedy.  Except as otherwise expressly
provided in Article V, the indemnification provided in this Article IX, subject
to the limitations set forth herein, shall be the exclusive post-Closing remedy
available to any party in connection with any Losses arising out of or resulting
from a breach of any representation and warranty or of any pre-Closing covenant
under this Agreement or the transactions contemplated hereby.
 
SECTION 9.4. Indemnification Calculations.
 
(a) The amount of any Losses for which indemnification is provided under this
Agreement shall be computed net of any insurance proceeds or proceeds pursuant
to any claim, recovery, settlement or payment by and against any other Person
received by the indemnified party in connection with such Losses.  If an
indemnified party receives insurance proceeds or other proceeds in connection
with Losses for which it has received indemnification, such party shall refund
to the indemnifying party the amount of such insurance proceeds or other
proceeds when received, up to the amount of indemnification received, net of any
actual out-of-pocket costs or expenses in securing or obtaining such
proceeds.  An indemnified party shall use its commercially reasonable efforts to
pursue insurance claims with respect to any Losses.
 
(b) Indemnifiable Losses shall in no event include any special, indirect,
incidental, punitive or consequential damages whatsoever.
 
(c) Seller Parent and Buyer agree to use commercially reasonable efforts to
mitigate any Loss that forms the basis of a claim hereunder.
 
SECTION 9.5. Survival.  The representations and warranties of the parties
contained in this Agreement or in any instrument delivered pursuant hereto will
survive the Closing and will remain in full force and effect until 5:00 p.m.
(New York City time) on the date 18 months after the Closing Date, except that
the representations and warranties contained in (i) Section 3.1 (Organization),
Section 3.2(a) (Authorization),  Section 4.1 (Organization) and Section 4.2(a)
(Authorization) shall survive indefinitely, (ii) Section 3.17 (Environmental
Matters) shall survive for a period of three (3) years after the Closing Date
and (iii) Section 3.12 (Tax Matters) shall survive until 30 days following the
expiration of the applicable statute of
 

 
80

--------------------------------------------------------------------------------

 

limitations; provided, that such representations and warranties shall survive
beyond such period with respect to any breach thereof if written notice thereof
shall have been duly given within such period in accordance with Section 9.6
hereof.
 
SECTION 9.6. Notice and Opportunity to Defend.  (a)  If there occurs an event
which a party asserts is an indemnifiable event pursuant to Section 9.1 or
Section 9.2, the party or parties seeking indemnification (the “Indemnified
Party”) shall notify the other party or parties obligated to provide
indemnification (the “Indemnifying Party”) promptly, provided, however, that the
failure to provide such written notice shall not excuse the Indemnifying Party
from any of its obligations under this Article IX except to the extent that the
Indemnifying Party is prejudiced thereby.
 
(b) If any third party notifies any party hereto with respect to any matter
which may give rise to a claim for indemnification under this Agreement against
the other party hereto, then the Indemnified Party will notify the Indemnifying
Party thereof in writing promptly, but in no event later than 30 days following
the Indemnified Party’s receipt of such notice, stating the nature and basis of
any claim made by the third party; provided, that no delay on the part of the
Indemnified Party in notifying the Indemnifying Party will relieve the
Indemnifying Party from any obligation hereunder except to the extent that the
Indemnifying Party is prejudiced thereby.  Within 30 days after receiving such
notice, the Indemnifying Party shall give written notice to the Indemnified
Party stating whether it disputes the claim for indemnification and whether it
will defend against any third party claim or liability at its own cost and
expense.  In the event that the Indemnifying Party notifies the Indemnified
Party that it desires to defend the Indemnified Party against such third party
claim or liability, the Indemnifying Party shall only be entitled to direct the
defense against a third party claim or liability with counsel selected by it
(subject to the consent of the Indemnified Party, which consent shall not be
unreasonably withheld) as long as the Indemnifying Party is conducting a good
faith and diligent defense (it being agreed that counsel for an Indemnifying
Party’s insurer shall be deemed consented to by the Indemnified Party).  The
Indemnifying Party shall not (x) consent to the entry of a judgment with respect
to any matter or (y) enter into any settlement which, in either case, does not
include a provision whereby the plaintiff or claimant in the matter releases the
Indemnified Party from all liability with respect thereto.  The Indemnified
Party shall at all times have the right to fully participate in the defense of a
third party claim or liability at its own expense directly or through counsel;
provided, however, that if (i) the named parties to an action or proceeding
include both the Indemnifying Party and the Indemnified Party and (ii) the
Indemnified Party is advised in writing by its outside counsel that
representation of both parties by the same counsel would be inappropriate under
applicable standards of professional conduct, then, in such event, the
Indemnified Party may engage separate counsel (subject to the consent of the
Indemnifying Party, which consent shall not be unreasonably withheld) for such
action or proceeding at the reasonable expense of the Indemnifying Party.  If an
Indemnifying Party (i) elects not to defend against a third party claim, (ii)
fails to timely notify the Indemnified Party that the Indemnifying  Party will
defend against a third party claim or (iii) fails to commence, or if commenced,
fails to prosecute, a diligent defense of a third party claim, then in either of
such event, the Indemnified Party shall have the right, at the reasonable
expense of the Indemnifying Party, to undertake the defense of such claim (with
counsel selected by the Indemnified Party and reasonably acceptable to the
Indemnifying Party), and to compromise or settle such claim, with the prior
written consent of the Indemnifying Party, which consent shall not be
unreasonably withheld.  If a third
 

 
81

--------------------------------------------------------------------------------

 

party claim or liability is one that by its nature cannot be defended solely by
the Indemnifying Party, then the Indemnified Party shall make available such
information and assistance as the Indemnifying Party may reasonably request and
shall cooperate with the Indemnifying Party in such defense, at the expense of
the Indemnifying Party.
 
SECTION 9.7. Payments.  The Indemnifying Party shall pay all amounts payable
pursuant to this Article IX, by wire transfer of immediately available funds,
promptly following receipt from an Indemnified Party of a bill, together with
all accompanying reasonably detailed back-up documentation reasonably acceptable
to the Indemnifying Party, for a Loss that is the subject of indemnification
hereunder, unless the Indemnifying Party in good faith disputes the Loss, in
which event it shall so notify the Indemnified Party.  In any event, the
Indemnifying Party shall pay to the Indemnified Party, by wire transfer of
immediately available funds, the amount of any Loss for which it is liable
hereunder no later than three (3) Business Days following any final
determination of such Loss and the Indemnifying Party’s liability therefor.  A
“final determination” shall exist when (i) the parties to the dispute have
reached an agreement in writing, (ii) a court of competent jurisdiction shall
have entered a final and nonappealable order or judgment, or (iii) an
arbitration or like panel shall have rendered a final nonappealable
determination with respect to disputes the parties have agreed to submit
thereto.
 
SECTION 9.8. Tax Indemnity.  Other than as specifically set forth in Section
9.9, indemnification with respect to Taxes shall be governed by Section 5.6,
Section 5.7, Section 5.8 and Section 5.9.  Seller Parent and Buyer agree to
treat any indemnity payment made pursuant to Article V or Article IX hereof as
an adjustment to the Purchase Price for federal, state, local and foreign income
Tax purposes.
 
SECTION 9.9. Other Limitations on Indemnification.  Notwithstanding anything to
the contrary contained in this Agreement, no Buyer Indemnified Person shall be
entitled to indemnification under Article V or IX for any Losses to the extent
that such Losses are reflected as a liability of the Business on the Final
Statement of Net Asset Value.
 
ARTICLE X
 
MISCELLANEOUS
 
SECTION 10.1. Governing Law.  This Agreement shall be construed under and
governed by the Laws of the State of New York.
 
SECTION 10.2. Projections.  In connection with Buyer’s investigation of the Sold
Companies and the Business, Buyer may have received, or may receive, from Seller
Parent and/or their respective representatives certain projections and other
forecasts for the Business, and certain business plan and budget
information.  Buyer acknowledges that (i) there are uncertainties inherent in
attempting to make such projections, forecasts, plans and budgets, (ii) Buyer is
familiar with such uncertainties, (iii) Buyer is taking full responsibility for
making its own evaluation of the adequacy and accuracy of all estimates,
projections, forecasts, plans and budgets so furnished to it, and (iv)  Buyer
will not assert any claim against Seller Parent or any of their respective
directors, officers, employees, Affiliates or representatives, or hold Seller
Parent or any such Persons liable, with respect to such projections, forecasts,
business plans and
 

 
82

--------------------------------------------------------------------------------

 

budget information.  Accordingly, Buyer acknowledges that Seller Parent makes no
representation or warranty with respect to such projections, forecasts, business
plans or budget information and that Seller Parent makes only those
representations and warranties explicitly set forth in Article III.
 
SECTION 10.3. Materiality; Schedules.  (a)  As used in this Agreement, unless
the terms otherwise provide or the context otherwise requires, the terms
“material” and the concept of the “material” nature of an effect upon the Sold
Companies or the Business shall be measured relative to the entire Business,
taken as a whole, as such business is currently being conducted.
 
(b) There have been included in the Schedules and may be included elsewhere in
this Agreement items which are not “material” within the meaning of the
immediately preceding sentence for informational purposes and in order to avoid
any misunderstanding, and such inclusion shall not be deemed to be an agreement
by the Sellers that such items are “material” or to further define the meaning
of such term for purposes of this Agreement.  With respect to the Schedules
hereto, the disclosures made on any Schedule with respect to any representation
or warranty shall be deemed to be made with respect to any other representation
or warranty to which it relates.
 
SECTION 10.4. Amendment.  This Agreement may not be amended, modified or
supplemented except upon the execution and delivery of a written agreement
executed by the parties hereto.
 
SECTION 10.5. Waiver.  Any of the terms or conditions of this Agreement, which
may be lawfully waived, may be waived in writing at any time by each party which
is entitled to the benefits thereof.  Any waiver of any of the provisions of
this Agreement by any party hereto shall be binding only if set forth in an
instrument in writing signed on behalf of such party.  No failure to enforce any
provision of this Agreement shall be deemed to or shall constitute a waiver of
such provision and no waiver of any of the provisions of this Agreement shall be
deemed to or shall constitute a waiver of any other provision hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.
 
SECTION 10.6. Assignment.  This Agreement and the rights and obligations
hereunder shall not be assignable or transferable by any Buyer or any Seller
(including by operation of law in connection with a merger or consolidation of
any Buyer or any Seller) without the prior written consent of the other parties
hereto.  Notwithstanding the foregoing, prior to Closing, Buyer may assign its
right to purchase the Acquired Assets, the Sold Shares or any of its other
rights or any portion thereof hereunder to one or more Affiliates of such Buyer
without the prior written consent of Seller Parent provided that such assignment
(i) shall not relieve Buyer of its obligations hereunder, (ii) will not render a
representation of Buyer hereunder untrue, and (iii) does not adversely impact or
delay the obtaining of any material Consent required by this Agreement to be
obtained, or otherwise hinder or delay the completion of the transactions
contemplated by this Agreement.  Seller Parent hereby consents to the collateral
assignment of any claims of any Buyer under this Agreement to any banks or other
lenders under such Buyer’s senior secured credit agreements.  Notwithstanding
the foregoing, Seller Parent may, or may cause its Affiliates, to transfer
assets, create holding companies or
 

 
83

--------------------------------------------------------------------------------

 

otherwise restructure the Business to facilitate the sale to Buyer, so long as
such restructuring does not adversely affect Buyer.
 
SECTION 10.7. Notices.  Any notice, demand, or communication required or
permitted to be given by any provision of this Agreement shall be deemed to have
been sufficiently given or served for all purposes if (a) personally delivered,
(b) sent by an internationally recognized overnight courier service to the
recipient at the address below indicated or (c) delivered by facsimile with
email or telephonic confirmation of receipt:
 
 
If to Buyer:

 
Bucyrus International, Inc.
P.O. Box 500
1100 Milwaukee Avenue
South Milwaukee, Wisconsin 53172
Attn:  General Counsel
(414) 768-5060 (facsimile)
(414) 768-4000 (telephone)
 
 
With a copy to (which copy shall not constitute notice):

 
Sullivan & Cromwell LLP
1870 Embarcadero Road
Palo Alto, California 94303
Attn:  Scott D. Miller
(650) 461-5777 (facsimile)
(650) 461-5620 (telephone)
 
 
If to Seller Parent:

 
Terex Corporation
 
200 Nyala Farm Road
 
Westport, CT 06880
 
Attn: Eric I Cohen, Senior Vice President
 
Secretary and General Counsel
 
(203) 227-6372 (facsimile)
 
(203) 222-5950 (telephone)
 
 
With a copy to (which copy shall not constitute notice):

 
Bryan Cave LLP
1290 Avenue of the Americas
New York, New York 10104
Attn:  Stuart A. Gordon, Esq.
          David E. Fisher, Esq.
(212) 541-4630 (facsimile)
(212) 541-2000 (telephone)
 
or to such other address as any party hereto may, from time to time, designate
in a written notice given in like manner.  Except as otherwise provided herein,
any notice under this Agreement will be deemed to have been given (x) on the
date such notice is personally delivered or delivered by facsimile or (y) the
second succeeding Business Day after the date such notice is delivered to the
overnight courier service if sent by overnight courier; provided that in each
case notices received after 4:00 p.m. (local time of the recipient) shall be
deemed to have been duly given on the next Business Day.


SECTION 10.8. Complete Agreement.  This Agreement, the Confidentiality
Agreement, the Ancillary Agreements, the Closing Agreements and the other
documents and writings referred to herein or delivered pursuant hereto contain
the entire understanding of the parties with respect to the subject matter
hereof and thereof and supersede all prior agreements and understandings, both
written and oral, between the parties with respect to the subject matter hereof
and thereof.  This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.
 
SECTION 10.9. Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
each of which shall be deemed an original.
 
SECTION 10.10. Publicity; Confidentiality.
 
(a) The Sellers and Buyer will consult with each other and will mutually agree
upon any publication or press release of any nature with respect to this
Agreement, the Ancillary Agreements, the Closing Agreements or the transactions
contemplated hereby and thereby and shall not issue any such publication or
press release prior to such consultation and agreement except as may be required
by applicable Law or by obligations pursuant to any listing agreement with any
securities exchange or any securities exchange regulation of any securities
exchange upon which the securities of one of the parties is listed, in which
case the party proposing to issue such publication or press release shall make
reasonable efforts to consult in good faith with the other party or parties
before issuing any such publication or press release and shall provide a copy
thereof to the other party or parties prior to such issuance.
 
(b) Except as requested or required by applicable Law (including securities laws
of any applicable jurisdiction and rules and regulations of any applicable stock
exchange) or legal, judicial or regulatory process, from and after the date
hereof, the parties hereto shall each keep confidential and not directly or
indirectly disclose to any third party (other than its Affiliates, officers,
members, partners, directors, employees, attorneys, accountants, advisors,
agents and other representatives) the terms and conditions of this Agreement or
any Closing Agreement.
 
SECTION 10.11. Headings.  The headings contained in this Agreement are for
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.
 
SECTION 10.12. Severability.   Any provision of this Agreement which is invalid,
illegal or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability,
without affecting in any way the remaining provisions hereof in such
jurisdiction or rendering that or any other provision of this Agreement invalid,
illegal or unenforceable in any other jurisdiction.
 
SECTION 10.13. Third Parties.   Nothing herein expressed or implied is intended
or shall be construed to confer upon or give to any Person, other than the
parties hereto and their permitted successors or assigns, any rights or remedies
under or by reason of this Agreement.
 
SECTION 10.14. Consent to Jurisdiction; Waiver of Jury Trial .  Each of the
parties irrevocably submits to the exclusive jurisdiction of the United States
District Court for the Southern District of New York located in the borough of
Manhattan in the City of New York, or if such court does not have jurisdiction,
the Supreme Court of the State of New York, New York County, for the purposes of
any suit, action or other proceeding arising out of this Agreement or any
transaction contemplated hereby.  Each of the parties further agrees that
service of any process, summons, notice or document to such party’s respective
address listed above in one of the manners set forth in Section 10.7 hereof
shall be deemed in every respect effective service of process in any such suit,
action or proceeding.  Nothing herein shall affect the right of any Person to
serve process in any other manner permitted by Law.  Each of the parties hereto
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of this Agreement or the transactions
contemplated hereby in (a) the United States District Court for the Southern
District of New York or (b) the Supreme Court of the State of New York, New York
County, and hereby further irrevocably and unconditionally waives and agrees not
to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.  The
parties hereto hereby irrevocably and unconditionally waive trial by jury in any
legal action or proceeding relating to this Agreement or any other agreement
entered into in connection therewith and for any counterclaim with respect
thereto.
 
SECTION 10.15. Enforcement of Agreement.   Each party acknowledges and agrees
that, prior to Closing, the other party would be irreparably damaged if any of
the provisions of this Agreement are not performed in accordance with their
specific terms and that any breach of this Agreement by Seller Parent or Buyer
could not be adequately compensated in all cases by monetary damages
alone.  Accordingly, in addition to any other right or remedy to which any party
may be entitled at law or in equity, prior to Closing it shall be entitled to
enforce any provision of this Agreement by a decree of specific performance and
to temporary, preliminary and permanent injunctive relief to prevent breaches or
threatened breaches of any of the provisions of this Agreement, without posting
any bond or other undertaking.
 


 

 
84

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by its duly authorized officer, in each case as of the date first above
written.
 

 
TEREX CORPORATION
 
By:
 
Name:
 
Title:
 
BUCYRUS INTERNATIONAL, INC.
 
By:
 
Name:
 
Title:



 

 
 
 
